Exhibit 10.1

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 28, 2010

Among

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders

and

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent

and

AMERICAN TIRE DISTRIBUTORS, INC.

and the other Borrowers referred to herein,

as Borrowers,

and

AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC.,

as Holdings

and

The Subsidiaries of American Tire Distributors, Inc.

from time to time parties hereto

 

 

BANC OF AMERICA SECURITIES LLC,

WELLS FARGO CAPITAL FINANCE, LLC and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Lead Arrangers and Joint Bookrunners,

and

WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND)

as Syndication Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page    ARTICLE I. DEFINITIONS   

SECTION 1.01

   Defined Terms    - 2 -

SECTION 1.02

   Classification of Loans and Borrowings    - 49 -

SECTION 1.03

   Terms Generally    - 49 -

SECTION 1.04

   Accounting Terms; GAAP    - 49 -

SECTION 1.05

   Amendment and Restatement of Existing Credit Agreement    - 50 -    ARTICLE
II. THE CREDITS   

SECTION 2.01

   Revolving Commitments    - 50 -

SECTION 2.02

   Revolving Loans and Borrowings    - 50 -

SECTION 2.03

   Requests for Revolving Borrowings    - 51 -

SECTION 2.04

   Protective Advances and Overadvances    - 52 -

SECTION 2.05

   Swingline Loans    - 53 -

SECTION 2.06

   Letters of Credit    - 55 -

SECTION 2.07

   Funding of Borrowings    - 59 -

SECTION 2.08

   Type; Interest Elections    - 60 -

SECTION 2.09

   Termination and Reduction of Revolving Commitments    - 61 -

SECTION 2.10

   Repayment of Loans; Evidence of Debt    - 62 -

SECTION 2.11

   Prepayment of Loans    - 63 -

SECTION 2.12

   Fees    - 63 -

SECTION 2.13

   Interest    - 64 -

SECTION 2.14

   Alternate Rate of Interest    - 65 -

SECTION 2.15

   Increased Costs    - 65 -

SECTION 2.16

   Break Funding Payments    - 66 -

SECTION 2.17

   Taxes.    - 67 -

SECTION 2.18

   Payments Generally; Allocation of Proceeds; Sharing of Set-offs    - 69 -

SECTION 2.19

   Mitigation Obligations; Replacement of Lenders    - 71 -

SECTION 2.20

   Illegality    - 72 -

SECTION 2.21

   Cash Receipts    - 72 -

SECTION 2.22

   Reserves; Change in Reserves; Decisions by Agent and Co-Collateral Agent    -
74 -

SECTION 2.23

   Revolving Commitment Increases    - 74 -

SECTION 2.24

   Borrower Agent    - 76 -

SECTION 2.25

   Joint and Several Liability of the Borrowers    - 77 -

SECTION 2.26

   Loan Account; Statement of Obligations    - 78 -

SECTION 2.27

   Extensions of Revolving Loans and Revolving Commitments    - 79 -

SECTION 2.28

   Defaulting Lenders    - 81 -

 

i



--------------------------------------------------------------------------------

   ARTICLE III. REPRESENTATIONS AND WARRANTIES    SECTION 3.01    Organization;
Powers    - 82 - SECTION 3.02    Authorization; Enforceability    - 82 - SECTION
3.03    Governmental Approvals; No Conflicts    - 83 - SECTION 3.04    Financial
Condition; No Material Adverse Change    - 83 - SECTION 3.05    Properties    -
84 - SECTION 3.06    Litigation and Environmental Matters    - 84 - SECTION 3.07
   Compliance with Laws, No Default    - 84 - SECTION 3.08    Investment Company
Status    - 84 - SECTION 3.09    Taxes    - 85 - SECTION 3.10    ERISA    - 85 -
SECTION 3.11    Disclosure    - 85 - SECTION 3.12    Solvency    - 85 - SECTION
3.13    Insurance    - 86 - SECTION 3.14    Capitalization and Subsidiaries    -
86 - SECTION 3.15    Security Interest in Collateral    - 86 - SECTION 3.16   
Labor Disputes    - 86 - SECTION 3.17    Federal Reserve Regulations    - 87 -
SECTION 3.18    Senior Indebtedness    - 87 - SECTION 3.19    Intellectual
Property    - 87 - SECTION 3.20    Use of Proceeds    - 87 -    ARTICLE IV.
CONDITIONS    SECTION 4.01    Effective Date    - 88 - SECTION 4.02    Each
Credit Event    - 91 -    ARTICLE V. AFFIRMATIVE COVENANTS    SECTION 5.01   
Financial Statements; Borrowing Base and Other Information    - 92 - SECTION
5.02    Notices of Material Events    - 95 - SECTION 5.03    Existence; Conduct
of Business    - 96 - SECTION 5.04    Payment of Obligations    - 96 - SECTION
5.05    Maintenance of Properties    - 96 - SECTION 5.06    Books and Records;
Inspection Rights; Appraisals; Field Examinations    - 96 - SECTION 5.07   
Reserved    - 97 - SECTION 5.08    Compliance with Laws    - 97 - SECTION 5.09
   Use of Proceeds    - 97 - SECTION 5.10    Insurance    - 97 - SECTION 5.11   
Additional Loan Parties; Additional Collateral; Further Assurances    - 98 -
SECTION 5.12    Designation of Subsidiaries    - 100 -    ARTICLE VI. NEGATIVE
COVENANTS    SECTION 6.01    Indebtedness    - 100 - SECTION 6.02    Liens    -
105 - SECTION 6.03    Fundamental Changes    - 110 -

 

ii



--------------------------------------------------------------------------------

SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions   
- 111 - SECTION 6.05    Asset Sales    - 114 - SECTION 6.06    Sale and
Lease-Back Transactions    - 116 - SECTION 6.07    Accounting Changes    - 116 -
SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness    - 116 -
SECTION 6.09    Transactions with Affiliates    - 120 - SECTION 6.10   
Restrictive Agreements    - 121 - SECTION 6.11    Amendment of Material
Documents    - 122 - SECTION 6.12    Fixed Charge Coverage Ratio    - 122 -   
ARTICLE VII. EVENTS OF DEFAULT    SECTION 7.01    Events of Default    - 122 -
SECTION 7.02    Cure Right    - 125 - SECTION 7.03    Exclusion of Immaterial
Subsidiaries    - 126 -    ARTICLE VIII. THE AGENT       ARTICLE IX.
MISCELLANEOUS    SECTION 9.01    Notices    - 129 - SECTION 9.02    Waivers;
Amendments    - 130 - SECTION 9.03    Expenses; Indemnity; Damage Waiver    -
133 - SECTION 9.04    Successors and Assigns    - 135 - SECTION 9.05    Survival
   - 140 - SECTION 9.06    Counterparts; Integration; Effectiveness    - 140 -
SECTION 9.07    Severability    - 140 - SECTION 9.08    Right of Setoff    - 140
- SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process   
- 141 - SECTION 9.10    WAIVER OF JURY TRIAL    - 142 - SECTION 9.11    Headings
   - 142 - SECTION 9.12    Confidentiality    - 142 - SECTION 9.13    Several
Obligations; Nonreliance; Violation of Law    - 143 - SECTION 9.14    USA
PATRIOT Act    - 143 - SECTION 9.15    Disclosure    - 143 - SECTION 9.16   
Appointment for Perfection    - 143 - SECTION 9.17    Interest Rate Limitation
   - 144 - SECTION 9.18    Cumulative Effect; Conflict of Terms; Entire
Agreement; Credit Inquiries; No Advisory or Fiduciary Responsibility    - 144 -
SECTION 9.19    Confirmation, Ratification and Affirmation by Loan Parties    -
145 - SECTION 9.20    INTERCREDITOR AGREEMENT    - 146 -    ARTICLE X. LOAN
GUARANTY    SECTION 10.01    Guaranty    - 146 - SECTION 10.02    Guaranty of
Payment    - 146 - SECTION 10.03    No Discharge or Diminishment of Loan
Guaranty    - 146 -

 

iii



--------------------------------------------------------------------------------

SECTION 10.04    Defenses Waived    - 147 - SECTION 10.05    Rights of
Subrogation    - 147 - SECTION 10.06    Reinstatement; Stay of Acceleration    -
147 - SECTION 10.07    Information    - 148 - SECTION 10.08    Maximum Liability
   - 148 - SECTION 10.09    Contribution    - 148 - SECTION 10.10    Liability
Cumulative    - 149 - SECTION 10.11    Termination; Release of Loan Guarantors
and Borrowers    - 149 -

SCHEDULES:

Commitment Schedule

Schedule 1.01(a)    Existing Letters of Credit Schedule 1.01(b)    Immaterial
Subsidiaries Schedule 1.01(c)    Mortgaged Properties Schedule 1.01(d)   
Permitted Inventory Locations Schedule 3.14    Capitalization and Subsidiaries
Schedule 4.01(b)    Local Counsel Schedule 6.01    Existing Indebtedness
Schedule 6.02    Existing Liens Schedule 6.04    Existing Investments
Schedule 6.05    Specified Asset Sales Schedule 6.09    Transactions with
Affiliates Schedule 6.10    Existing Restrictions

 

EXHIBITS:   Exhibit A —   Form of Assignment and Assumption Exhibit B —   Form
of Borrowing Base Certificate Exhibit C —   Form of Compliance Certificate
Exhibit D —   Joinder Agreement Exhibit E —   Form of Letter of Credit Request
Exhibit F —   Form of Borrowing Request Exhibit G —   Form of Revolving
Promissory Note Exhibit H —   Form of Vendor Lien Subordination Agreement
Exhibit I —   Form of Mortgage Exhibit J —   Form of Intercompany Note

 

iv



--------------------------------------------------------------------------------

This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 28, 2010 (this
“Agreement”), is made by and among AMERICAN TIRE DISTRIBUTORS, INC., a Delaware
corporation (the “Company”), AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC., a
Delaware corporation (“Holdings”), each subsidiary of the Company from time to
time party hereto, the Lenders, BANK OF AMERICA, N.A., as administrative agent
for the Lenders hereunder and as collateral agent for the Secured Parties (in
such capacities, together with its successors in such capacities, the “Agent”),
and GENERAL ELECTRIC CAPITAL CORPORATION, as co-collateral agent (in such
capacity, together with its successors in such capacity, the “Co-Collateral
Agent”).

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in
Section 1.01 hereof;

WHEREAS, pursuant to the Acquisition Agreement, Merger Sub will be merged with
and into Holdings, in accordance with the terms thereof, with Holdings surviving
such merger (the “Merger”);

WHEREAS, in order to fund, in part, the Merger Funds, the Sponsor (together with
certain other investors) will, directly or indirectly, make cash equity
contributions (the “Equity Contribution”) to Merger Sub (through TopCo) in an
aggregate amount equal to, when combined with the fair market value of the
equity of management and existing equity holders of Holdings rolled over or
invested in connection with the Transactions, at least 35% of the total pro
forma debt and equity capitalization of Holdings and its Subsidiaries on the
Effective Date after giving effect to the Transactions;

WHEREAS, in order to fund, in part, the Merger Funds, the Company will (x) issue
and sell up to $250,000,000 in aggregate principal amount of Senior Secured
Notes pursuant to the Senior Secured Notes Documents, (y) issue and sell up to
$200,000,000 in aggregate principal amount of Senior Subordinated Notes pursuant
to the Senior Subordinated Notes Documents and (z) borrow or retain outstanding
$185,000,000 in aggregate principal amount of Revolving Loans under this
Agreement;

WHEREAS, the Company, certain of the other Loan Parties, certain of the Lenders
party thereto, Bank of America, N.A., as administrative agent, and the other
parties thereto are parties to that certain Fourth Amended and Restated Loan and
Security Agreement dated as of March 31, 2005 (as amended, restated, modified or
supplemented prior to the date hereto, the “Existing Credit Agreement”);

WHEREAS, the Company has requested that, immediately upon the satisfaction in
full of the applicable conditions precedent set forth in Article IV below, the
Existing Credit Agreement be amended and restated as provided herein and that,
from and after the Effective Date, (a) the Revolving Lenders extend credit in
the form of Revolving Loans at any time and from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
not in excess of $450,000,000 or the aggregate amount of Revolving Commitments
in effect from time to time, (b) the Swingline Lender extend credit at any time
and from time to time during the Availability Period in the form of Swingline
Loans, in an aggregate principal amount at any time outstanding not in excess of
$45,000,000, and (c) the Issuing Banks issue Letters of Credit in an aggregate
face amount at any time outstanding not in excess of $50,000,000; and



--------------------------------------------------------------------------------

WHEREAS, the Revolving Lenders have indicated their willingness to so amend and
restate the Existing Credit Agreement, and to extend such credit, and the
Issuing Banks have indicated their willingness to issue Letters of Credit, in
each case on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement in its entirety as set forth herein and in the
Security Agreement entered into by certain of the parties hereto concurrently
herewith as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL First Lien Collateral” has the meaning specified in the Intercreditor
Agreement.

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“ACH” means automated clearing house transfers.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of EBITDA of such Pro Forma Entity
(determined using such definitions as if references to the Company and its
Subsidiaries therein were to such Pro Forma Entity and its Subsidiaries), all as
determined on a consolidated basis for such Pro Forma Entity in a manner not
inconsistent with GAAP.

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of the term “EBITDA”.

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of April 20, 2010, among Merger Sub, TopCo, Holdings and Investcorp
International, Inc., as stockholder’s representative, together with all
exhibits, schedules and disclosure letters thereto.

“Additional Revolving Commitment Lender” has the meaning assigned to such term
in Section 2.23(b).

“Adjusted LIBOR Rate” means, for any Interest Period, the LIBOR Rate for such
Interest Period or, if the Board imposes a Reserve Percentage with respect to
eurodollar deposits in dollars in the London interbank market, the rate obtained
by dividing (a) the LIBOR Rate for such Interest Period by (b) 1 minus the
Reserve Percentage.

 

- 2 -



--------------------------------------------------------------------------------

“Adjustment Date” means (i) with respect to determinations of the Applicable
Rate and the Average Historical Excess Availability, the first day of each
calendar month, and (ii) with respect to determinations of the Average Revolving
Loan Utilization, the first day of each January, April, July and October.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

“Aggregate Incremental Capacity” has the meaning assigned to such term in
Section 2.23(a).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (c) the LIBOR Rate for an
Interest Period of one month commencing on such date plus 1%; provided that, for
the avoidance of doubt, for purposes of calculating the LIBOR Rate pursuant to
clause (c) above, the LIBOR Rate for any day shall be based on the rate per
annum determined by the Agent at approximately 11:00 a.m. (London time) on such
day by reference to BBA LIBOR (as published by Reuters or other commercially
available source designated by the Agent) for a period equal to one-month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, respectively.

“Anti-Terrorism Laws” shall mean any Requirement of Law relating to terrorism or
money laundering including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 and the PATRIOT Act.

“Applicable Percentage” means, with respect to any Revolving Lender, with
respect to Revolving Loans, LC Exposure or Swingline Loans, a percentage equal
to a fraction the numerator of which is such Revolving Lender’s Revolving
Commitment and the denominator of which is the aggregate Revolving Commitment of
all Revolving Lenders (if the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon such Revolving
Lender’s share of the aggregate Revolving Exposures at that time).

 

- 3 -



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan or
LIBOR Rate Revolving Loan, the applicable rate per annum set forth below under
the caption “ABR Spread” or “LIBOR Rate Spread”, as the case may be, based upon
the Average Historical Excess Availability as of the most recent Adjustment
Date; provided that until the first Adjustment Date occurring on or after the
date that is three (3) months after the Effective Date, the “Applicable Rate”
shall be the applicable rate per annum set forth below in Category 2:

 

Average Historical Excess Availability

   ABR Spread     LIBOR Rate Spread  

Category 1

 

Average Historical Excess Availability less than 33% of the lesser of (i) the
aggregate Revolving Commitments and (ii) the Borrowing Base

   2.25 %    3.25 % 

Category 2

 

Average Historical Excess Availability greater than or equal to 33% of the
lesser of (i) the aggregate Revolving Commitments and (ii) the Borrowing Base,
but less than 66% of the lesser of (i) the aggregate Revolving Commitments and
(ii) the Borrowing Base

   2.00 %    3.00 % 

Category 3

 

Average Historical Excess Availability greater than or equal to 66% of the
lesser of (i) the aggregate Revolving Commitments and (ii) the Borrowing Base

   1.75 %    2.75 % 

The Applicable Rate shall be adjusted monthly on a prospective basis on each
Adjustment Date based upon the Average Historical Excess Availability in
accordance with the table above; provided that (i) if an Event of Default shall
have occurred and be continuing at the time any reduction in the Applicable Rate
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Event of Default shall no longer be continuing, and (ii) if
any Borrowing Base Certificate delivered pursuant to this Agreement is at any
time restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand and shall be payable only to the Lenders
whose Commitments were outstanding during such period when the Applicable Margin
should have been higher (regardless of whether such Lenders remain parties to
this Agreement at the time such payment is made)

“Appointed Agent” has the meaning assigned to such term in Article VIII.

“Approved Fund” means any Person (other than an natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (1) a
Lender, (2) an Affiliate of a Lender or (3) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

 

- 4 -



--------------------------------------------------------------------------------

“Attributable Debt” in respect of a Sale and Lease Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
for such lease, as determined by the Company) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease Back Transaction (including any period for which such lease
has been extended); provided, however, that if such Sale and Lease Back
Transaction results in a Capital Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capital Lease Obligation”.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Agent or Co-Collateral Agent from time to time determine in
their Permitted Discretion as being appropriate (a) to reflect any impediments
to the Agent’s ability to realize upon the Collateral consisting of Borrowing
Base Assets included in the Borrowing Base, (b) to reflect claims and
liabilities that the Agent or Co-Collateral Agent determine will need to be
satisfied in connection with the realization upon the Collateral consisting of
Borrowing Base Assets included in the Borrowing Base or (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base.

“Available Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all Revolving Lenders then in effect minus the
Revolving Exposure of all Revolving Lenders at such time.

“Average Historical Excess Availability” means, at any Adjustment Date, the
average daily Excess Availability for the one-month period immediately preceding
such Adjustment Date.

“Average Revolving Loan Utilization” means, at any Adjustment Date, the average
daily aggregate Revolving Exposure (excluding any Revolving Exposure resulting
from any outstanding Swingline Loans) for the three-month period immediately
preceding such Adjustment Date (or, if less, the period from the Effective Date
to such Adjustment Date), divided by the aggregate Revolving Commitments at such
time.

“BANA” means Bank of America, N.A., a national banking association, acting in
its individual capacity, and its successors and assigns.

“BANA Account” has the meaning assigned to such term in Section 2.21(c).

“B/F Subordination Agreement” means the Amended and Restated Subordination
Agreement, dated November 6, 2002, as amended and reaffirmed on December 19,
2008, and as amended, restated or otherwise modified from time to time
thereafter, among Bridgestone/Firestone, the Agent, the Company, and the other
parties thereto.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by the Agent or the Co-Collateral Agent, any Revolving Lender or
any of their respective Affiliates: (a) commercial credit cards, merchant card
services, purchase or debit cards, (b) treasury management services (including,
without limitation, controlled disbursement, ACH transactions, return items and
interstate depository network services) and (c) any other demand deposit or
operating account relationships or other cash management services, including
under Cash Management Agreements.

 

- 5 -



--------------------------------------------------------------------------------

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Agent or Co-Collateral
Agent from time to time after the occurrence and during the continuation of a
Liquidity Event establishes in its Permitted Discretion as being appropriate to
reflect reasonably anticipated Banking Services Obligations then provided or
outstanding.

“Bankruptcy Law” means Title 11 of the United States Code, or any similar
foreign, federal or state law for the relief of debtors as now or hereinafter in
effect.

“Bankruptcy Proceeding” means (a) any voluntary or involuntary case or
proceeding under any Bankruptcy Law or any proceeding of the type specified in
Section 7.01(g), in each case, with respect to Holdings, the Company or any
Material Subsidiary, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
Holdings, the Company or any Material Subsidiary or with respect to a material
portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of Holdings, the Company or any Material Subsidiary
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or (d) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of Holdings, the Company or any Material
Subsidiary.

“BBA LIBOR” has the meaning assigned to such term in the definition of “LIBOR
Rate”.

“Blocked Account Agreement” has the meaning assigned to such term in
Section 2.21(a).

“Blocked Accounts” has the meaning assigned to such term in Section 2.21(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means any of the Company, Am-Pac Tire Dist. Inc. and each other
Domestic Subsidiary of the Company that becomes a Borrower pursuant to
Section 5.11(a).

“Borrower Agent” has the meaning assigned to such term in Section 2.24.

“Borrower Percentage” has the meaning assigned to such term in Section 2.25(f).

“Borrower’s Maximum Liability” has the meaning assigned to such term in
Section 2.25(e).

 

- 6 -



--------------------------------------------------------------------------------

“Borrowing” means any (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Rate Loans, as to which a
single Interest Period is in effect, (b) Swingline Loan or (c) Protective
Advance or Overadvance Loan.

“Borrowing Base” means, at any time, (a) 85% of the Value of Eligible
Receivables, plus (b) the lesser of (i) 70% of the Value of Eligible Tire
Inventory and (ii) 85% of Net Orderly Liquidation Value of Eligible Tire
Inventory, plus (c) the lesser of (i) 50% of the Value of Eligible Non-Tire
Inventory and (ii) 85% of the Net Orderly Liquidation Value of Eligible Non-Tire
Inventory, minus (d) without duplication, the then amount of all Availability
Reserves and other Reserves as the Agent or Co-Collateral Agent may at any time
and from time to time in the exercise of its Permitted Discretion establish or
modify in accordance with the provisions of Section 2.22. The Borrowing Base at
any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Agent pursuant to Section 5.01(h) and adjusted by
the Agent or the Co-Collateral Agent in the exercise of their Permitted
Discretion and in accordance with Section 2.22 based upon additional
information, if any, received after the date of delivery of such Borrowing Base
Certificate.

“Borrowing Base Assets” means any Loan Party’s Inventory and Receivables and
other assets directly related thereto, including documents, instruments, general
intangibles, deposit accounts and the proceeds of all of the same.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Company, in substantially
the form of Exhibit B or another form which is acceptable to the Agent in its
reasonable discretion.

“Borrowing Request” means a request by the Borrower Agent for a Revolving
Borrowing in accordance with Section 2.03 and substantially in the form attached
hereto as Exhibit F, or such other form as shall be approved by the Agent.

“Bridgestone/Firestone” means Bridgestone/Firestone North American Tire, LLC, a
Delaware limited liability company and successor by merger to
Bridgestone/Firestone, Inc., an Ohio corporation.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Charlotte, North Carolina are
authorized or required by law to remain closed; provided that, when used in
connection with a LIBOR Rate Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Expenditures” means, for any period, without duplication, any
expenditure for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP; provided that the
term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed from insurance proceeds or compensation awards paid on
account of a Recovery Event, (ii) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment to the extent
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of sales, transfers or other

 

- 7 -



--------------------------------------------------------------------------------

dispositions that are not required to be applied to prepay Revolving Loans
pursuant to Section 2.11(c), (iv) expenditures that are accounted for as capital
expenditures by the Company or any Subsidiary and that actually are paid for by
a Person other than the Company or any Subsidiary and for which neither the
Company nor any Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such Person or any
other Person (whether before, during or after such period, it being understood,
however, that only the amount of expenditures actually provided or incurred by
the Company or any Subsidiary in such period and not the amount required to be
provided or incurred in any future period shall constitute “Capital
Expenditures” in the applicable period), (v) the book value of any asset owned
by the Company or any Subsidiary prior to or during such period to the extent
that such book value is included as a capital expenditure during such period as
a result of such Person reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period; provided that (x) any expenditure necessary in order to permit such
asset to be reused shall be included as a Capital Expenditure during the period
in which such expenditure actually is made and (y) such book value shall have
been included in Capital Expenditures when such asset was originally acquired,
(vi) any expenditures that constitute Permitted Acquisitions (or similar
investments) and expenditures made in connection with the Transactions,
(vii) any capitalized interest expense reflected as additions to property, plant
or equipment in the consolidated balance sheet of the Company and the
Subsidiaries for such period or (viii) any Lease Expenses.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the amount thereof accounted for as a liability determined in
accordance with GAAP.

“Cash Management Agreement” means any agreement entered into from time to time
between any Loan Party, on the one hand, and the Agent, the Co-Collateral Agent
or any Lender or any of their Affiliates on the other, in connection with cash
management services for collections, other Banking Services and for operating,
payroll and trust accounts of such Loan Party provided by such Agent, the
Co-Collateral Agent, Lender or their Affiliates, including ACH services,
controlled disbursement services, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services.

“Change in Control” shall be deemed to have occurred if (a) prior to a Qualified
Public Offering, the Permitted Holders (i) shall fail to have the right,
directly or indirectly, by voting power, contract or otherwise, to elect or
designate for election at least a majority of the Board of Directors of Holdings
or (ii) shall fail to own, directly or indirectly, beneficially and of record,
shares of Holdings in an amount equal to more than 50% of the amount of shares
owned, directly or indirectly, by the Permitted Holders, beneficially and of
record, as of the Effective Date and such ownership by the Permitted Holders
shall not represent the largest single block of voting securities of Holdings
held, directly or indirectly, by any Person or related group for purposes of
Section 13(d) of the Exchange Act, (b) after a Qualified Public Offering, any
“person” or “group” (within the meaning of Rule 13d-5 of the Exchange Act but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders, TopCo, and,
if applicable, any intermediate holding company parent of Holdings which is
owned, directly or indirectly, by the Permitted Holders, shall “beneficially
own” (within the meaning of Rule 13d-3 under the Exchange

 

- 8 -



--------------------------------------------------------------------------------

Act), directly or indirectly, shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings (or the Company after a Qualified Public Offering of the Company)
and the percentage of the aggregate ordinary voting power represented by such
Equity Interests beneficially owned by such person or group exceeds the
percentage of the aggregate ordinary voting power represented by Equity
Interests of Holdings (or the Company after a Qualified Public Offering of the
Company) then beneficially owned, directly or indirectly, by the Permitted
Holders, unless (i) the Permitted Holders have, at such time, the right or the
ability, directly or indirectly, by voting power, contract or otherwise to elect
or designate for election at least a majority of the Board of Directors of
Holdings (or the Company after a Qualified Public Offering of the Company) or
(ii) during any period of twelve (12) consecutive months, a majority of the
seats (other than vacant seats) on the board of directors of Holdings (or the
Company after a Qualified Public Offering of the Company) shall be occupied by
persons who were (x) members of the board of directors of Holdings on the
Effective Date or nominated by the board of directors of Holdings (or of the
Company after a Qualified Public Offering of the Company) or by one or more
Permitted Holders or Persons nominated by one or more Permitted Holders or
(y) appointed by directors so nominated, (c) any change in control (or similar
event, however denominated) with respect to Holdings or the Company shall occur
under and as defined in the Senior Secured Notes Documents, the Senior
Subordinated Notes Documents or any other Subordinated Indebtedness of Holdings
or its Subsidiaries constituting Material Indebtedness, or (d) at any time,
Holdings shall cease to beneficially own, directly or indirectly, 100% of the
issued and outstanding Equity Interests of the Company.

“Change in Law” means (a) the adoption of any law, rule or Regulation after the
date of this Agreement, (b) any change in any law, rule or Regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement (other
than any such request, guideline or directive to comply with any law, rule or
Regulation that was in effect on the date of this Agreement).

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any Loan
Party, wherever located.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Revolving Loans (of the same Extension Series), Swingline Loans or Protective
Advances or Overadvance Loans; and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or an Extended
Revolving Commitment (of the same Extension Series).

“Co-Collateral Agent” has the meaning assigned to such term in the preamble of
this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
subject to a security interest or Lien under the Collateral Documents and any
and all other property of

 

- 9 -



--------------------------------------------------------------------------------

any Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Agent, on behalf of
itself and the Secured Parties, to secure the Secured Obligations; provided
however that Collateral shall not at any time include any Margin Stock.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Commitment” means a Revolving Commitment or an Extended Revolving Commitment.

“Commitment Fee Rate” means, a rate per annum equal to 0.50%; provided that,
commencing on July 1, 2010, for any day thereafter, the applicable rate per
annum set forth below based upon the Average Revolving Loan Utilization as of
the most recent Adjustment Date:

 

Average Revolving Loan Utilization

   Commitment Fee Rate  

Less than or equal to 33 1/3%

   0.625 % 

Greater than 33 1/3% but less than or equal to 66 2/3%

   0.50 % 

Greater than 66 2/3%

   0.375 % 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Average Revolving Loan Utilization in
accordance with the table above; provided that if an Event of Default shall have
occurred and be continuing at the time any reduction in the Commitment Fee Rate
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Event of Default shall have been cured or waived.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Company” has the meaning assigned to such term in the preamble to this
Agreement.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the Company and its Subsidiaries on a consolidated basis
consisting of Indebtedness for borrowed money, (b) obligations in respect of
Capital Lease Obligations and (c) debt obligations evidenced by bonds, notes,
debentures or similar instruments.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
other than the Obligations.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

- 10 -



--------------------------------------------------------------------------------

“Controlled Investment Affiliate” means, as to any Person, any other Person,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Company and/or other companies.

“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of the term “EBITDA”.

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of the term “EBITDA”.

“Cooper Subordination Agreement” means that certain Vendor Lien Subordination
Agreement, dated October 28, 2004, between the Agent and Cooper Tire & Rubber.

“Cost” means the cost of purchase of Inventory determined according to the
accounting policies used in the preparation of the Company’s audited financial
statements.

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral; and the Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs, subject to the
Security Agreement and the Intercreditor Agreement.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) fails to make any
payment or provide funds to the Agent or any Borrower as required hereunder or
fails otherwise to perform its obligations under any Loan Document, and such
failure is not cured within one Business Day, (b) notified the Agent or a Loan
Party in writing that it does not intend to satisfy any such obligation or
(c) been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or becomes
the subject of a Bankruptcy Proceeding.

“Derivative Transaction” means (a) an interest-rate transaction, including an
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks, (c) an equity derivative transaction,
including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or

 

- 11 -



--------------------------------------------------------------------------------

similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or its subsidiaries shall be a Derivative Transaction.

“Designated Disbursement Account” has the meaning assigned to such term in
Section 2.21(d).

“Dilution Reserve” means an amount equal to the excess of (i) non-cash
reductions to the Borrowers’ Receivables (on a combined basis) during a 12-month
period prior to the date of determination as established by the Borrowers’
records or by a field examination conducted by the Agent’s employees or
representatives, expressed as a percentage of the Borrowers’ Receivables (on a
combined basis) outstanding during the same period, as the same may be adjusted
by the Agent or Co-Collateral Agent in the exercise of their Permitted
Discretion, over (ii) 5%, multiplied by an amount equal to Eligible Receivables
as of the date of determination.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the occurrence of the Termination Date, (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part (except as a result of a change in
control or asset sale so long as any right of the holders thereof upon the
occurrence of a change in control or asset sale event shall be subject to the
occurrence of the Termination Date, (c) requires the payment of any cash
dividend or any other scheduled cash payment constituting a return of capital,
in each case, prior to the date that is ninety-one (91) days after the earlier
of the Maturity Date and the occurrence of the Termination Date or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the earlier of the Maturity
Date and the occurrence of the Termination Date; provided that if such Equity
Interest is issued to any plan for the benefit of employees of Holdings or any
of its subsidiaries or by any such plan to such employees, such Equity Interest
shall not constitute Disqualified Equity Interest solely because it may be
required to be repurchased by Holdings or any of its subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

“Document” has the meaning assigned to such term in Article 9 of the UCC.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“EBITDA” means, for any period, Net Income for such period, plus

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Net Income, the sum of the following amounts for such
period:

(i) Interest Expense for such period,

 

- 12 -



--------------------------------------------------------------------------------

(ii) provision for taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise and similar taxes paid or accrued during such
period (including in respect of repatriated funds),

(iii) depreciation and amortization (including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs),

(iv) Non-Cash Charges,

(v) extraordinary, unusual or non-recurring charges (including fees and expenses
relating thereto),

(vi) cash restructuring charges, accruals or reserves (including restructuring
costs related to acquisitions before and after the Effective Date) incurred
during any period on or prior to the second anniversary of the Effective Date;
provided that, the aggregate amount of restructuring charges, accruals or
reserves incurred under this clause (vi) in such Test Period shall not exceed,
when combined with the aggregate amount of cost savings added pursuant to
clause (xii) below in such Test Period and the aggregate amount of any Pro Forma
Adjustments made in any such Test Period, 10% of EBITDA for such Test Period
(calculated without giving effect to any adjustments made pursuant to this
clause (vi), clause (xii) below or Pro Forma Adjustments),

(vii) the amount of any minority interest expense (or income (loss) allocable to
non-controlling interests) consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-wholly-owned Subsidiary
deducted (and not added back in such period to Net Income),

(viii) the amount of management, monitoring, consulting and advisory fees,
(including termination and transaction fees) and related indemnities and
expenses paid or accrued in such period to (or on behalf of) the Sponsor, to the
extent otherwise permitted by Sections 6.09 and 6.11(c),

(ix) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business),

(x) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any equity subscription or equity holder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed during such period
to the capital of the Company or Net Cash Proceeds of an issuance of Qualified
Equity Interests,

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing EBITDA or Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
EBITDA pursuant to paragraph (b) below for any previous period and not added
back, and

(xii) in connection with any restructuring of Holdings and its Subsidiaries not
in the ordinary course, the amount of cost savings resulting from, or expected
by the Company in good faith to be realized as a result of, actions taken or
committed to be taken pursuant to a factually supportable plan, in each case in
connection with such restructuring prior to the time that EBITDA is

 

- 13 -



--------------------------------------------------------------------------------

to be determined for such period (which cost savings shall be added to EBITDA
until fully realized (but in any event for no longer than 24 months following
the Effective Date if such cost savings have not been realized by that time) and
calculated on a Pro Forma Basis as though such cost savings had been realized on
the first day of the relevant period), net of the amount of actual benefits
realized from such actions; provided that (A) such cost savings are reasonably
identifiable and factually supportable, as certified to the Agent on a Pro Forma
Adjustment Certificate, (B) no cost savings shall be added pursuant to this
clause (xii) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clause (vi) above or in the definition of
the term “Pro Forma Adjustment” and (C) the aggregate amount of cost savings
added pursuant to this clause (xii) shall not exceed for any Test Period,
(i) the actual cost savings expected in good faith to be realized as a result of
such actions during such Test Period commencing with the date EBITDA is being
determined (as opposed to the annualized impact of cost savings) and (ii) when
combined with the aggregate amount of restructuring charges, accruals or
reserves incurred under clause (vi) above in such Test Period and the aggregate
amount of any Pro Forma Adjustments made in any such Test Period, 10% of EBITDA
for such Test Period (calculated without giving effect to any adjustments made
pursuant to clause (vi) above, this clause (xii) or Pro Forma Adjustments),

less

(b) without duplication and to the extent included in arriving at such Net
Income, the sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced Net
Income or EBITDA in any prior period),

(ii) gains on asset sales, disposals and abandonments (other than asset sales,
disposals and abandonments in the ordinary course of business),

(iii) the amount of any minority interest income (or income (loss) allocable to
non-controlling interests) consisting of Subsidiary loss attributable to
minority equity interests of third parties in any non-wholly owned Subsidiary
added (and not deducted) in such period in arriving at Net Income,

(iv) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not deducted in arriving at EBITDA or Net Income in any period to
the extent non-cash losses relating to such income were added in the calculation
of EBITDA pursuant to paragraph (a) above for any previous period and not
deducted, and

(v) extraordinary, unusual and non-recurring gains (less all fees and expenses
relating thereto),

in each case, as determined on a consolidated basis for the Company and the
Subsidiaries in accordance with GAAP; provided that,

(i) to the extent included in Net Income, there shall be excluded in determining
EBITDA currency translation gains and losses,

 

- 14 -



--------------------------------------------------------------------------------

(ii) to the extent included in Net Income, there shall be excluded in
determining EBITDA for any period, any adjustments resulting from the
application of Statement of Financial Accounting Standards No. 133,

(iii) there shall be included in determining EBITDA for any period, without
duplication, (A) the Acquired EBITDA of any Person, property, business or asset
acquired by the Company or any Subsidiary during such period to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to the Transactions or pursuant to a transaction consummated
prior to the Effective Date, and not subsequently so disposed of, an “Acquired
Entity or Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that
is converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis and (B) an
adjustment equal to the amount of the Pro Forma Adjustment for such period
(including the portion thereof occurring prior to such acquisition or
conversion) as specified in the Pro Forma Adjustment Certificate delivered to
the Agent (for further delivery to the Lenders); and

(iv) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset sold, transferred
or otherwise disposed of, closed or classified as discontinued operations by the
Company or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold, transferred or otherwise disposed of,
closed or classified, a “Sold Entity or Business”) and the Disposed EBITDA of
any Restricted Subsidiary that is converted into an Unrestricted Subsidiary
during such period (each, a “Converted Unrestricted Subsidiary”), based on the
Disposed EBITDA of such Sold Entity or Business for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis.

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (iii) and (iv) of the immediately preceding
proviso with respect to acquisitions and dispositions occurring following the
Effective Date and adjustments as provided under clauses (a)(vi) and (a)(xii)
above, EBITDA shall be deemed to be $20,796,000, $35,106,000, $29,761,000 and
$27,077,000 for the fiscal-quarters ended July 4, 2009, October 3,
2009, January 2, 2010 and April 3, 2010, respectively.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date was May 28, 2010.

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, or company engaged in the business of making asset based loans or
commercial loans or a commercial finance company, which Person, together with
its Affiliates, has a combined capital and surplus in excess of $750,000,000,
(c) any Affiliate of a Lender under common control with such Lender or (d) an
Approved Fund of a Lender; provided that, in any event, “Eligible Assignee”
shall not include (i) any natural person, (ii) any Defaulting Lender or
(iii) Holdings, the Company or any Subsidiary.

“Eligible Inventory” means, collectively, Eligible Tire Inventory and Eligible
Non-Tire Inventory.

 

- 15 -



--------------------------------------------------------------------------------

“Eligible Non-Tire Inventory” means items of Inventory (other than tires) of a
Borrower subject to the Lien in favor of the Agent held for sale in the ordinary
course of the business of such Borrower (but not including packaging or shipping
materials or maintenance supplies) that, unless otherwise approved by the Agent
or the Co-Collateral Agent in their Permitted Discretion, meet all of the
following requirements, subject to the ability of the Agent or the Co-Collateral
Agent to establish other criteria of eligibility in their Permitted Discretion
or modify the criteria established below, in either case subject to the
requirements of Section 2.22:

(a) such Inventory is owned by a Borrower and is subject to a first priority
perfected Lien in favor of the Agent;

(b) such Inventory is not subject to any other Lien other than Liens permitted
by Section 6.02 so long as such Liens do not have priority over the Lien of the
Agent and are junior to the Lien of the Agent;

(c) such Inventory consists of raw materials or finished goods and does not
consist of work-in-process, supplies or consigned goods;

(d) such Inventory is in good condition and meets in all material respects all
material standards applicable to such goods, their use or sale imposed by any
Governmental Authority having regulatory authority over such matters;

(e) such Inventory is currently either usable or saleable, at prices
approximating at least the cost thereof, in the normal course of the applicable
Borrower’s business;

(f) such Inventory is not obsolete or returned (except Inventory that is placed
back into stock in the ordinary course of business) or repossessed or used goods
taken in trade;

(g) such Inventory is either located within the United States at one of the
Permitted Inventory Locations or is in transit within the United States from one
Permitted Inventory Location to another Permitted Inventory Location for not
more than seven consecutive days;

(h) if such Inventory is located at any location leased by a Loan Party, (i) the
lessor has delivered to the Agent a Collateral Access Agreement as to such
location or (ii) a Rent Reserve with respect to such location has been
established by the Agent or the Co-Collateral Agent in their Permitted
Discretion; and

(i) such Inventory is not subject to any warehouse receipt or negotiable
Document unless in the possession of the Agent, and if such Inventory is located
in any third party warehouse or is in the possession of a bailee and is not
evidenced by a Document, (i) such warehouseman or bailee has delivered to the
Agent a Collateral Access Agreement and such other documentation as the Agent
may reasonably require or (ii) an appropriate Reserve has been established by
the Agent or the Co-Collateral Agent in their Permitted Discretion.

If either the Agent or the Co-Collateral Agent deems Inventory ineligible in
their Permitted Discretion (and not based upon the criteria set forth above),
then the Agent or the Co-Collateral Agent, as applicable, shall give the
Borrower Agent five (5) Business Days’ prior notice thereof; provided that
(i) any modification of the eligibility criteria set forth above shall have a
reasonable relationship to circumstances, conditions, events or contingencies
which are the basis for

 

- 16 -



--------------------------------------------------------------------------------

such eligibility criteria, as determined by the Agent or the Co-Collateral Agent
in their Permitted Discretion and (ii) circumstances, conditions, events or
contingencies arising prior to the Effective Date of which the Agent or the
Co-Collateral Agent had actual knowledge prior to the Effective Date shall not
be the basis for any such modification after the Effective Date unless such
circumstances, conditions, events or contingencies shall have changed since the
Effective Date.

With respect to any Inventory that was acquired or originated by any Person
acquired after the Effective Date, the Agent and the Co-Collateral Agent shall
use commercially reasonable efforts, at the expense of the Loan Parties, to
complete diligence in respect of such Person and such Inventory, within a
reasonable time following request of the Borrower Agent.

“Eligible Receivable” means the unpaid portion of a Receivable payable in
Dollars to a Borrower subject to the Lien in favor of the Agent net of any
returns, discounts, credits or other allowances or deductions agreed to by a
Borrower and net of any amounts owed by a Borrower to the Account Debtor on such
Receivable (including to the extent of any set-off), which Receivable, unless
otherwise approved by the Agent or the Co-Collateral Agent in their Permitted
Discretion, meets all of the following requirements, subject to the ability of
the Agent or the Co-Collateral Agent to establish other criteria of eligibility
in their Permitted Discretion or modify the criteria established below, in
either case subject to the requirements of Section 2.22:

(a) such Receivable is owned by a Borrower and represents a complete bona fide
transaction which requires no further act under any circumstances on the part of
any Borrower to make such Receivable payable by the Account Debtor;

(b) such Receivable is not past due more than 60 days after its due date, which
due date shall not be later than 90 days after the invoice date;

(c) such Receivable does not arise out of any transaction with any Subsidiary of
a Borrower;

(d) such Receivable is not owing by an Account Debtor from which an aggregate
amount of more than 50% of the Receivables owing therefrom are, based on the
most recent Borrowing Base Certificate, not Eligible Receivables pursuant to
clause (b) above;

(e) if the Account Debtor with respect thereto is located outside of the United
States of America, Canada or Puerto Rico, the goods which gave rise to such
Receivable were shipped after receipt by the applicable Borrower from the
Account Debtor of an irrevocable letter of credit that has been confirmed by a
financial institution reasonably acceptable to the Agent or the Co-Collateral
Agent, and on terms, reasonably acceptable to the Agent or Co-Collateral Agent,
payable in the full face amount of the face value of the Receivable in Dollars
at a place of payment located within the United States and has been duly
assigned to the Agent, except that up to $5,000,000 of such Receivables
outstanding at any time that are otherwise Eligible Receivables, may be included
in Eligible Receivables without such letter of credit supports;

(f) such Receivable is not subject to the Assignment of Claims Act of 1940, as
amended from time to time, or any other applicable law now or hereafter existing
similar in effect thereto, unless the applicable Borrower has assigned its right
to payments of such Receivable so as to comply with the Assignment of Claims Act
of 1940, as amended from time to time, or any such other applicable law, or to
any contractual provision accepted in writing by such Borrower prohibiting its
assignment or requiring notice of or consent to such assignment which notice or
consent has not been made or obtained;

 

- 17 -



--------------------------------------------------------------------------------

(g) Receivables with respect to which the representations and warranties set
forth in the Security Agreement applicable to Receivables are not correct in any
material respect;

(h) such Receivable is not disputed, and is not subject to a claim,
counterclaim, discount, deduction, reserve, allowance, recoupment, offset or
chargeback that has been asserted with respect thereto by the applicable Account
Debtor (but only to the extent of such dispute, claim, counterclaim, discount,
deduction, reserve, allowance, recoupment, offset or chargeback);

(i) such Receivable is not owed by an Account Debtor that is subject to a
Bankruptcy Proceeding or that is liquidating, dissolving or winding up its
affairs or otherwise deemed not creditworthy by the Agent or Co-Collateral Agent
in its Permitted Discretion;

(j) the goods the sale of which gave rise to such Receivable were shipped or
delivered to the Account Debtor on an absolute sale basis and not on a bill and
hold sale basis, a consignment sale basis, a guaranteed sale basis, a sale or
return basis or on the basis of any other similar understanding, and such goods
have not been returned or rejected;

(k) such Receivable is not owing by an Account Debtor whose then-existing
Receivables owing to the Borrowers, based on the most recent Borrowing Base
Certificate, exceed 20% of the net amount of all Eligible Receivables, but such
Receivable shall be ineligible only to the extent of such excess;

(l) such Receivable is evidenced by a customary invoice or other customary
documentation reasonably satisfactory to the Agent or the Co-Collateral Agent in
their Permitted Discretion;

(m) such Receivable is a valid, legally enforceable obligation of the Account
Debtor with respect thereto and is not subject to any present or contingent (and
no facts exist which are the basis for any future), offset, deduction or
counterclaim, dispute or other defense on the part of such Account Debtor,
except that any Receivable that is subject to any offset, deduction or
counterclaim shall be ineligible only to the extent of such offset, deduction or
counterclaim;

(n) such Receivable does not arise under or is not related to any warranty
obligation of a Borrower or any charges by a Borrower of fees for the time value
of money;

(o) such Receivable is not evidenced by Chattel Paper or an Instrument of any
kind;

(p) such Receivable is subject to a first priority perfected Lien in favor of
the Agent; and

(q) such Receivable is not subject to any Lien, other than Liens permitted by
Section 6.02, so long as such Liens do not have priority over the Lien of the
Agent and are junior to the Lien of the Agent.

If either the Agent or the Co-Collateral Agent deems Receivables ineligible in
their Permitted Discretion (and not based upon the criteria set forth above),
then the Agent or the

 

- 18 -



--------------------------------------------------------------------------------

Co-Collateral Agent, as applicable, shall give the Borrower Agent five
(5) Business Days’ prior notice thereof; provided that (i) any modification of
the eligibility criteria set forth above shall have a reasonable relationship to
circumstances, conditions, events or contingencies which are the basis for such
eligibility criteria, as determined by the Agent or the Co-Collateral Agent in
their Permitted Discretion and (ii) circumstances, conditions, events or
contingencies arising prior to the Effective Date of which the Agent or the
Co-Collateral Agent had actual knowledge prior to the Effective Date shall not
be the basis for any such modification after the Effective Date unless such
circumstances, conditions, events or contingencies shall have changed since the
Effective Date.

With respect to any Receivables that were acquired or originated by any Person
acquired after the Effective Date, the Agent and the Co-Collateral Agent shall
use commercially reasonable efforts, at the expense of the Loan Parties, to
complete diligence in respect of such Person and such Receivables, within a
reasonable time following request of the Borrower Agent.

“Eligible Subordinated Vendor Inventory” means Eligible Tire Inventory that is
subject to a Subordinated Vendor Lien.

“Eligible Tire Inventory” means items of Inventory of tires of a Borrower
subject to the Lien in favor of the Agent (including Eligible Subordinated
Vendor Inventory) held for sale in the ordinary course of the business of such
Borrower (but not including packaging or shipping materials or maintenance
supplies) that, unless otherwise approved by the Agent or the Co-Collateral
Agent in their Permitted Discretion, meet all of the following requirements,
subject to the ability of the Agent or the Co-Collateral Agent to establish
other criteria of eligibility in their Permitted Discretion or modify the
criteria established below, in either case subject to the requirements of
Section 2.22:

(a) such Inventory is owned by a Borrower and is subject a first priority
perfected Lien in favor of the Agent;

(b) such Inventory is not subject to any other Lien other than Liens permitted
by Section 6.02 so long as such Liens do not have priority over the Lien of the
Agent and are junior to the Lien of the Agent;

(c) such Inventory consists of raw materials or finished goods and does not
consist of work-in-process, supplies or consigned goods;

(d) such Inventory is in good condition and meets in all material respects all
material standards applicable to such goods, their use or sale imposed by any
Governmental Authority having regulatory authority over such matters;

(e) such Inventory is currently either usable or saleable, at prices
approximating at least the cost thereof, in the normal course of the applicable
Borrower’s business;

(f) such Inventory is not obsolete or returned (except Inventory that is placed
back into stock in the ordinary course of business) or repossessed or used goods
taken in trade;

(g) such Inventory is either located within the United States at one of the
Permitted Inventory Locations or is in transit within the United States from one
Permitted Inventory Location to another Permitted Inventory Location for not
more than seven consecutive days;

 

- 19 -



--------------------------------------------------------------------------------

(h) if such Inventory is located at any location leased by a Loan Party, (i) the
lessor has delivered to the Agent a Collateral Access Agreement as to such
location or (ii) a Rent Reserve with respect to such location has been
established by the Agent or the Co-Collateral Agent in its Permitted Discretion;
and

(i) such Inventory is not subject to any warehouse receipt or negotiable
document unless in the possession of the Agent, or if such Inventory is located
in any third party warehouse or is in the possession of a bailee and is not
evidenced by a Document, (i) such warehouseman or bailee has delivered to the
Agent a Collateral Access Agreement and such other documentation as the Agent
may reasonably require or (ii) an appropriate Reserve has been established by
the Agent or the Co-Collateral Agent in its Permitted Discretion.

If either the Agent or the Co-Collateral Agent deems Inventory ineligible in
their Permitted Discretion (and not based upon the criteria set forth above),
then the Agent or the Co-Collateral Agent, as applicable, shall give the
Borrower Agent five (5) Business Days’ prior notice thereof; provided that
(i) any modification of the eligibility criteria set forth above shall have a
reasonable relationship to circumstances, conditions, events or contingencies
which are the basis for such eligibility criteria, as determined by the Agent or
the Co-Collateral Agent in their Permitted Discretion and (ii) circumstances,
conditions, events or contingencies arising prior to the Effective Date of which
the Agent or the Co-Collateral Agent had actual knowledge prior to the Effective
Date shall not be the basis for any such modification after the Effective Date
unless such circumstances, conditions, events or contingencies shall have
changed since the Effective Date.

With respect to any Inventory that was acquired or originated by any Person
acquired after the Effective Date, the Agent and the Co-Collateral Agent shall
use commercially reasonable efforts, at the expense of the Loan Parties, to
complete diligence in respect of such Person and such Inventory, within a
reasonable time following request of the Borrower Agent.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating to the protection of the environment, the preservation or reclamation
of natural resources, the management, transportation, disposal, release or
threatened release of any Hazardous Material or to health and safety matters (to
the extent related to the exposure to any Hazardous Material).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement in
writing pursuant to which liability is assumed or imposed with respect to any of
the foregoing.

“Equity Contribution” has the meaning assigned to such term in the recitals to
this Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

- 20 -



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the conditions for imposition
of a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (c) a determination that any Plan is in “at risk” status (within the
meaning of Section 303(i)(4) of ERISA); (d) the filing pursuant to
Section 412(d) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by a Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by a Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice of an intent to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (g) the incurrence by a Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (h) the receipt by a Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is Insolvent
or in Reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Availability” means, at any time, an amount equal to (a) the lesser of
(i) the aggregate total Revolving Commitments at such time and (ii) the
Borrowing Base at such time, (as determined by reference to the most recent
Borrowing Base Certificate delivered to the Agent pursuant to Section 5.01(h)),
minus (b) the aggregate Revolving Exposures (including the LC Exposure) of all
Revolving Lenders at such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Accounts” has the meaning assigned to such term in the Security
Agreement.

“Excluded Equity Interests” shall mean (a) any Equity Interests with respect to
which the Company and the Agent have reasonably determined that the cost or
other consequences (including any material adverse tax consequences) of pledging
such Equity Interests shall be excessive in view of the benefits to be obtained
by the Secured Parties therefrom, (b) solely in the case of any pledge of Equity
Interests of any Foreign Subsidiary to secure the Obligations, any Equity
Interests that are voting Equity Interests of such Foreign Subsidiary in excess
of 65% of the outstanding voting Equity Interests of such class, (c) any Equity
Interests to the extent the pledge thereof would be prohibited by any
Requirement of Law, (d) the Equity Interests of any Subsidiary that is not
wholly owned by the Company and its Subsidiaries at the time such Subsidiary
becomes a

 

- 21 -



--------------------------------------------------------------------------------

Subsidiary (for so long as such Subsidiary remains a non-wholly owned
Subsidiary), (e) the Equity Interests of any Immaterial Subsidiary or
Unrestricted Subsidiary, (f) the Equity Interests of any Subsidiary of a Foreign
Subsidiary and (g) any Equity Interests of a joint venture to the extent that
the joint venture agreement applicable thereto restricts the pledge of such
Equity Interests.

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly owned
Subsidiary on any date such Subsidiary would otherwise be required to become a
Loan Party pursuant to the requirements of Section 5.11 (for so long as such
Subsidiary remains a non-wholly owned Subsidiary), (b) any Subsidiary that is
prohibited by Requirements of Law, by any Contractual Obligation existing on the
Effective Date or by any Contractual Obligation existing at the time such
Subsidiary becomes a Subsidiary of the Company, in each case from guaranteeing
the Obligations (and for so long as such restrictions or any replacement or
renewal thereof is in effect), (c) any Domestic Subsidiary that is (i) treated
as a disregarded entity for U.S. federal income tax purposes and substantially
all of its assets consist of the stock of one or more Foreign Subsidiaries that
are controlled foreign corporations within the meaning of Section 957 of the
Code or (ii) a direct or indirect Subsidiary of a Foreign Subsidiary that is a
controlled foreign corporation within the meaning of Section 957 of the Code,
(d) any Immaterial Subsidiary and any Unrestricted Subsidiary, (e) any other
Subsidiary with respect to which the Company and the Agent have reasonably
determined that the cost or other consequences (including any material adverse
tax consequences) of providing a guarantee shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (f) each Foreign
Subsidiary, (g) each other Domestic Subsidiary acquired pursuant to a Permitted
Acquisition and financed with Indebtedness incurred pursuant to Section 6.01(j)
or (k) and permitted by the proviso to subclause (z) of such Sections and each
Subsidiary that guarantees such Indebtedness to the extent that, and for so long
as, the financing documentation relating to such Permitted Acquisition to which
such Subsidiary is a party prohibits such Subsidiary from guaranteeing the
Obligations and (h) Tire Pros Francorp.

“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Company or any other Loan Party hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America or any political subdivision thereof, or by the jurisdiction or any
political subdivision thereof under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any political
subdivision thereof or any similar tax imposed by any other jurisdiction in
which the Company or any other Loan Party is located, (c) other than in the case
of an assignee pursuant to a request by the Borrower Agent under
Section 2.19(b), any withholding tax that is imposed on amounts payable to a
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Lender’s failure to comply with
Section 2.17(e) or (f), as applicable, except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Company or any
other Loan Party with respect to such withholding tax pursuant to
Section 2.17(a), and (d) any withholding tax that is imposed by reason of
Section 1471 or Section 1472 of the Code other than by reason of a Change in Law
imposed after the Effective Date.

“Existing Class” means each Class of Existing Revolving Credit Commitments.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

 

- 22 -



--------------------------------------------------------------------------------

“Existing Letter of Credit” means any letter of credit previously issued for the
account of the Company or any other Loan Party by a Lender or an Affiliate of a
Lender that is (a) outstanding on the Effective Date and (b) listed on Schedule
1.01(a).

“Existing Notes” means Holdings’ 13% Senior Discount Notes due 2013, the
Company’s 10.75% Senior Notes due 2013 and the Company’s Senior Floating Rate
Notes due 2012.

“Existing Revolving Commitments” has the meaning assigned to such term in
Section 2.27(a).

“Existing Revolving Loans” has the meaning assigned to such term in
Section 2.27(a).

“Existing Subordination Agreements” means the B/F Subordination Agreement, the
Pirelli Subordination Agreement and the Cooper Subordination Agreement.

“Existing Subordinated Vendors” means Bridgestone/Firestone, Cooper Tire &
Rubber Company and Pirelli Tire LLC.

“Extended Loans/Commitments” means Extended Revolving Loans and/or Extended
Revolving Commitments.

“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.27(a).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.27(a).

“Extending Lender” has the meaning assigned to such term in Section 2.27(b).

“Extension Agreement” has the meaning assigned to such term in Section 2.27(c).

“Extension Election” has the meaning assigned to such term in Section 2.27(b).

“Extension Request” shall mean Revolving Extension Requests.

“Extension Series” shall mean all Extended Revolving Commitments that are
established pursuant to the same Extension Agreement (or any subsequent
Extension Agreement to the extent such Extension Agreement expressly provides
that Extended Revolving Commitments provided for therein are intended to be a
part of any previously established Extension Series) and that provide for the
same interest margins and extension fees.

“Federal Funds Effective Rate” means, (a) the weighted average of interest rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on the applicable Business Day (or on
the preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest  1/8 of 1%) charged to the Agent on
the applicable day on such transactions, as determined by the Agent.

 

- 23 -



--------------------------------------------------------------------------------

“Fee Letter” means the amended and restated fee letter, dated as of May 6, 2010,
between the Agent, Merger Sub and certain other parties, as assigned to, and
assumed by, the Company on the Effective Date.

“Financial Officer” means the chief financial officer, treasurer or controller
of the Company.

“First Priority Lien” means any Lien on any asset of any Loan Party that is
granted under the Senior Secured Notes Security Documents and that, pursuant and
subject to the provisions of the Intercreditor Agreement, is senior in priority
to the Liens of the Agent in the Collateral.

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) Interest Expense actually paid in cash for such period, plus (b) the
aggregate amount of scheduled principal payments in respect of long-term
Consolidated Total Indebtedness of the Company and the Subsidiaries made during
such period (other than payments made by the Company or any Subsidiary to the
Company or a Subsidiary) plus (c) any payments on account of Disqualified Equity
Interests or preferred Equity Interests (whether in the nature of dividends,
redemption, repurchase or otherwise) required to be made in such period, all
calculated for such period for the Company and its Subsidiaries on a
consolidated basis.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of:

(i)(A) EBITDA of the Company and its Subsidiaries for the most recent Test
Period ended on or prior to such date of determination plus (B) only for
purposes of the calculation of the Fixed Charge Coverage Ratio under, and as
provided in, Section 7.02, Permitted Cure Securities minus (C) taxes based on
income, profits or capital, including federal, foreign, state, franchise, excise
and similar taxes (including in respect of repatriated funds), net of cash
refunds received, of the Company and its Subsidiaries paid in cash during such
Test Period minus (D) Unfinanced Capital Expenditures made by the Company and
its Subsidiaries during such Test Period, to

(ii) Fixed Charges payable by the Company and its Subsidiaries in cash during
such Test Period;

In calculating the Fixed Charge Coverage Ratio in connection with the making of
any Specified Payment (other than with regard to investments in Domestic
Subsidiaries (whether Restricted or Unrestricted), U.S. domestic-organized joint
ventures and other U.S. domestic investments, in each case under
Section 6.04(w)) at any time when Excess Availability on a Pro Forma Basis is
less than 35% of the lesser of (A) the aggregate Revolving Commitments and
(B) the Borrowing Base, the amount of Fixed Charges included in clause
(ii) above shall include, without duplication of any payments already
constituting Fixed Charges, the amount of such Specified Payment actually made
on such date of determination.

For purposes of calculating the Fixed Charge Coverage Ratio for any period
ending prior to the first anniversary of the Effective Date, Interest Expense
shall be an amount equal to actual Interest Expense from the Effective Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the
Effective Date through the date of determination.

 

- 24 -



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Borrowing Base” means, as of any date, an amount equal to
the sum of (a) 85% of the aggregate book value of all accounts receivable of the
applicable Foreign Subsidiary or Subsidiaries and (b) 70% of the aggregate book
value of all inventory owned by the applicable Foreign Subsidiary or
Subsidiaries.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiary or Subsidiaries that are not Loan Parties, as determined in
accordance with GAAP in good faith by the Issuer, without intercompany
eliminations between such Foreign Subsidiaries and the Issuer and its other
Subsidiaries.

“Funding Account” has the meaning assigned to such term in Section 4.01(i).

“GAAP” means generally accepted accounting principles in the United States of
America in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, subject to the provisions of Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, and including any
obligation of the Guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the Primary Obligor so as to enable the
Primary Obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

- 25 -



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary
designated as such in writing by the Company to the Agent and that
(a) contributed 5.0% or less of EBITDA for the Test Period most recently ended
prior to such date of determination and (b) had consolidated assets representing
5.0% or less of the Total Assets of the Company and the Subsidiaries on the last
day of the Test Period most recently ended prior to such date of determination.
The Immaterial Subsidiaries as of the Effective Date are listed on Schedule
1.01(b).

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Indebtedness” of any Person means (in each case, whether such obligation is
with full or limited recourse), without duplication, (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by a
bond, debenture, note or other similar instrument, (c) any obligation of such
Person to pay the deferred purchase price of property or services, except
(i) accrued expenses and trade accounts payable that arise in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP,
(d) all Capital Lease Obligations of such Person, (e) all obligations of such
Person in respect of Disqualified Equity Interests, (f) any obligation of such
Person (whether or not contingent) to any other Person in respect of a letter of
credit or other Guarantee issued by such other Person, (g) any Swap Obligation,
except that if any Swap Agreement relating to such Swap Obligation provides for
the netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount thereof, (h) any Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) a Lien on any asset of such Person (provided that the amount of
such Indebtedness shall be the lesser of the fair market value of such asset at
the date of determination determined by such Person in good faith and the amount
of such Indebtedness of others so secured) and (i) any Indebtedness of others
Guaranteed by such Person. For all purposes hereof, the Indebtedness of any
Person shall exclude purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
warranties or other unperformed obligations of the seller of such asset (other
than earn-out obligations).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning assigned to such term in Section 3.11(a).

 

- 26 -



--------------------------------------------------------------------------------

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Instrument” shall have the meaning assigned to such term in Article 9 of the
UCC.

“Intercompany Note” means the Intercompany Subordinated Note, dated as of the
Effective Date, substantially in the form of Exhibit J hereto executed by
Holdings, the Company and each other Subsidiary of the Borrower.

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement, dated as of the Effective Date, among Holdings, the Company, the
Subsidiaries party from time to time thereto, the Agent and the Noteholder
Collateral Agent.

“Interest Election Request” means a request by the Borrower Agent to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” means, with respect to any period, without duplication, the
sum of:

(1) consolidated interest expense of the Company and its Restricted Subsidiaries
for such period with respect to all outstanding Indebtedness of the Company and
its Subsidiaries, to the extent such expense was deducted (and not added back)
in computing Net Income (including (a) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances
during such period, (b) non-cash interest payments (but excluding any non-cash
interest expense attributable to the movement in the mark to market valuation of
Swap Agreements or other Derivative Transactions pursuant to GAAP or Statement
of Financial Accounting Standards No. 133), (c) the interest component of
Capital Lease Obligations and (d) net payments, if any, made (less net payments,
if any, received) pursuant to obligations under interest rate Swap Agreements
with respect to Indebtedness, and excluding (i) accretion or accrual of
discounted liabilities not constituting Indebtedness, (ii) any expense resulting
from the discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting, (iii) all
additional interest or liquidated damages then owing pursuant to any
registration rights agreement and any comparable “additional interest” or
liquidated damages with respect to other securities designed to compensate the
holders thereof for a failure to publicly register such securities,
(iv) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (v) any expensing of commitment and
other financing fees, (vi) any interest in respect of items excluded from
Indebtedness in the proviso to the definition thereof, (vii) any one-time costs
associated with breakage in respect of Swap Agreements for interest rates and
(viii) penalties and interest relating to taxes); plus

(2) consolidated capitalized interest of the Company and its Subsidiaries for
such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, (x) interest on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest

 

- 27 -



--------------------------------------------------------------------------------

implicit in such Capital Lease Obligation in accordance with GAAP and (y) the
Interest Expense of any Person accrued prior to the date it becomes a Subsidiary
of the Company or is merged into or consolidated with the Company or any of its
Subsidiaries shall be excluded.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each January, April, July and October
and the Maturity Date, (b) with respect to any LIBOR Rate Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Rate Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period (or if such day is not a Business Day, the next succeeding
Business Day) and (c) with respect to any Swingline Loan, the day that such Loan
is required to be repaid.

“Interest Period” means (a) with respect to any LIBOR Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to and agreed to by each Lender, nine or twelve
months) thereafter, as the Borrower Agent may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Permitted Investments), (b) debt securities
or debt instruments with a rating of BBB- or higher by S&P or Baa3 by Moody’s or
the equivalent of such rating by such rating organization, or if no rating of
S&P’s or Moody’s then exists, the equivalent of such rating by any other
nationally recognized securities rating agency, but excluding any debt
securities or instruments constituting loans or advances among the Borrowers and
their Subsidiaries and (c) investments in any fund that invests exclusively in
investments of the type described in clauses (a) and (b) which fund may also
hold immaterial amounts of cash pending investment and/or distribution.

“IRS” has the meaning assigned to such term in Section 2.17(e).

“Issuing Bank” means each of Bank of America, N.A. and any other Revolving
Lender which at the request of the Borrower Agent and after notice to the Agent
agrees to become an Issuing Bank and, solely with respect to any Existing Letter
of Credit (and any amendment, renewal or extension thereof in accordance with
this Agreement), the Lender or Affiliate of a Lender that issued such Existing
Letter of Credit. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

- 28 -



--------------------------------------------------------------------------------

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“Joint Lead Arrangers” means Banc of America Securities LLC, Wells Fargo Capital
Finance, LLC, and General Electric Capital Corporation.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a drawing
on a Letter of Credit.

“LC Exposure” means, at any time of determination, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Company or any other Loan Party at such time, less (c) the
amount then on deposit in the LC Collateral Account. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

“Lease Expense” means, for any period, all rental expenses of the Company and
its Subsidiaries during such period under operating leases for real or personal
property (including in connection with Sale and Lease-Back Transactions), but
excluding real estate taxes, insurance costs and common area maintenance charges
and net of sublease income; provided that Lease Expense shall not include
(a) obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to the Transactions and pursuant to an acquisition (including a Permitted
Acquisition) to the extent that such rental expenses relate to operating leases
(i) in effect at the time of (and immediately prior to) such acquisition and
(ii) related to periods prior to such acquisition, (c) Capital Lease
Obligations, all as determined on a consolidated basis in accordance with GAAP
and (d) the effects from applying purchase accounting.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Letter of Credit” means any standby or commercial letter of credit issued (or,
in the case of an Existing Letter of Credit, deemed to be issued) pursuant to
this Agreement.

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(b).

“LIBOR Rate” means, with respect to any Interest Period, the per annum rate of
interest (rounded up, if necessary, to the nearest  1/8th of 1%), determined by
the Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
the Agent); or (b) if BBA LIBOR is not available for any reason, the interest
rate at which Dollar deposits in the approximate amount of the LIBOR Rate Loan
would be offered by the Agent’s London branch to major banks in the London
interbank Eurodollar market.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or

 

- 29 -



--------------------------------------------------------------------------------

any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities; provided that in no event shall an operating lease be deemed to be a
Lien.

“Liquidity Event” means the determination by the Agent or the Co-Collateral
Agent that (a) Excess Availability is less than the greater of (1) 12.5% of the
lesser of (A) the aggregate Revolving Commitments and (B) the Borrowing Base and
(2) $30,000,000, in either case for a period of five consecutive Business Days,
or (b) an Event of Default has occurred; provided that the Agent or the
Co-Collateral Agent has notified the Borrower Agent of either thereof. The
occurrence of a Liquidity Event shall be deemed continuing (i) until such date
as such Event of Default shall no longer be continuing and (ii) until such date
as Excess Availability exceeds such amount for thirty (30) consecutive days, in
which event a Liquidity Event shall no longer be deemed to be continuing.

“Loan Account” has the meaning assigned to such term in Section 2.26.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, the Fee Letter, any Letters of Credit or Letter of Credit
applications, the Collateral Documents, the Perfection Certificate and the
Intercreditor Agreement.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means Holdings, each Borrower, each Domestic Subsidiary (other
than any Excluded Subsidiary), and any other Person who becomes a party to this
Agreement as a Loan Party pursuant to a Joinder Agreement, and their respective
successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans, Protective Advances and
Extended Revolving Loans.

“Management Services Agreements” means, collectively, the transaction and
monitoring fee letter agreement among the Company and the Sponsor, dated as the
Effective Date, pursuant to which the Sponsor agrees to provide certain advisory
services to TopCo, Holdings and the Company in exchange for certain fees and the
indemnification agreement among TopCo, Holdings, the Company and the Sponsor,
dated as of the Effective Date.

“Management Stockholders” means the management officers or employees of the
Company or its Subsidiaries who are investors in Holdings, TopCo or any direct
or indirect parent thereof.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole, (b) the ability of the Company and the other Loan Parties
(taken as a whole) to perform their obligations under the Loan Documents or
(c) the rights of, or remedies available to the Agent, the Co-Collateral Agent,
the Issuing Banks or the Lenders under, the Loan Documents.

 

- 30 -



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Company and its Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “obligations” of Holdings, the Company or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that Holdings, the Company or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary, other than an Immaterial
Subsidiary.

“Maturity Date” means November 28, 2014 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof, or in the case of any Extension Series of Extended Revolving
Commitments, the maturity date related thereto.

“Maximum Liability” has the meaning assigned to such term in Section 10.08.

“Merger” has the meaning assigned to such term in the recitals to this
Agreement.

“Merger Funds” means the payment of the merger consideration to the equity
holders of Holdings under the Acquisition Agreement, the payment of Transaction
Expenses and the payment of the Refinancing.

“Merger Sub” means Accelerate Acquisition Corp., a Delaware corporation.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(c), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11.

“Mortgages” means any mortgage, deed of trust or other agreement entered into by
the owner of a Mortgaged Property and the Agent, which conveys or evidences a
Lien in favor of the Agent, for the benefit of the Secured Parties, on such
Mortgaged Property, substantially in the form of Exhibit I (with such changes
thereto as may be necessary to account for local law matters) or otherwise in
such form as agreed between the Company and the Agent.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA in respect of which a Borrower or any ERISA Affiliate is an
“employer” (as defined in Section 3(5) of ERISA).

“Net Cash Proceeds” means, with respect to any sale, transfer or other
disposition of assets, any Recovery Event, any incurrence or issuance of
Indebtedness or any issuance of Equity Interests (each, a “Proceeds Event”),
(a) the gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of Holdings,
the Company or any of the Subsidiaries in respect of such Proceeds Event, less
(b) the sum of:

(i) the amount, if any, of all taxes paid or estimated to be payable by
Holdings, the Company or any of the Subsidiaries in connection with such
Proceeds Event (including withholding taxes imposed on the repatriation of any
such proceeds),

 

- 31 -



--------------------------------------------------------------------------------

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) associated with the assets that are the subject of such Proceeds
Event and (y) retained by Holdings, the Company or any of the Subsidiaries
including any pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction; provided that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such
Proceeds Event occurring on the date of such reduction,

(iii) in the case of any Proceeds Event constituting a sale, transfer or
disposition of assets or a Recovery Event by any non-wholly owned Subsidiary,
the pro rata portion of the net cash proceeds thereof (calculated without regard
to this clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Company or a wholly owned Subsidiary
as a result thereof, and

(iv) reasonable and customary fees, commissions, expenses (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums and
recording charges, transfer taxes, deed or mortgage recording taxes and other
customary expenses and brokerage, consultant and other customary fees), issuance
costs, discounts and other costs paid by Holdings, the Company or any of the
Subsidiaries, as applicable, in connection with such Proceeds Event (other than
those payable to Holdings, the Company or any Subsidiary), in each case only to
the extent not already deducted in arriving at the amount referred to in clause
(a) above.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application, in each case,
in accordance with GAAP) and changes as a result of the adoption or modification
of accounting policies during such period shall be excluded;

(b) any net after-tax effect of gains or losses attributable to asset
dispositions or abandonments (including any disposal of abandoned or
discontinued operations) or the sale or other disposition of any Equity
Interests of any Person other than in the ordinary course of business as
determined in good faith by the Company shall be excluded;

(c) the Net Income for such period of any Person that is not a Subsidiary or is
an Unrestricted Subsidiary or that is accounted for by the equity method of
accounting, shall be excluded; provided that Net Income of the Company shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Permitted Investments (or to the extent converted into
cash or Permitted Investments) to the Company or a Subsidiary thereof in respect
of such period and the net losses of any such Person shall only be included to
the extent funded with cash from the Company or any Subsidiary;

(d) effects of adjustments (including the effects of such adjustments pushed
down to the Company and its Subsidiaries) in the inventory, property and
equipment, software,

 

- 32 -



--------------------------------------------------------------------------------

goodwill, other intangible assets, in-process research and development, deferred
revenue, debt line items and other noncash charges in the Company’s consolidated
financial statements pursuant to GAAP resulting from the application of
recapitalization accounting or, if applicable, purchase accounting in relation
to the Transactions or any consummated acquisition or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded,

(e) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Swap Obligations or other Derivative Transactions shall be
excluded;

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;

(g) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated with the rollover, acceleration, or
payout of Equity Interests by management of the Company or any of its direct or
indirect parent companies in connection with the Transactions, shall be
excluded;

(h) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition, sale
or disposition, recapitalization, investment, issuance, incurrence or repayment
of Indebtedness, issuance of Equity Interests, refinancing transaction or
amendment or modification of any debt instrument (in each case, including any
such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case, whether or not successful, shall be excluded;

(i) accruals and reserves that are established or adjusted within twelve months
after the Effective Date that are so required to be established or adjusted as a
result of the Transactions (or within twelve months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP;

(j) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any investment, acquisition or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement, to the extent actually reimbursed, or, so long as the Issuer has made
a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is (i) not denied by the
applicable carrier (without any right of appeal thereof) within 180 days and
(ii) in fact indemnified or reimbursed within 365 days of such determination
(with a deduction in the applicable future period for any amount so added back
to the extent not so indemnified or reimbursed within such 365 days), shall be
excluded;

(k) to the extent covered by insurance and actually reimbursed, or, so long as
the Company has made a determination that there exists reasonable evidence that
such amount

 

- 33 -



--------------------------------------------------------------------------------

will in fact be reimbursed by the insurer and only to the extent that such
amount is in fact reimbursed within 365 days of the date of such determination
(with a deduction in the applicable future period for any amount so added back
to the extent not so reimbursed within such 365 day period), expenses, charges
or losses with respect to liability or casualty events or business interruption
shall be excluded;

(l) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations or other Derivative Transactions and the application of
Accounting Standards Codification 815 shall be excluded;

(m) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation and transaction gains or losses including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Swap Obligations for currency exchange risk) and any other
monetary assets and liabilities shall be excluded; and

(n) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks (including government program rebates) shall be
excluded.

In addition, to the extent not already included in the Net Income of the Company
and its Subsidiaries, notwithstanding anything to the contrary in the foregoing,
Net Income shall include the amount of proceeds received from business
interruption insurance and reimbursements of any expenses and charges that are
covered by indemnification or other reimbursement provisions in connection with
any investment or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof, net of all costs of liquidation thereof,
as based upon the most recent Inventory appraisal conducted in accordance with
this Agreement and expressed as a percentage of Cost of such Inventory.

“Non-Cash Charges” mean (a) any impairment charge or asset write-off or
write-down of intangible assets (including goodwill), long-lived assets, and
investments in debt and equity securities pursuant to GAAP, (b) all losses from
investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of purchase accounting, (e) the non-cash
impact of accounting changes or restatements and (f) other non-cash charges
(provided that, in each case, that if any non-cash charges represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive-based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

- 34 -



--------------------------------------------------------------------------------

“Non-Ordinary Course Asset Disposition” mean any sale, transfer or other
disposition by one or more Loan Parties of Borrowing Base Assets with a Value in
an aggregate amount in excess of $10,000,000.

“Non-Paying Borrower” has the meaning assigned to such term in Section 2.25(f).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.09.

“Noteholder Collateral Agent” has the meaning assigned to such term in the
Intercreditor Agreement.

“Noteholder First Lien Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” mean the collective reference to (a) the due and punctual payment
of (i) the principal of and premium, if any, and interest at the applicable rate
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by a Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of a Borrower or any other
Loan Party to any of the Secured Parties under this Agreement and the other Loan
Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrowers under or pursuant to this Agreement
and the other Loan Documents, (c) the due and punctual payment and performance
of all the covenants, agreements, obligations and liabilities of each other Loan
Party under or pursuant to this Agreement or the other Loan Documents, (d) the
due and punctual payment and performance of all Secured Swap Obligations and
(e) the due and punctual payment and performance of all Banking Services
Obligations. Notwithstanding the foregoing, (i) the obligations of Holdings, the
Company or any Subsidiary in respect of any Secured Swap Obligations or any
Banking Services Obligations shall be secured and guaranteed pursuant to the
Collateral Documents and the Loan Guaranty only to the extent that, and for so
long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement and the other Credit Document shall not require the consent of the
holders of Secured Swap Obligations or the holders of Banking Services
Obligations.

“Other Information” has the meaning assigned to such term in Section 3.11(b).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

- 35 -



--------------------------------------------------------------------------------

“Overadvance” means at any time the amount by which the aggregate outstanding
Revolving Exposure exceeds the Borrowing Base.

“Overadvance Condition” means and is deemed to exist any time the aggregate
outstanding Revolving Exposure exceeds the Borrowing Base.

“Overadvance Loan” means an ABR Revolving Loan made at a time an Overadvance
Condition exists or which results in an Overadvance Condition.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PATRIOT ACT” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, 115 Stat. 272 (2001).

“Paying Borrower” has the meaning assigned to such term in Section 2.25(f).

“Paying Guarantor” has the meaning assigned to such term in Section 10.09.

“Payment Conditions” means, at any time of determination with respect to any
Specified Payment, as of the date of such Specified Payment and after giving
effect thereto, that (a) no Event of Default exists or has occurred and is
continuing, (b) if the amount of any such Specified Payment exceeds $5,000,000,
Excess Availability shall be not less than 17.5% (or in the case of a Specified
Payment under Section 6.08(a)(x), 20%) of the lesser of (i) the Revolving
Commitments and (ii) the Borrowing Base immediately after giving effect to the
making of such Specified Payment and, with respect to Specified Payments under
Sections 6.08(a)(x) and 6.08(b)(vi), Excess Availability for the 30 consecutive
day period immediately prior to the making of such Specified Payment shall not
have been less than 17.5% (or in the case of a Specified Payment under
Section 6.08(a)(x), 20%) of the lesser of (i) the Revolving Commitments and
(ii) the Borrowing Base, and (c) the Fixed Charge Coverage Ratio as of the end
of the most recently ended Test Period prior to the making of such Specified
Payment, calculated on a Pro Forma Basis to give effect to such Specified
Payment as if such Specified Payment had been made as of the first day of such
period, shall be equal to or greater than 1.00 to 1.00.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit I to the
Security Agreement or any other form approved by the Agent.

“Permitted Acquisition” means the acquisition, by merger or otherwise, by the
Company or any Subsidiary of assets or businesses of a Person (including assets
constituting a business unit, line of business or division of such Person) or of
the Equity Interests of a Person; provided that as of the date of such
acquisition and after giving effect thereto, (i) no Event of Default

 

- 36 -



--------------------------------------------------------------------------------

shall exist or have occurred and be continuing or would result therefrom after
giving Pro Forma Effect thereto; (ii) the acquired assets, division or Person
are in the same or generally related line of business as that conducted by the
Company and the Subsidiaries during the then current and most recent fiscal year
or businesses reasonably related or ancillary thereto; (iii) in the event that
the purchase price of the proposed acquisition is greater than $15,000,000,
after giving effect to such Permitted Acquisition, Excess Availability shall not
be less than 15% of the lesser of (x) the Revolving Commitments and (y) the
Borrowing Base as calculated after giving Pro Forma Effect to such Permitted
Acquisition; provided, however, that in no event shall the number of
acquisitions involving a purchase price of $15,000,000 or less exceed (two)
2 per fiscal year unless the Excess Availability threshold of this clause
(iii) is also met; (iv) the Fixed Charge Coverage Ratio as of the end of the
most recently ended Test Period prior to such Permitted Acquisition, calculated
on a Pro Forma Basis to give effect to such Permitted Acquisition as if such
Permitted Acquisition had been consummated as of the first day of such period,
shall be equal to or greater than 1.0 to 1.0; and (v) the Company and the
Subsidiaries shall comply, and (if applicable) shall cause the acquired Person
to comply, with the applicable provisions of Section 5.11 and the Collateral
Documents.

“Permitted Cure Security” means any Qualified Equity Interest of Holdings.

“Permitted Discretion” means the Agent’s and the Co-Collateral Agent’s, as
applicable, commercially reasonable credit judgment in establishing eligibility
criteria and Reserves and exercised in good faith in accordance with customary
business practices for similar asset based lending facilities, based upon its
consideration of any factor that it reasonably believes (i) could materially
adversely affect the quantity, quality, mix or value of Collateral (including
any applicable laws that may inhibit collection of a Receivable), the
enforceability or priority of the Agent’s Liens thereon, or the amount that the
Agent, the Lenders or the Issuing Lenders could receive in liquidation of any
Collateral; (ii) that any collateral report or financial information delivered
by any Loan Party is incomplete, inaccurate or misleading in any material
respect; (iii) materially increases the likelihood of any Bankruptcy Proceeding
involving a Loan Party; or (iv) creates or could result in an Event of Default.
In exercising such judgment, the Agent may consider any factors that could
materially increase the credit risk of lending to the Borrowers on the security
of the Collateral; provided that, in the event that the Agent and the
Co-Collateral Agent cannot agree on a determination with respect to eligibility
criteria and Reserves, the determination shall be made by the individual agent
asserting the more conservative credit judgment.

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than thirty (30) days or not yet payable or subject to
penalties for nonpayment or which are being contested in good faith by
appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

(b) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than thirty (30) days or being contested in good faith by
appropriate actions if adequate reserves with respect thereto are maintained on
the books of such Person in accordance with GAAP;

 

- 37 -



--------------------------------------------------------------------------------

(c) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(j) so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of such judgment have not been finally terminated or the period within
which such proceedings may be initiated has not expired; and

(d) Subordinated Vendor Liens;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means the Sponsors and Management Stockholders.

“Permitted Inventory Locations” means each location listed on Schedule 1.01(d)
and from time to time each other location within the United States which the
Company has notified the Agent is a location at which Inventory of a Borrower is
maintained.

“Permitted Investments” means (a) marketable securities issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or any agency of the United States government, in each case having
maturities of not more than 12 months from the date of acquisition thereof;
(b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 12 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally available from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service); (c) commercial paper issued by any
Revolving Lender or any bank holding company owning any Revolving Lender who is
not a Defaulted Lender at the time of acquisition thereof; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-1 or P-1 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and Eurodollar certificates of deposit or bankers’
acceptances issued or accepted by any Revolving Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that is at least (i) “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator) and
(ii) has Tier 1 capital (as defined in such regulations) of not less than
$250,000,000, in each case maturing within 12 months after issuance or
acceptance thereof; (f) repurchase agreements with a term of not more than 30
days for underlying securities of the type described in clauses (a), (b) and
(e) above entered into with any bank meeting the qualifications specified in
clause (e) above or securities dealers of recognized national standing;
(g) marketable short-term money market and similar securities having a rating of
at least A-1 or P-1 from either S&P or Moody’s (or, if at any time neither S&P
nor Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service); (h) shares of investment companies that
are registered under the Investment Company Act of 1940 and invest solely in one
or more of the types of securities described in clauses (a) through (g) above;
and (i) in the case of investments by any Foreign Subsidiary or investments made
in a country outside the United States of America, other customarily utilized
high-quality investments in the country where such Foreign Subsidiary is located
or in which such investment is made that would customarily constitute “cash
equivalents”.

 

- 38 -



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pirelli Subordination Agreement” means that certain Lien Subordination
Agreement, dated January 13, 2003, between the Agent and Pirelli Tire LLC.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest announced by the Agent from time to time
as its prime rate. Such rate is set by the Agent on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate announced by
the Agent shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Pro Forma Adjustment” means, with respect to the Acquired EBITDA of the
applicable Pro Forma Entity or the EBITDA of the Company, in either case arising
from any Specified Transaction, the pro forma increase or decrease in such
Acquired EBITDA or such EBITDA, as the case may be, either (a) permitted to be
reflected in pro forma financial information under Rule 11.02 of Regulation S-X
under the Securities Act or (b) projected by the Borrower in good faith to
result from actions taken, committed to be taken or planned to be taken pursuant
to a factually supported plan entered into in connection with such Specified
Transaction prior to the time in which such Acquired EBITDA or such EBITDA is
required to be calculated; provided that such cost savings referred to in this
clause (ii) (x) are factually supportable and determined in good faith by the
Company, as certified to the Agent on a Pro Forma Adjustment Certificate, (y) do
not exceed the actual cost savings expected in good faith to be realized by the
Company during the Test Period commencing with the date as of which EBITDA is
being determined (as opposed to the annualized impact of such cost savings) and
(2) the aggregate amount of Pro Forma Adjustments shall not exceed for any Test
Period, when combined with the aggregate amount of restructuring charges,
accruals or reserves incurred under clause (a)(vi) of the definition of EBITDA
in such Test Period and the aggregate amount of cost savings added pursuant to
clause (a)(xii) of the definition of EBITDA in such Test Period, 10% of EBITDA
for such Test Period (calculated without giving effect to any adjustments made
pursuant to such clause (a)(vi), such clause (a)(xii) or such Pro Forma
Adjustments).

“Pro Forma Adjustment Certificate” means any certificate of a Financial Officer
delivered pursuant to Section 5.01(l) or setting forth the information described
in clause (iv) to Section 5.01(d).

“Pro Forma Balance Sheet” has the meaning assigned to such term in
Section 3.04(a).

“Pro Forma Balance Sheet Date” has the meaning assigned to such term in
Section 3.04(a).

 

- 39 -



--------------------------------------------------------------------------------

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all Equity Interests in any Subsidiary of the Company or
any division, product line, or facility used for operations of the Company or
any of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or investment described in the definition of the term “Specified
Transaction”, shall be included, (b) any retirement or repayment of Indebtedness
and (c) any Indebtedness incurred or assumed by the Borrower or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above (but without duplication
thereof), the foregoing pro forma adjustments may be applied to any such test or
covenant solely to the extent that such adjustments are consistent with the
definition of EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Borrower and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of the term “Pro Forma Adjustment”. For the avoidance of doubt, any
pro forma basis, compliance or effect for acquisitions or dispositions will
include the corresponding impact on interest, capital expenditures and, if any,
other fixed charges.

“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.

“Projections” means the projections of the Company and the Subsidiaries included
in the Information Memorandum and any other projections and any forward-looking
statements of such entities furnished to the Lenders or the Agent by or on
behalf of Holdings, the Company or any of the Subsidiaries prior to the
Effective Date.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Purchasing Debt Affiliate” means any Affiliate of the Borrower, including the
Sponsor, other than Holdings, the Borrower and the Subsidiaries.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Public Offering” means the initial underwritten public offering of
common Equity Interests of Holdings or any direct or indirect parent of Holdings
or the Company pursuant to an effective registration statement filed with the
SEC in accordance with the Securities Act (other than a registration statement
on Form S-8 or any successor form).

“Real Property Collateral Requirements” means, with respect to any Mortgaged
Property, each of the following, in form and substance reasonably satisfactory
to the Agent:

(a) a Mortgage on such Mortgaged Property;

 

- 40 -



--------------------------------------------------------------------------------

(b) evidence that a counterpart of the Mortgage has been recorded or delivered
to the appropriate title insurance company subject to arrangements reasonably
satisfactory to the Agent for the prompt recording thereof;

(c) an ALTA or other mortgagee’s title policy or amendment thereto (or a marked
unconditional binder thereof insuring the Lien of the Mortgage at ordinary
rates);

(d) an opinion of counsel in the state in which such Mortgaged Property is
located as to the recordability and enforceability of the applicable Mortgage in
the relevant jurisdiction; and

(e) a flood zone certificate in favor of the Agent, and, if any Mortgaged
Property with improvements located thereon is being identified as being within a
special flood hazard area, flood insurance in an amount required by applicable
law.

“Receivables” means Accounts.

“Recovery Event” has the meaning specified in Section 6.05(f).

“Refinancing” means the repayment or refinancing of all third party Indebtedness
for borrowed money of the Holdings and its Subsidiaries existing on the
Effective Date (including the redemption, defeasance and/or tender for the
Existing Notes) and the rollover and restatement of amounts outstanding under
the Existing Credit Agreement, but excluding (a) the Loan and Purchase Agreement
between the Holdings and Continental Tire North America, Inc., (b) the
sale/leaseback executed March 2002 with an affiliate of W.P. Carey, (c) any
capital or financing leases, deferred purchase price and purchase money or
vendor financing arrangements, in each case outstanding on the Effective Date
and (d) other Indebtedness set forth on Schedule 6.01.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors,
other representatives and controlling persons of such Person and such Person’s
Affiliates.

“Rent Reserve” means an amount approximately equal to the aggregate monthly rent
payable by the Borrowers on all leased properties in respect of which landlord’s
or warehouseman’s waivers, in form and substance reasonably acceptable to the
Agent, or Collateral Access Agreements, are not in effect or such greater amount
as the Agent or the Co-Collateral Agent may, in their Permitted Discretion,
reasonably determine to be appropriate.

 

- 41 -



--------------------------------------------------------------------------------

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Report” means reports prepared by the Agent or Co-Collateral Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the Loan Parties’ assets from information furnished by or on
behalf of the Loan Parties, after the Agent or the Co-Collateral Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by the Agent or Co-Collateral Agent, subject to
the provisions of Section 9.12.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived.

“Required Lenders” means, at any time and subject to the limitations set forth
in Section 9.04(g), Revolving Lenders having Revolving Exposure and unused
Revolving Commitments representing more than 50% of the sum of the total
Revolving Exposure and unused Revolving Commitments at such time; provided that
(i) the Revolving Exposure and unused Revolving Commitments of any Defaulting
Lender shall be disregarded in the determination of the Required Lenders at any
time and (ii) if any Extended Revolving Commitments are outstanding, such
Commitments shall be included in the determination of the Required Lenders.

“Required Reserve Notice” means (a) so long as no Event of Default has occurred
and is continuing, at least three days’ advance notice to the Borrower Agent,
and (b) if an Event of Default has occurred and is continuing, one days’ advance
notice to the Borrower Agent (or no advance notice to the Borrower Agent, as may
reasonably be determined to be appropriate by the Agent or the Co-Collateral
Agent in their Permitted Discretion to protect the interests of the Lenders).

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or Regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means all (if any) Availability Reserves (including Dilution
Reserves, Rent Reserves and, if a Liquidity Event exists, Banking Services
Reserves and Secured Swap Reserves), and any and all other reserves which the
Agent or Co-Collateral Agent deems necessary in its Permitted Discretion.

“Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person

 

- 42 -



--------------------------------------------------------------------------------

in respect of this Agreement, and, as to any document delivered on the Effective
Date (but subject to the express requirements set forth in Article IV), shall
include any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Debt Payment” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Indebtedness” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or the Company, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in Holdings or the Company or any option, warrant or other
right to acquire any such Equity Interests in Holdings or the Company.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Borrowing” means a request for Revolving Loans.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Protective Advances, Letters of Credit and Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Revolving Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.23. The initial amount of each Revolving Lender’s Revolving Commitment
is set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Revolving Lenders’ Revolving
Commitments is $450,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.23(b).

“Revolving Commitment Increase Date” has the meaning assigned to such term in
Section 2.23(b).

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and an amount equal to its Applicable Percentage of the aggregate
principal amounts of Swingline Loans and Protective Advances outstanding at such
time.

“Revolving Extension Request” has the meaning assigned to such term in
Section 2.27(a).

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure. Unless the context otherwise
requires, the term “Revolving Lenders” includes the Swingline Lender.

 

- 43 -



--------------------------------------------------------------------------------

“Revolving Loan” means the loans and advances made by the Revolving Lenders
pursuant to this Agreement, including a Loan made pursuant to Section 2.01(a),
Swingline Loans and Protective Advances.

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of the McGraw-Hill Companies, Inc., and any successor to its rating agency
business.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.06.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Priority Lien” means any Lien on any asset of any Loan Party that is
granted under the Senior Secured Notes Security Documents and that, pursuant and
subject to the provisions of the Intercreditor Agreement, is junior in priority
to the Liens of the Agent in the Collateral.

“Section 2.27 Additional Agreement” has the meaning assigned to such term in
Section 2.27(c).

“Secured Obligations” means all Obligations.

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Secured Swap Obligations” means all Swap Obligations owing to the Agent, a
Joint Lead Arranger, the Co-Collateral Agent, a Revolving Lender or any
Affiliate thereof and with respect to which the Company (or other Loan Party)
and the Revolving Lender or other Person referred to above in this definition
party thereto shall have delivered (except in the case of the Agent) written
notice to the Agent, at or prior to the time that the Swap Agreement relating to
such obligation is entered into or, if later, the time that such Revolving
Lender becomes a party to this Agreement, that such a transaction has been
entered into and that it constitutes a Secured Swap Obligation entitled to the
benefits of the Collateral Documents and the Intercreditor Agreement. For the
avoidance of doubt, all Swap Obligations owing to the Agent and the
Co-Collateral Agent shall constitute Secured Swap Obligations.

“Secured Swap Reserves” means all Reserves which the Agent or the Co-Collateral
Agent from time to time after the occurrence and during the continuation of a
Liquidity Event establishes in its Permitted Discretion as being appropriate to
reflect reasonably anticipated Secured Swap Obligations then provided or
outstanding.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties and the Agent.

 

- 44 -



--------------------------------------------------------------------------------

“Senior Secured Leverage Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Total Indebtedness of the Company and its
Subsidiaries as of the last day of the most recent Test Period ended on or prior
to such date of determination, which Indebtedness is secured by Liens, less an
amount equal to the amount of any cash and Permitted Investments of the Company
and its Subsidiaries as of such date, to (b) EBITDA of the Company and its
Subsidiaries for such Test Period.

“Senior Secured Note Documents” means the Senior Secured Note Indenture and all
other instruments, agreements and other documents evidencing the Senior Secured
Notes or providing for any Guarantee or other right in respect thereof.

“Senior Secured Note Indenture” means the indenture under which the Senior
Secured Notes are issued.

“Senior Secured Notes” means the Company’s 9 3/4% Senior Secured Fixed Rate
Notes due 2017, in an initial aggregate principal amount of $250,000,000.

“Senior Secured Notes Security Documents” has the meaning assigned to such term
in the Intercreditor Agreement.

“Senior Subordinated Notes” means the Company’s 11.5% Senior Subordinated Notes
due 2018, in an initial aggregate principal amount of $200,000,000.

“Senior Subordinated Note Documents” means the indenture and note purchase
agreement under which the Senior Subordinated Notes are issued and/or governed
and all other instruments, agreements and other documents evidencing the Senior
Subordinated Notes or providing for any Guarantee or other right in respect
thereof.

“Settlement” and “Settlement Date” have the meanings assigned to such terms in
Section 2.05(b).

“Specified Existing Revolving Credit Commitment Class” has the meaning assigned
to such term in Section 2.27.

“Specified Payment” means (a) any investment, loan or advance pursuant to
Section 6.04(v), (b) any Restricted Payment pursuant to Section 6.08(a)(x), and
(c) any Restricted Debt Payment pursuant to Section 6.08(b)(vi).

“Specified Representations” means the representations made in Sections 3.01,
3.02, 3.03(b) and (c), 3.08, 3.12, 3.15, 3.17, 3.18 and 3.21.

“Specified Transaction” means, with respect to any period, any investment
(including any acquisition), sale, transfer or other disposition of assets,
incurrence or repayment of Indebtedness, Restricted Payment, Subsidiary
designation or other event that by the terms of the Loan Documents requires “Pro
Forma Compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “Pro Forma Basis”.

“Sponsor” means TPG Capital, L.P. and its Affiliates but not including, however,
any portfolio companies of the foregoing.

 

- 45 -



--------------------------------------------------------------------------------

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations on
terms at least as favorable to the Lenders as those contained in the Senior
Subordinated Note Documents.

“Subordinated Vendor Inventory Eligibility Conditions” means each of the
following conditions precedent, the satisfaction of each of which, as reasonably
determined by the Agent or the Co-Collateral Agent, shall be a condition to the
inclusion in the Borrowing Base of any Eligible Subordinated Vendor Inventory:

(i) the Borrowers shall have given the Agent at least ten (10) Business Days
prior written notice of their intent to include Inventory subject to a Vendor
Lien in the Borrowing Base;

(ii) the Borrowers shall have given the Agent copies of the security agreement
and all related documentation delivered by or on behalf of the applicable vendor
and the Borrower at least ten (10) Business Days prior to the proposed date of
inclusion of such Inventory in the Borrowing Base; and

(iii) the Borrowers and the applicable vendor shall have executed and delivered
to the Agent a duly executed and completed Vendor Lien Subordination Agreement
(in form substantially similar to Exhibit H or such other form as is reasonably
acceptable to the Agent) at least ten (10) Business Days prior to the proposed
date of inclusion of such Inventory in the Borrowing Base.

Eligible Subordinated Vendor Inventory shall be included in the Borrowing Base
on the 5th Business Day after the Agent’s or the Co-Collateral Agent’s
determination that each of the foregoing conditions have been satisfied. If at
any time any of the foregoing conditions ceases to be satisfied, the Eligible
Subordinated Vendor Inventory shall be deemed ineligible and excluded from the
Borrowing Base.

“Subordinated Vendor Lien” means a Vendor Lien that has been subordinated to the
Lien of the Agent on the Collateral (i) in the case of the Existing Subordinated
Vendors, to the extent and in the manner provided in the Existing Subordination
Agreements, (ii) in the case of each other vendor, to the extent and in the
manner provided in the Vendor Lien Subordination Agreement executed by such
vendor and with respect to this clause (ii), subject to the satisfaction of each
of the Subordinated Vendor Inventory Eligibility Conditions.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means, unless the context otherwise requires, a subsidiary of the
Company. Notwithstanding the foregoing (and except for purposes of Sections
3.06, 3.09, 3.10, 3.14, 5.04, 5.08, and the definition of “Unrestricted
Subsidiary” contained herein), an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of the Company or any of its Subsidiaries for purposes of this
Agreement.

 

- 46 -



--------------------------------------------------------------------------------

“Super Majority Lenders” means, at any time and subject to the limitations set
forth in Section 9.04(g), Revolving Lenders having Revolving Exposure and unused
Revolving Commitments representing more than 66  2/3% of the sum of the total
Revolving Exposure and unused Revolving Commitments at such time; provided that
(i) the Revolving Exposure and unused Revolving Commitments of any Defaulting
Lender shall be disregarded in the determination of the Super Majority Lenders
at any time and (ii) if any Extended Revolving Commitments are outstanding, such
Commitments shall be included in the determination of the Super Majority
Lenders.

“Swap Agreement” means any agreement with respect to any Derivative Transaction
between the Company or any Subsidiary and any other Person.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” means, with respect to any Revolving Lender, at any time,
such Revolving Lender’s Applicable Percentage of the Swingline Loans outstanding
at such time.

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date” means the date on which all Obligations are indefeasibly paid
in full in cash (other than Secured Swap Obligations, Banking Services
Obligations and any contingent or inchoate obligations not then due and payable)
and the Commitments and all Letters of Credit are terminated (other than Letters
of Credit that have been cash collateralized on terms set forth in
Section 2.06(j) or back-stopped following the termination of the Commitments).

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Company then last ended and for which
financial statements have been delivered to the Agent pursuant to
Section 5.01(a) or Section 5.01(b), as applicable.

“Title Insurance Company” means the title insurance company providing the Title
Insurance Policies.

“Title Insurance Policies” means the lender’s title insurance policies issued to
Agent with respect to the Mortgaged Properties.

“TopCo” means Accelerate Holdings Corp. a Delaware corporation.

 

- 47 -



--------------------------------------------------------------------------------

“Total Assets” means the total assets of the Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the most
recent balance sheet of the Company or such other Person as may be expressly
stated.

“Transaction Expenses” means any fees or expenses incurred or paid by or on
behalf of the Sponsor, TopCo, Holdings, the Company or any of their respective
Subsidiaries or Affiliates in connection with the Transactions and the
transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the Merger and the payment of the Merger
Funds, (b) the Equity Contribution, (c) the Refinancing, (d) the entering into
the Senior Secured Notes Documents and the issuance of the Senior Secured Notes
and the use of the proceeds thereof, (e) the entering into the Senior
Subordinated Notes Documents and the issuance of the Senior Subordinated Notes
and the use of the proceeds thereof, (f) the amendment and restatement of the
Existing Credit Agreement and other Loan Documents and the funding of the
Revolving Loans on the Effective Date and the use of the proceeds thereof,
(g) the consummation of any other transactions connected with the foregoing and
(h) the payment of Transaction Expenses.

“Trigger Event” means, at any time, that Excess Availability is less than the
greater of (a) $25,000,000 and (b) 12.5% of the lesser of (i) the aggregate
Revolving Commitments and (ii) the Borrowing Base. Upon the occurrence of any
Trigger Event, such Trigger Event shall be deemed to be continuing
notwithstanding that Excess Availability may thereafter exceed the amount set
forth in the preceding sentence unless and until Excess Availability exceeds
such amount for thirty (30) consecutive days, in which event a Trigger Event
shall no longer be deemed to be continuing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfinanced Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period and not
financed from any Net Cash Proceeds or Revolving Loans.

“Uncontrolled Cash” means all amounts from time to time on deposit in the
Designated Disbursement Account.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated by the
Company after the Effective Date as an Unrestricted Subsidiary hereunder by
written notice to the Agent in accordance with Section 5.13.

“Unsubordinated Vendor Debt” means Vendor Debt that is not a Subordinated Vendor
Debt.

“Value” with reference to the value of Eligible Tire Inventory or Eligible
Non-Tire Inventory, as the case may be, on any date, means value determined on
the basis of the lower of cost or market value of such Eligible Tire Inventory
or Eligible Non-Tire Inventory, as the case may be,

 

- 48 -



--------------------------------------------------------------------------------

with the cost thereof calculated on a FIFO (or first in, first out) accounting
basis as determined in accordance with GAAP, and with reference to Eligible
Receivables, the book value thereof determined in accordance with GAAP.

“Vendor Debt” means any Indebtedness of the Company or any Subsidiary to any
vendor of tires.

“Vendor Lien” means a Lien created in favor of a vendor of tires to a Borrower,
that encumbers exclusively all or any of such vendor’s branded tire inventory
and does not encumber any proceeds thereof or any other Collateral.

“Vendor Lien Subordination Agreement” means an agreement substantially in the
form of Exhibit H hereto (or such other form as is reasonably satisfactory to
the Agent or the Co-Collateral Agent (it being understood that the Existing
Subordination Agreements are acceptable to the Agent and the Co-Collateral
Agent)) whereby, among other things, a vendor of tires subordinates its Vendor
Lien to the Lien of the Agent on the Collateral.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Rate Loan”) or by Class and Type (e.g., a
“LIBOR Rate Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Rate
Borrowing”) or by Class and Type (e.g., a “LIBOR Rate Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, extended, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, amendment and
restatements, extensions, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Agent that the

 

- 49 -



--------------------------------------------------------------------------------

Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance with the provisions of
Section 9.02.

SECTION 1.05 Amendment and Restatement of Existing Credit Agreement. This
Agreement, taken together with the Security Agreement, amends and restates the
Existing Credit Agreement, and on and after the date hereof, each reference in
any Loan Document to “the Credit Agreement”, “therein”, “thereof”, “thereunder”
or words of similar import when referring to the Existing Credit Agreement shall
mean, and shall hereafter be a reference to, the Existing Credit Agreement, as
amended and restated by this Agreement and the Security Agreement. Each Loan
Party hereby acknowledges and agrees, as of the date hereof, for itself and for
each of its Subsidiaries, that it does not have any claims, offsets,
counterclaims, cross-complaints, defenses or demands of any kind or nature
whatsoever under or relating to the Existing Credit Agreement, the other “Loan
Documents” (as defined in the Existing Credit Agreement) or any of the
obligations existing thereunder that could be asserted to reduce or eliminate
all or any part of the obligation of any Loan Party to pay any amounts owed
thereunder, or to assert any claim for affirmative relief or damages against any
lender party thereto. Nothing contained herein is intended to be or operate as a
novation or an accord and satisfaction of the Existing Credit Agreement or the
Secured Obligations evidenced or secured thereby or provided for thereunder.

ARTICLE II.

THE CREDITS

SECTION 2.01 Revolving Commitments. Subject to the terms and conditions set
forth herein, each Revolving Lender agrees, severally and not jointly, to make
Revolving Loans to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Revolving Lender’s Revolving Exposure exceeding such Revolving Lender’s
Revolving Commitment, (ii) the total Revolving Exposures exceeding the lesser of
(x) the sum of the total Revolving Commitments and (y) the Borrowing Base
(subject to the Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Section 2.04) or (iii) the
total Revolving Loans made or retained outstanding on the Effective Date
exceeding $185,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, repay and reborrow
Revolving Loans.

SECTION 2.02 Revolving Loans and Borrowings

(a) Each Revolving Loan (other than a Swingline Loan or a Protective Advance)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Revolving Lenders ratably in accordance with their respective
Commitments of the applicable Class. Any Protective Advance and any Swingline
Loan shall be made in accordance with the procedures set forth in Sections 2.04
and 2.05, respectively.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or LIBOR Rate Loans as the Borrower Agent may request in
accordance

 

- 50 -



--------------------------------------------------------------------------------

herewith. Each Swingline Loan and each Protective Advance shall be an ABR Loan.
Each Revolving Lender at its option may make any LIBOR Rate Loan by causing any
domestic or foreign branch or Affiliate of such Revolving Lender to make such
Revolving Loan; provided that (i) any exercise of such option shall not affect
the obligation of the Borrowers to repay such Revolving Loan in accordance with
the terms of this Agreement and (ii) in exercising such option, such Revolving
Lender shall use reasonable efforts to minimize any increase in the Adjusted
LIBOR Rate or increased costs to the Borrowers resulting therefrom (which
obligation of such Lender shall not require it to take, or refrain from taking,
actions that it determines would result in increased costs for which it will not
be compensated hereunder or that it otherwise determines would be
disadvantageous to it and in the event of such request for costs for which
compensation is provided under this Agreement, the provisions of Section 2.15
shall apply).

(c) At the commencement of each Interest Period for any LIBOR Rate Revolving
Borrowing, such Revolving Borrowing shall comprise an aggregate principal amount
that is an integral multiple of $500,000 and not less than $1,000,000. Each ABR
Revolving Borrowing when made shall be in a minimum principal amount of
$500,000; provided that an ABR Revolving Borrowing may be made in a lesser
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Revolving Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten different Interest Periods in
effect for LIBOR Rate Revolving Borrowings at any time outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower Agent
shall not be entitled to request, or to elect to convert or continue, any
Revolving Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Agent shall notify the Agent of such request either in
writing by delivery of a Borrowing Request (by hand or facsimile) signed by the
Borrower Agent or by telephone (a) in the case of a LIBOR Rate Borrowing, not
later than 12:00 noon, New York City time, two (2) Business Days) before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing (including
any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e)), not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Agent of a written Borrowing Request signed by the
Borrower Agent. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

(i) the aggregate amount of the requested Revolving Borrowing.

(ii) the date of such Revolving Borrowing, which shall be a Business Day;

(iii) whether such Revolving Borrowing is to be an ABR Borrowing or a LIBOR Rate
Borrowing;

 

- 51 -



--------------------------------------------------------------------------------

(iv) in the case of a LIBOR Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested LIBOR Rate Borrowing, then the
Borrower Agent shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Protective Advances and Overadvances. (a) Subject to the
limitations set forth below (and notwithstanding anything to the contrary in
Section 4.02), the Agent is authorized by the Borrowers and the Revolving
Lenders, from time to time in the Agent’s sole discretion (but shall have
absolutely no obligation), to make Loans to the Borrowers, on behalf of all
Lenders whether or not any condition precedent set forth in Section 4.02 has not
been satisfied or waived, including the failure to comply with the conditions
set forth in Section 2.01, which the Agent, in its Permitted Discretion, deems
necessary or desirable (x) to preserve or protect the Collateral, or any portion
thereof, (y) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (z) to pay any other amount chargeable to
or required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(each such Loan, a “Protective Advance”). Any Protective Advance may be made in
a principal amount that would cause the aggregate Revolving Exposure to exceed
the Borrowing Base; provided that no Protective Advance may be made to the
extent that, after giving effect to such Protective Advance (together with the
outstanding principal amount of any outstanding Protective Advances), the
aggregate principal amount of Protective Advances outstanding hereunder would
exceed, as determined on the date of such proposed Protective Advance, and is
not known by the Agent to exceed, together with Overadvances described in
Section 2.04(c), 10% of the Revolving Commitments at such time, or to exist for
more than thirty (30) consecutive Business Days or more than forty-five
(45) Business Days in any twelve month period, and provided further that, the
aggregate amount of outstanding Protective Advances plus any Overadvances
described in Section 2.04(c) plus the aggregate of all other Revolving Exposure
shall not exceed the aggregate total Commitments. Protective Advances may be
made even if the conditions precedent set forth in Section 4.02 have not been
satisfied or waived. The Agent agrees to use reasonable efforts to deliver
prompt notice to the Lenders of any Protective Advance or Overadvance. Each
Protective Advance shall be secured by the Liens in favor of the Agent in and to
the Collateral and shall constitute Obligations hereunder. The Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Agent’s receipt thereof. The making of a
Protective Advance on any one occasion shall not obligate the Agent to make any
Protective Advance on any other occasion. At any time that the conditions
precedent set forth in Section 4.02 have been satisfied or waived, the Agent may
request the Revolving Lenders to make a Revolving Loan to repay a Protective
Advance. At any other time, the Agent may require the Lenders to fund their risk
participations described in Section 2.04(b).

 

- 52 -



--------------------------------------------------------------------------------

(b) Upon the making of a Protective Advance by the Agent (whether before or
after the occurrence of a Default), each Revolving Lender shall be deemed,
without further action by any party hereto, unconditionally and irrevocably to
have purchased from the Agent without recourse or warranty, an undivided
interest and participation in such Protective Advance in proportion to its
Applicable Percentage. From and after the date, if any, on which any Revolving
Lender is required to fund its participation in any Protective Advance purchased
hereunder, the Agent shall promptly distribute to such Revolving Lender, such
Revolving Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Agent in respect of such
Protective Advance.

(c) Notwithstanding anything to the contrary contained elsewhere in this
Section 2.04 or this Agreement or the other Loan Documents and whether or not a
Default or Event of Default exists at the time, the Agent may require all
Revolving Lenders to honor requests or deemed requests by the Borrowers for
Revolving Loans at a time that an Overadvance Condition exists or which would
result in an Overadvance Condition and each Lender shall be obligated to
continue to make its Applicable Percentage of any such Overadvance Loan up to a
maximum amount outstanding equal to its Revolving Commitment, so long as such
Overadvance is not known by the Agent to exceed, together with Protective
Advances described in Section 2.04(a), 10% of the Revolving Commitments at such
time or to exist for more than thirty (30) consecutive Business Days or more
than forty-five (45) Business Days in any twelve month period.

SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its discretion, and in reliance upon the
agreements of the other Revolving Lenders set forth in this Section 2.05, make
available Swingline Loans to the Borrowers from time to time during the
Availability Period in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $45,000,000 or (ii) the total Revolving Exposures
exceeding the lesser of the total Revolving Commitments and the Borrowing Base;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans. To request a Swingline Loan, the Borrower
Agent shall notify the Agent of such request by telephone (confirmed by
facsimile), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower Agent. The Swingline Lender shall make each
Swingline Loan available to the Borrowers by means of a credit to the Funding
Account or otherwise in accordance with the instructions of the Borrower Agent
(including, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e), by remittance to the
applicable Issuing Bank, and in the case of repayment of another Loan or fees or
expenses as provided by Section 2.18(c), by remittance to the Agent to be
distributed to the Lenders) on the requested date of such Swingline Loan.

(b) To facilitate administration of the Revolving Loans, the Revolving Lenders
and the Agent agree (which agreement is solely among them, and not for the
benefit of or enforceable by any Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans and the Swingline Loans and the Protective
Advances shall take place on a periodic basis in accordance with this
clause (b). The Agent shall request settlement (a “Settlement”) with the
Revolving Lenders on at least a weekly

 

- 53 -



--------------------------------------------------------------------------------

basis, or on a more frequent basis if so determined by the Agent, (A) on behalf
of the Swingline Lender, with respect to each outstanding Swingline Loan and
(B) with respect to collections received, in each case, by notifying the
Revolving Lenders of such requested Settlement by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than
2:30p.m. New York City Time, on the date of such requested Settlement (the
“Settlement Date”). Each Revolving Lender (other than the Swingline Lender, in
the case of Swingline Loans) shall make the amount of such Revolving Lender’s
Applicable Percentage of the outstanding principal amount of the Swingline Loans
with respect to which Settlement is requested available to the Agent, to such
account of the Agent as the Agent may designate, not later than 3:30 p.m., New
York City time, on the Settlement Date applicable thereto, which may occur
before or after the occurrence or during the continuation of a Default or an
Event of Default and whether or not the applicable conditions precedent set
forth in Article IV have then been satisfied without regard to the any minimum
amount specified therein. Such amounts made available to the Agent shall be
applied against the amounts of the applicable Swingline Loan and, together with
the portion of such Swingline Loan representing the Swingline Lender’s pro rata
share thereof, shall constitute Revolving Loans of the Revolving Lenders. If any
such amount is not made available to the Agent by any Revolving Lender on the
Settlement Date applicable thereto, the Agent shall, on behalf of the Swingline
Lender with respect to each outstanding Swingline Loan, be entitled to recover
such amount on demand from such Revolving Lender together with interest thereon
at the Federal Funds Effective Rate for the first three days from and after the
Settlement Date and thereafter at the interest rate then applicable to Revolving
Loans. Between Settlement Dates the Agent may pay over to the Swingline Lender
any payments received by the Agent, which in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to the Swingline Lender’s Revolving Loans or Swingline Loans. If, as
of any Settlement Date, collections received since the then immediately
preceding Settlement Date have been applied to the Swingline Lender’s Revolving
Loans, the Swingline Lender shall pay to the Agent for the accounts of the
Revolving Lenders, to be applied to the outstanding Revolving Loans of such
Revolving Lenders, an amount such that each Revolving Lender shall, upon receipt
of such amount, have, as of such Settlement Date, its Applicable Percentage of
the Revolving Loans. During the period between Settlement Dates, the Swingline
Lender with respect to Swingline Loans, the Agent with respect to Protective
Advances and each Revolving Lender with respect to its Revolving Loans shall be
entitled to interest thereon at the applicable rate or rates payable under this
Agreement.

(c) In addition, the Swingline Lender may by written notice given to the Agent
not later than 1:00 p.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Agent will give notice thereof to each
Revolving Lender, specifying in such notice such Revolving Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Agent, for the account of the Swingline Lender, such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Revolving Lender (and Section 2.07

 

- 54 -



--------------------------------------------------------------------------------

shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Revolving Lenders. The Agent shall notify the
Borrower Agent of any participations in any Swingline Loan acquired pursuant to
this paragraph. Any amounts received by the Swingline Lender from the Borrowers
(or other party on behalf of any Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Agent; any such amounts received by
the Agent shall be promptly remitted by the Agent to the Revolving Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or the Agent, as applicable, if
and to the extent such payment is required to be refunded to any Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.

SECTION 2.06 Letters of Credit. (a) General. On and after the Effective Date,
each Existing Letter of Credit shall be deemed to be a Letter of Credit issued
hereunder for all purposes of this Agreement and the other Loan Documents and
for purposes hereof will be deemed to have been issued on the Effective Date.
Subject to the terms and conditions set forth herein, (i) each Issuing Bank
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.06, (A) from time to time on any Business Day during the
period from the Effective Date to but not including the 5th Business Day, prior
to the Maturity Date, upon the request of the Borrower Agent, to issue Letters
of Credit denominated in Dollars only and issued on sight basis only for the
account of one or more of the Borrowers (or any other Subsidiary of the Company
so long as the Company is a joint and several co-applicant, and references to
the Company or a “Borrower” in this Section 2.06 shall be deemed to include
reference to such Subsidiary) and to amend or renew Letters of Credit previously
issued by it, in accordance with Section 2.06(b), and (B) to honor drafts under
the Letters of Credit, and (ii) the Revolving Lenders severally agree to
participate in the Letters of Credit issued pursuant to Section 2.06(d). Subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Agent shall hand
deliver or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Agent, at least two (2) Business Days, in
advance of the requested date of issuance (or such shorter period as is
acceptable to the applicable Issuing Bank), a request to issue in the form of
Exhibit E attached hereto (each a “Letter of Credit Request”). To request an
amendment, extension or renewal of a Letter of Credit, the Borrower Agent shall
submit such a request on its letterhead, addressed to the applicable Issuing
Bank (with a copy to the Agent) at least two (2) Business Days, in advance of
the requested date of amendment, extension or renewal, identifying the Letter of
Credit to be amended, renewed or extended, and specifying the proposed date
(which shall be a Business Day) and other details of the amendment, extension or
renewal. Requests for issuance, amendment, renewal or extension must be
accompanied by such other information as shall be necessary to issue, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the Borrower Agent also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and

 

- 55 -



--------------------------------------------------------------------------------

the terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower Agent to, or entered into by the Borrower
Agent or any Borrower with, the applicable Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. A Letter of
Credit shall be issued, amended, renewed or extended if (and on issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$50,000,000 and (ii) the total Revolving Exposures shall not exceed the lesser
of the total Revolving Commitments and the Borrowing Base. Promptly after the
delivery of any Letter of Credit or any amendment to a Letter of Credit to an
advising bank with respect thereto or to the beneficiary thereof, the applicable
Issuing Bank will also deliver to the Borrower Agent and the Agent a true and
complete copy of such Letter of Credit or amendment. Upon receipt of such Letter
of Credit or amendment, the Agent shall notify the Revolving Lenders, in
writing, of such Letter of Credit or amendment, and if so requested by a
Revolving Lender the Agent will provide such Revolving Lender with copies of
such Letter of Credit or amendment. With respect to commercial Letters of
Credit, each Issuing Bank shall, on the first Business Day of each week, submit
to the Agent, by facsimile, a report detailing the daily aggregate total of
commercial Letters of Credit for the previous calendar week.

(c) Expiration Date. Each standby Letter of Credit shall expire not later than
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit and (ii) the date that is five (5) Business Days prior to the
Maturity Date; provided that any standby Letter of Credit may provide for the
automatic extension thereof for any number of additional periods each of up to
one year in duration (none of which, in any event, shall extend beyond the date
referred to in clause (ii) of this paragraph (c)). Each commercial Letter of
Credit shall expire on the earlier of (i) 180 days after the date of the
issuance of such Letter of Credit and (ii) the date that is thirty (30) days
prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of the applicable
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement made
by such Issuing Bank and not reimbursed by the Borrowers on the date due as
provided in paragraph (e) of this Section 2.06, or of any reimbursement payment
required to be refunded to any Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such
LC Disbursement by paying to the Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the Business Day immediately
following the date the Borrower Agent receives notice of such LC Disbursement
under paragraph (g) of this Section 2.06; provided

 

- 56 -



--------------------------------------------------------------------------------

that the Borrower Agent may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Agent its Applicable Percentage
of the payment then due from the Borrowers, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Agent shall promptly pay to the applicable Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Agent of any payment from the Borrowers pursuant to this paragraph, the Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.

(f) Obligations Absolute. The Borrowers’ obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder. Neither the Agent, the Revolving Lenders nor any Issuing Bank, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank; provided that the foregoing shall not be
construed to excuse such Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by any Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of applicable Issuing Bank (as finally determined by a
court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

- 57 -



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Agent and the Borrower Agent by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse
such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at the
written request of the Borrower Agent and without the consent of the Agent at
any time by written agreement among the Borrower Agent, the replaced Issuing
Bank and the successor Issuing Bank, and acknowledged by the Agent. The Agent
shall notify the Revolving Lenders of any such replacement of an Issuing Bank.
At the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization. If (A) any Event of Default shall occur and be
continuing, (B) Excess Availability shall at any time be less than zero, (C) the
Maturity Date shall occur or (D) if and to the extent required in accordance
with the provisions of Section 2.28, on the Business Day that the Borrower Agent
receives notice from the Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, upon such demand, the Borrowers shall
deposit, in an account with the Agent, in the name of the Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 103% of the LC Exposure as of such date; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of

 

- 58 -



--------------------------------------------------------------------------------

Default with respect to any Borrower described in clause (g) or (h) of Article
VII. Such deposit shall be held by the Agent as collateral for the payment and
performance of the Secured Obligations in accordance with the provisions of this
paragraph (j). The Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account and each Borrower hereby
grants the Agent a security interest in the LC Collateral Account. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrowers for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other Secured Obligations. If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (together with all interest and other earnings with
respect thereto, to the extent not applied as aforesaid) shall be returned
promptly to the Borrower Agent but in no event later than three (3) Business
Days after such Event of Default has been cured or waived. If Borrowers fail to
provide any cash collateral as required by this Section 2.06(j), the Lenders may
(and, upon direction of the Agent, shall) advance, as Revolving Loans, the
amount of the cash collateral required (whether or not the Commitments have
terminated, a Protective Advance or Overadvance exists or the conditions in
Article IV are satisfied).

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Agent most recently designated by it for such purpose by notice to the
Lenders in an amount equal to such Lender’s Applicable Percentage; provided
that, Swingline Loans shall be made as provided in Section 2.05. The Agent will
make such Loans available to the Borrowers by promptly crediting the amounts so
received, in like funds, to the Funding Account or as otherwise directed by the
Borrower Agent; provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Agent to the applicable Issuing Bank and (ii) a Protective
Advance shall be retained by the Agent to be applied as contemplated by
Section 2.04 (and the Agent shall, upon the request of the Borrower Agent,
deliver to the Borrower Agent a reasonably detailed accounting of such
application).

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Agent forthwith on demand (without duplication) such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrowers,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the Agent
or any Borrower or any Loan Party may have against any Lender as a result of any
default by such Lender hereunder.

 

- 59 -



--------------------------------------------------------------------------------

SECTION 2.08 Type; Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
LIBOR Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Agent may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a LIBOR Rate Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.08. The Borrower Agent may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section 2.08 shall not apply to Swingline Borrowings or
Protective Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower Agent shall
notify the Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower Agent were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be confirmed promptly by hand delivery or facsimile to the Agent
of a written Interest Election Request in a form approved by the Agent and
signed by the Borrower Agent.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Rate Borrowing but does
not specify an Interest Period, then the Borrower Agent shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower Agent fails to deliver a timely Interest Election Request
with respect to a LIBOR Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such

 

- 60 -



--------------------------------------------------------------------------------

Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Agent, at the request of the Required Lenders, so notifies the Borrower Agent,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
with respect to Revolving Loans may be converted to or continued as a LIBOR Rate
Borrowing and (ii) unless repaid, each LIBOR Rate Borrowing shall be converted
to an ABR Borrowing at the end of the then-current Interest Period applicable
thereto.

SECTION 2.09 Termination and Reduction of Revolving Commitments. (a) Unless
previously terminated, all Revolving Commitments shall terminate on the Maturity
Date applicable to them and each Extension Series of Extended Revolving Credit
Commitments shall terminate on the Maturity Date applicable to such Series.

(b) Upon delivering the notice required by Section 2.09(d), the Borrower Agent
may at any time terminate the Revolving Commitments upon (i) the payment in full
of all outstanding Revolving Loans, together with accrued and unpaid interest
thereon, (ii) the cancellation and return of all outstanding Letters of Credit
(or alternatively, with respect to each such Letter of Credit, the furnishing to
the Agent of a cash deposit (or at the discretion of the Agent a back up standby
letter of credit reasonably satisfactory to the Agent) equal to 103% of the LC
Exposure as of such date) and (iii) the payment in full of all accrued and
unpaid fees and all reimbursable expenses then due and payable under the Loan
Documents.

(c) Upon delivering the notice required by Section 2.09(d), the Borrower Agent
may from time to time reduce the Revolving Commitments; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000, (ii) the Borrower Agent shall
not reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the sum of
the Revolving Exposures would exceed the lesser of the total Revolving
Commitments and the Borrowing Base and (iii) any such reduction shall apply
proportionately and permanently to reduce the Revolving Commitments of each of
the Revolving Lenders, except that, notwithstanding the foregoing, in connection
with the establishment on any date of any Extended Revolving Commitments
pursuant to Section 2.27, the Revolving Commitments of any one or more Lenders
providing any such Extended Revolving Commitments on such date shall be reduced
in an amount equal to the amount of Revolving Commitments so extended on such
date (provided that (x) after giving effect to any such reduction and to the
repayment of any Revolving Loans made on such date, the Revolving Exposure of
any such Lender does not exceed lesser of the Revolving Commitment thereof and
its Applicable Percentage of the Borrowing Base (such Revolving Exposure,
Revolving Commitment and Applicable Percentage being determined in each case,
for the avoidance of doubt, exclusive of such Lender’s Extended Revolving
Commitment and any exposure in respect thereof) and (y) for the avoidance of
doubt, any such repayment of Revolving Loans contemplated by the preceding
clause shall be made in compliance with the requirements of Section 2.18 with
respect to the ratable allocation of payments hereunder, with such allocation
being determined after giving effect to any exchange pursuant to Section 2.27 of
Revolving Commitments and Revolving Loans into Extended Revolving Commitments
and Extended Revolving Loans, respectively, and prior to any reduction being
made to the Revolving Commitment of any other Lender).

(d) The Borrower Agent shall notify the Agent of any election to terminate or
reduce the Revolving Commitments under paragraph (b) or (c) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Agent shall advise the Revolving Lenders of
the contents thereof. Any termination or reduction of the Revolving Commitments
pursuant to this Section 2.09 shall be permanent.

 

- 61 -



--------------------------------------------------------------------------------

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Agent for the account of each
Revolving Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Agent the then unpaid amount of each Protective
Advance on the earlier of the Maturity Date and demand by the Agent, (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the Maturity Date and (iv) to the Agent for the account of each Extending Lender
of each Extension Series, the then unpaid principal amount of each Extended
Revolving Loan of such Extension Series on the maturity date for such Extension
Series; provided that on each date that a Revolving Loan is made while any
Swingline Loan or Protective Advance is outstanding, the Borrowers shall repay
all such Swingline Loans and Protective Advances with the proceeds of such
Revolving Loan then outstanding.

(b) At all times after the occurrence and during the continuance of a Liquidity
Event and notification thereof by the Agent to the Borrower Agent (subject to
the provisions of Section 2.18(b) and to the terms of the Security Agreement),
on each Business Day, at or before 1:00 p.m., New York City time, the Agent
shall apply all immediately available funds credited to the BANA Account or such
other account directed by the Agent pursuant to Section 2.21(b), first to pay
any fees or expense reimbursements then due to the Agent, the Issuing Banks and
the Revolving Lenders (other than in connection with Banking Services or Secured
Swap Obligations), pro rata, second to pay interest due and payable in respect
of any Revolving Loans (including Swingline Loans) and any Protective Advances
that may be outstanding, pro rata, third to prepay the principal of any
Protective Advances that may be outstanding, pro rata, and fourth to prepay the
principal of the Revolving Loans (including Swingline Loans) and to cash
collateralize outstanding LC Exposure, pro rata.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Class and Type thereof and the Interest Period (if
any) applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.

(f) Any Revolving Lender may request that Revolving Loans made by it be
evidenced by a promissory note. In such event, the Borrowers shall prepare,
execute and deliver to such Revolving Lender a promissory note payable to such
Revolving Lender and its registered assigns and in substantially the form of
Exhibit G hereto.

 

- 62 -



--------------------------------------------------------------------------------

SECTION 2.11 Prepayment of Loans. (a) Upon prior notice in accordance with
paragraph (d) of this Section 2.11, the Borrowers shall have the right at any
time and from time to time to prepay any Revolving Borrowing in whole or in part
without premium or penalty (but subject to Section 2.16).

(b) Except for Protective Advances and Overadvance Loans permitted under
Section 2.04, in the event and on each Business Day on which the total Revolving
Exposure exceeds the lesser of (i) the aggregate Revolving Commitments and
(ii) the Borrowing Base, the Borrowers shall promptly prepay first, any
outstanding Swingline Loans in an amount equal to such excess Swingline Loans,
second, if any excess remains after prepaying all Swingline Loans, any
outstanding Revolving Loans in an amount equal to any remaining excess and
third, if any excess remains after prepaying all Swingline Loans and all
Revolving Loans, depositing an amount in cash in an amount equal to any
remaining excess in the LC Collateral Account.

(c) On each occasion that a Non-Ordinary Course Asset Disposition or Recovery
Event occurs when Excess Availability is less than 12.5% of the lesser of
(i) the aggregate Revolving Commitments and (ii) the Borrowing Base, the
Borrowers shall promptly prepay after receipt of any Net Cash Proceeds
therefrom, first, any outstanding Swingline Loans, in an amount equal to such
Net Cash Proceeds, second, if any Net Cash Proceeds remain after prepaying all
Swingline Loans, any outstanding Revolving Loans in an amount equal to any
remaining Net Cash Proceeds, and third, if any Net Cash Proceeds remain after
prepaying all Swingline Loans and all Revolving Loans, depositing an amount in
cash equal to any remaining Net Cash Proceeds in the LC Collateral Account.

(d) The Borrower Agent shall notify the Agent (and, in the case of prepayment of
a Swingline Loan, the Swingline Lender) by telephone (confirmed by facsimile) of
any prepayment hereunder (i) in the case of prepayment of a LIBOR Rate
Borrowing, not later than 12:00 noon, New York City time, three (3) Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the day of
prepayment, or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12 Fees. (a) The Borrowers agree to pay to the Agent for the account
of each Revolving Lender a commitment fee, which shall accrue at the Commitment
Fee Rate on the average daily amount of the Available Revolving Commitment of
such Revolving Lender during the period from and including the Effective Date to
but excluding the date on which the Lenders’ Revolving Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first Business Day of
each January, April, July and October and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of calculating the commitment fees
only, no portion of the Revolving Commitments shall be deemed utilized as a
result of outstanding Swingline Loans.

 

- 63 -



--------------------------------------------------------------------------------

(b) The Borrowers agree to pay (i) to the Agent for the account of each
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to LIBOR Rate Revolving Loans on the
daily amount of such Revolving Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements), during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Revolving Lender ceases to have any LC Exposure, and (ii) to each Issuing
Bank, for its own account, a fronting fee, in respect of each Letter of Credit
issued by such Issuing Bank for the period from the date of issuance of such
Letter of Credit through the expiration date of such Letter of Credit (or if
terminated on an earlier date to the termination date of such Letter of Credit),
computed at a rate equal to 0.125% per annum or such other percentage per annum
to be agreed upon between the Borrower Agent and such Issuing Bank of the daily
stated amount of such Letter of Credit, as well as such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder; provided that no fronting fee
payable pursuant to this clause (ii) shall be less than $500.00 per annum.
Participation fees and fronting fees accrued through and including the last day
of each March, June, September and December shall be payable on the first
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Commitments terminate shall be payable on demand.
Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.

(c) The Borrowers agree to pay to the Agent, for its own account, such agency
fees as may be separately agreed upon by the Company and the Agent, including
pursuant to the Fee Letter, payable in the amounts and at the times so agreed.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent (or to the applicable Issuing Bank, in the case of
fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest. (a) The Revolving Loans comprising each ABR Borrowing
(including each Swingline Loan and each Protective Advance) shall bear interest
at the Alternate Base Rate plus the Applicable Rate.

(b) The Revolving Loans comprising each LIBOR Rate Borrowing shall bear interest
at the Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

 

- 64 -



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the applicable Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBOR Rate Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBOR Rate
or LIBOR Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Rate Borrowing:

(i) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest
Period; or

(ii) the Agent is advised by the Required Lenders that the Adjusted LIBOR Rate
or the LIBOR Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Agent shall promptly give notice thereof to the Borrower Agent and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower Agent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Rate Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereof, and (ii) if any Borrowing Request requests a
LIBOR Rate Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBOR
Rate) or Issuing Bank; or impose on any Lender or Issuing Bank or the London
interbank market any other condition affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any LIBOR Rate Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then, following
delivery of the certificate contemplated

 

- 65 -



--------------------------------------------------------------------------------

by paragraph (c) of this Section, the Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered (except for any Taxes, which shall be dealt with
exclusively pursuant to Section 2.17).

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law other than due to
Taxes, which shall be dealt with exclusively pursuant to Section 2.17 (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time following delivery of the certificate
contemplated by paragraph (c) of this Section the Borrowers will pay to such
Lender or such Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrower Agent and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as applicable,
notifies the Borrower Agent of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any LIBOR Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any LIBOR Rate Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any LIBOR Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Agent pursuant to
Section 2.19 or 9.02(e), then, in any such event, the Borrowers shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a LIBOR Rate Loan, such loss, cost or expense to any Lender shall be
deemed to be the amount determined by such Lender to be the

 

- 66 -



--------------------------------------------------------------------------------

excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section and the basis therefor and setting forth in reasonable detail the manner
in which such amount or amounts was determined shall be delivered to the
Borrower Agent and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or any other Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Loan
Party shall be required to deduct, withhold, or remit any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Agent, Lender or
any Issuing Bank (as applicable) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
such deductions and (iii) such Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law. If at any time a Loan Party is required by applicable law to make any
deduction or withholding from any sum payable hereunder, such Loan Party shall
promptly notify the relevant Lender, Agent or Issuing Bank upon becoming aware
of the same. In addition, each Lender, Agent or Issuing Bank shall promptly
notify a Loan Party upon becoming aware of any circumstances as a result of
which a Loan Party is or would be required to make any deduction or withholding
from any sum payable hereunder.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Agent, the Co-Collateral Agent, each
Lender and each Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the Agent, such
Co-Collateral Agent, such Lender or such Issuing Bank, as applicable, on or with
respect to any payment by or on account of any obligation of such Loan Party
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower Agent by a Lender or an
Issuing Bank, or by the Agent on its own behalf or on behalf of a Lender,
Co-Collateral Agent or an Issuing Bank, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Agent the

 

- 67 -



--------------------------------------------------------------------------------

original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower Agent (with a copy
to the Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower Agent as will permit such payments to be made without
withholding or at a reduced rate (including any documentation necessary to
prevent withholding under Sections 1471 or 1472 of the Code). In particular, on
or prior to the date which is ten (10) Business Days after the Effective Date,
each Foreign Lender shall deliver to the Borrower Agent (with a copy to the
Agent) two duly signed, properly completed copies of Internal Revenue Service
(“IRS”) Form W-8BEN or any successor thereto (relating to such Foreign Lender
and entitling it to an exemption from, or reduction of, United States
withholding tax on payments to be made to such Foreign Lender by any Borrower or
any other Loan Party pursuant to this Agreement or any other Loan Document), IRS
Form W-8ECI or any successor thereto (relating to payments to be made to such
Foreign Lender by any Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document), IRS Form W-8IMY (and any applicable
underlying IRS Forms) or such other evidence reasonably satisfactory to the
Borrower Agent and the Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, United States withholding tax, including any
exemption pursuant to Section 871(h) or 881(c) of the Code, and in the case of a
Foreign Lender claiming such an exemption under Section 881(c) of the Code, a
certificate that establishes in writing to the Borrower Agent and the Agent that
such Foreign Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of
the Code, (ii) a 10-percent shareholder within the meaning of
Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign corporation
related to a Borrower with the meaning of Section 864(d)(4) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly so
long as it is eligible to do so submit to the Borrower Agent (with a copy to the
Agent) such additional duly completed and signed copies of one or more of such
forms or certificates (or such successor forms or certificates as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is reasonably satisfactory to the Borrower Agent and
the Agent of any available exemption from, or reduction of, United States
withholding taxes in respect of all payments to be made to such Foreign Lender
by any Borrower or other Loan Party pursuant to this Agreement, or any other
Loan Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Borrower Agent and (3) from time
to time thereafter if reasonably requested by the Borrower Agent or the Agent,
and (B) promptly notify the Borrower Agent and the Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction. For the avoidance of doubt, if, as a result of a Change in Law, a
Foreign Lender is no longer legally able to provide documentation with respect
to an exemption from or a reduction of withholding tax, such Foreign Lender will
be treated as complying with this Section 2.17(e) and such inability will not
affect the Foreign Lender’s rights under Section 2.17(a).

(f) Each Lender, Agent or Issuing Bank that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code, agrees to complete and deliver
to the Borrower Agent a statement signed by an authorized signatory of the
Lender to the effect that it is a United

 

- 68 -



--------------------------------------------------------------------------------

States person together with a duly completed and executed copy of IRS Form W-9
or successor form and any documentation necessary to prevent withholding under
Sections 1471 or 1472 of the Code, to the extent applicable.

(g) If the Agent or a Lender determines, in good faith in its reasonable sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Agent or such Lender
(including any Taxes imposed with respect to such refund) as is determined by
the Agent or such Lender in good faith in its sole discretion, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
the Agent or such Lender, agrees to repay as soon as reasonably practicable the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent or such
Lender in the event the Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section shall not be construed to require the
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to such Loan Party or any
other Person.

(h) If the Borrower Agent determines in good faith that a reasonable basis
exists for contesting any Indemnified Taxes or Other Taxes for which additional
amounts have been paid under this Section 2.17, the relevant Lender, Agent or
Issuing Bank shall cooperate with the Borrower Agent in challenging such
Indemnified Taxes or Other Taxes, at the Borrowers’ expense, if so requested by
the Borrower Agent in writing.

SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Agent to the applicable account designated to the Borrower Agent by the Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars. Any payment required to be made by the Agent
hereunder shall be deemed to have been made by the time required if the Agent
shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Agent to make such payment. At all
times that the circumstances specified in Section 2.21(d) are in effect, solely
for purposes of determining the amount of Revolving Loans available for
borrowing purposes, checks and cash or other immediately available funds from
collections of items of payment and proceeds of any Collateral shall be applied
in whole or in part against the applicable Obligations, on the day of receipt,
subject to actual collection.

 

- 69 -



--------------------------------------------------------------------------------

(b) Subject in all respects to the provisions of the Intercreditor Agreement,
all proceeds of Collateral received by the Agent after an Event of Default has
occurred and is continuing shall upon election by the Agent or at the direction
of the Required Lenders be applied, first, to, ratably, pay any fees,
indemnities, or expense reimbursements then due to the Agent, the Co-Collateral
Agent or any Issuing Bank from the Borrowers (other than in connection with
Banking Services or Secured Swap Obligations), second, ratably, to pay any fees
or expense reimbursements then due to the Revolving Lenders from the Borrowers
(other than in connection with Banking Services or Secured Swap Obligations),
third, to pay interest due and payable in respect of any Revolving Loans
(including any Swingline Loans) and any Protective Advances, ratably, fourth, to
pay the principal of the Protective Advances, fifth, to prepay principal on the
Revolving Loans (other than the Protective Advances) and unreimbursed LC
Disbursements, ratably, sixth, to pay an amount to the Agent equal to 103% of
the LC Exposure on such date, to be held in the LC Collateral Account as cash
collateral for such Obligations, seventh, to pay any amounts owing with respect
to Banking Services and Secured Swap Obligations, ratably, eighth, to the
payment of any other Obligation due to the Agent, the Co-Collateral Agent or any
Revolving Lender by the Borrowers, ninth, as provided for under the
Intercreditor Agreement and tenth, to the Borrowers or as the Borrower Agent
shall direct.

(c) If any Revolving Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements,
Swingline Loans or Protective Advances resulting in such Revolving Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements, Swingline Loans or
Protective Advances and accrued interest thereon than the proportion received by
any other Revolving Lender, then the Revolving Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements, Swingline Loans and
Protective Advances of other Revolving Lenders at such time outstanding to the
extent necessary so that the benefit of all such payments shall be shared by the
Revolving Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Revolving Loans and participations
in LC Disbursements, Swingline Loans and Protective Advances; provided that
(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (B) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Revolving Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or participations in LC Disbursements, Swingline Loans or
Protective Advances to any assignee or participant. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Revolving Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against such Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such
Revolving Lender were a direct creditor of such Borrower in the amount of such
participation.

(d) Unless the Agent shall have received notice from the Borrower Agent prior to
the date on which any payment is due to the Agent for the account of the Lenders
or the applicable Issuing Bank hereunder that the Borrowers will not make such
payment, the Agent may assume that

 

- 70 -



--------------------------------------------------------------------------------

the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable Issuing Bank, as applicable, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(b), 2.05(b), 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(c)
or 9.03(c), then the Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

(f) Anything contained herein to the contrary notwithstanding, the Agent may
(but shall not be required to), in its discretion, retain any payments or other
funds received by the Agent that are otherwise to be provided to a Defaulting
Lender hereunder, and may apply such funds to such Defaulting Lender’s defaulted
obligations or readvance such funds to the Borrowers in connection with the
funding of any Revolving Loan or issuance of any Letters of Credit hereunder,
including cash collateralization thereof, in accordance with this Agreement.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrowers hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Borrower Agent may, at its sole expense
and effort, upon notice to such Lender and the Agent, replace such Lender by
requiring such Lender to assign and delegate (and such Lender shall be obligated
to assign and delegate), without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower Agent shall have received the prior
written consent of the Agent and each Issuing Bank, which consent in each case
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, Swingline Loans and Protective Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting

 

- 71 -



--------------------------------------------------------------------------------

from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. The Agent is irrevocably appointed as attorney-in-fact
to execute any Assignment and Assumption(s) if the Defaulting Lender fails to
execute the same. A Lender (other than a Defaulting Lender) shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower Agent to require such assignment and delegation cease to apply. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that any Borrower
or any Lender may have against any Lender that is a Defaulting Lender.

SECTION 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Effective Date that it is unlawful, for such Lender or its applicable
lending office to make or maintain any LIBOR Rate Loans, then, on notice thereof
by such Lender to the Borrower Agent through the Agent, any obligations of such
Lender to make or continue LIBOR Rate Loans or to convert ABR Borrowings to
LIBOR Rate Borrowings shall be suspended until such Lender notifies the Agent
and the Borrower Agent that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower Agent shall upon
demand from such Lender (with a copy to the Agent), either convert all LIBOR
Rate Borrowings of such Lender to ABR Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Rate Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different lending office
if such designation will avoid the need for such notice and will not, in the
determination of such Lender, otherwise be disadvantageous to it.

SECTION 2.21 Cash Receipts. (a) Each Loan Party shall, within sixty (60) days
after the Effective Date (or such later date approved by the Agent in its
reasonable discretion), enter into a control agreement (each, a “Blocked Account
Agreement”), in form reasonably satisfactory to the Agent, with the Agent and
any bank with which such Loan Party maintains a DDA (other than an Excluded
Account) (collectively, the “Blocked Accounts”).

(b) Each Borrower agrees that it will cause all proceeds of the ABL First Lien
Collateral (other than the Uncontrolled Cash) to be deposited into a Blocked
Account, which deposits may be made through a remote scanning process for
purposes of depositing payment items into the Blocked Accounts from time to
time. Each Borrower agrees that it will promptly cause all such payment items to
be scanned and deposited into Blocked Accounts and will provide copies at the
Agent’s reasonable written request of any and all agreements entered into by a
Borrower with any third party that provides the scanning equipment or the
services to reconcile the invoices with any scanned payment items.

(c) Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of an Event of Default or other Liquidity Event (and
delivery of notice thereof from the Agent to the Borrower Agent and the other
parties to such instrument or agreement) the ACH or wire transfer no less
frequently than once per Business Day (unless the Termination Date shall have
occurred), of all available cash balances and cash receipts, including the then
contents or then entire ledger balance of each Blocked Account (net of such
minimum balance, not to exceed $250,000 as may be required to be maintained in
the subject Blocked Account by the bank at which such Blocked Account is
maintained and other than any Uncontrolled Cash), to an account maintained by
the Agent at BANA (the “BANA Account”) or such other account as directed by the

 

- 72 -



--------------------------------------------------------------------------------

Agent. Subject to the terms of the Security Agreement, all amounts received in
the BANA Account or such other account shall be applied (and allocated) by the
Agent in accordance with Section 2.10(b); provided that if the circumstances
described in Section 2.18(b) are applicable, all such amounts shall be applied
in accordance with such Section 2.18(b).

(d) If, at any time after the occurrence and during the continuance of an Event
of Default or other Liquidity Event, any cash or cash equivalents owned by any
Loan Party (other than (i) an amount not to exceed $10,000,000 in the aggregate
that is on deposit in a segregated DDA which the Borrower Agent designates in
writing to the Agent as being the “uncontrolled cash account” (the “Designated
Disbursement Account”), which funds shall not be funded from, or when withdrawn
from the Designated Disbursement Account, shall not be replenished by, funds
constituting proceeds of the ABL First Lien Collateral so long as such Event of
Default or other Liquidity Event continues, (ii) de minimus cash or cash
equivalents from time to time inadvertently misapplied by any Loan Party and
(iii) payroll, trust and tax withholding accounts (other than Excluded Accounts)
funded in the ordinary course of business and required by applicable law) are
deposited to any account, or held or invested in any manner, otherwise than in a
Blocked Account subject to a Blocked Account Agreement, the Agent shall be
entitled to require the applicable Loan Party to close such account and have all
funds therein transferred to a Blocked Account, and to cause all future deposits
to be made to a Blocked Account.

(e) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the contemporaneous execution and delivery to the
Agent of a Blocked Account Agreement consistent with the provisions of this
Section 2.21 and otherwise reasonably satisfactory to the Agent.

(f) Subject to clause (h) below, the BANA Account shall at all times be under
the sole dominion and control of the Agent. Each Loan Party hereby acknowledges
and agrees that, except to the extent otherwise provided in the Security
Agreement, (i) such Loan Party has no right of withdrawal from the BANA Account,
(ii) the funds on deposit in the BANA Account shall at all times continue to be
collateral security for all of the Secured Obligations, and (iii) the funds on
deposit in the BANA Account shall be applied as provided in this Agreement and
the Intercreditor Agreement. In the event that, notwithstanding the provisions
of this Section 2.21, any Loan Party receives or otherwise has dominion and
control of any proceeds or collections required to be transferred to the BANA
Account pursuant to Section 2.21(c), such proceeds and collections shall be held
in trust by such Loan Party for the Agent, shall not be commingled with any of
such Loan Party’s other funds or deposited in any account of such Loan Party and
shall promptly be deposited into the BANA Account or dealt with in such other
fashion as such Loan Party may be instructed by the Agent.

(g) So long as (i) no Event of Default has occurred and is continuing, and
(ii) no other Liquidity Event as to which the Agent has notified the Borrower
Agent has occurred and is continuing, the Loan Parties may direct, and shall
have sole control over, the manner of disposition of funds in the Blocked
Accounts.

(h) Any amounts held or received in the BANA Account (including all interest and
other earnings with respect thereto, if any) at any time (x) after the
Termination Date or (y) all Events of Default and other Liquidity Events have
been cured shall (subject in the case of clause (x), to the provisions of the
Intercreditor Agreement), be remitted to the operating account of the Company as
specified by the Borrower Agent.

 

- 73 -



--------------------------------------------------------------------------------

SECTION 2.22 Reserves; Change in Reserves; Decisions by Agent and Co-Collateral
Agent. (a) The Agent and the Co-Collateral Agent may at any time and from time
to time in the exercise of its Permitted Discretion establish and increase or
decrease Reserves; provided that, as a condition to the establishment of any new
category of Reserves, or any increase in Reserves resulting from a change in the
manner of determination thereof, any Required Reserve Notice shall have been
given to the Borrower Agent. The amount of any Reserve established by the Agent
or Co-Collateral Agent shall have a reasonable relationship to the event,
condition or other matter that is the basis for the Reserve. Upon delivery of
such notice, the Agent and Co-Collateral Agent shall be available to discuss the
proposed Reserve or increase, and the Borrowers may take such action as may be
required so that the event, condition or matter that is the basis for such
Reserve or increase no longer exists, in a manner and to the extent reasonably
satisfactory to the Agent or the Co-Collateral Agent in the exercise of their
Permitted Discretion. In no event shall such notice and opportunity limit the
right of the Agent or the Co-Collateral Agent to establish or change such
Reserve, unless the Agent or Co-Collateral Agent shall have determined in its
Permitted Discretion that the event, condition or other matter that is the basis
for such new Reserve or such change no longer exists or has otherwise been
adequately addressed by the Borrowers. Notwithstanding anything herein to the
contrary, Reserves shall not duplicate eligibility criteria contained in the
definition of “Eligible Receivable”, “Eligible Tire Inventory” or “Eligible
Non-Tire Inventory” and vice versa, or reserves or criteria deducted in
computing the cost or market value or Value of any Eligible Receivable, any
Eligible Tire Inventory or any Eligible Non-Tire Inventory or the Net Orderly
Liquidation Value of any Eligible Tire Inventory or any Eligible Non-Tire
Inventory and vice versa.

(b) Anything contained herein to the contrary notwithstanding, (i) any Reserve
may be established or increased by the Agent or Co-Collateral Agent without the
consent of the other, and (ii) no Reserve may be decreased or eliminated without
the consent of both the Agent and the Co-Collateral Agent.

SECTION 2.23 Revolving Commitment Increases. (a) So long as no Default or Event
of Default then exists, or would result therefrom, the Borrower Agent shall have
the right at any time, and from time to time, to request one or more increases
in the amount of the total Commitments in an aggregate amount not to exceed
$200,000,000 or, if less, the amount by which $650,000,000 exceeds the total
Commitments then in effect (such amount, the “Aggregate Incremental Capacity”).
Anything contained herein to the contrary notwithstanding, the aggregate amount
of Commitments and, without duplication, Loans outstanding hereunder at any
time, including the aggregate amount of Revolving Commitment Increases, shall
not exceed $650,000,000 at any time.

(b) Revolving Commitment Increases. (i) The Agent or any other Person may
arrange for existing Revolving Lenders to increase their Revolving Commitments
or for other Persons to become a Revolving Lender hereunder and to issue
revolving commitments in an amount equal to the amount of the increase in the
aggregate total of Revolving Commitments requested by the Borrower Agent (each
such increase by either means, a “Revolving Commitment Increase”, and each such
Person issuing, or Lender increasing, its Revolving Commitment, an “Additional
Revolving Commitment Lender”); provided, however, that (A) no Revolving Lender
shall be obligated to provide a Revolving Commitment Increase as a result of any
such request by the Borrower Agent, and the Borrower Agent shall not be
obligated to provide any existing Revolving Lender with the opportunity to
provide a Revolving Commitment Increase and (B) any Additional Revolving
Commitment Lender which is not an existing Revolving Lender shall be an Eligible
Assignee and shall be subject to the approval of the Agent, each Issuing Bank
and the Borrower

 

- 74 -



--------------------------------------------------------------------------------

Agent (each such consent not to be unreasonably withheld). Each Revolving
Commitment Increase shall be in a minimum aggregate amount of at least
$20,000,000 and in integral multiples of $1,000,000 in excess thereof. Each
Revolving Commitment Increase shall be subject to the terms and conditions set
forth in this Section 2.23(b) and any Revolving Loans pursuant to such Revolving
Commitment Increase or new Revolving Commitments shall be on the same terms and
conditions as all other Revolving Loans, except with respect to any fees payable
in connection therewith as may be separately agreed among the Borrower Agent and
the Additional Revolving Commitment Lenders.

(ii) No Revolving Commitment Increase shall become effective unless and until
each of the following conditions have been satisfied:

(A) the Borrower Agent, the Agent, and any Additional Revolving Commitment
Lender shall have executed and delivered a customary joinder to the Loan
Documents;

(B) the Borrowers shall have paid such fees and other compensation as the
Borrower Agent and each such Additional Revolving Commitment Lender may agree;

(C) the Borrower Agent shall have delivered to the Agent and the Revolving
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Agent, from counsel to the Borrowers reasonably satisfactory to the Agent
(it being agreed that the counsel that delivers the legal opinions on the
Effective Date shall be satisfactory to the Agent) and dated such date;

(D) to the extent requested by any Additional Revolving Commitment Lender, a
promissory note will be issued at the Borrowers’ expense, to each such
Additional Revolving Commitment Lender, to be in conformity with the
requirements of Section 2.10 (with appropriate modification) to the extent
necessary to reflect the new Revolving Commitment of such Additional Revolving
Commitment Lender; and

(E) the Borrower Agent shall have delivered to the Agent (1) the resolutions
adopted by each Borrower approving or consenting to such Revolving Commitment
Increase and (2) a certificate of a Responsible Officer of the Company to the
effect that, after giving effect to the requested Revolving Commitment Increase,
(x) no Event of Default shall have occurred and be continuing and (y) the
representations and warranties of the Loan Parties set forth in this Agreement
and in each of the other Loan Documents shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date of such Revolving Credit Increase, as applicable, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date).

 

- 75 -



--------------------------------------------------------------------------------

(iii) The Agent shall promptly notify each Lender as to the effectiveness of
each Commitment Increase (with each date of such effectiveness being referred to
herein as a “Revolving Commitment Increase Date”), and at such time (A) the
aggregate total Revolving Commitments and the aggregate total Commitments under,
and for all purposes of, this Agreement shall be increased by the aggregate
amount of such Revolving Commitment Increases, (B) the Commitment Schedule shall
be deemed modified, without further action, to reflect the revised Revolving
Commitments of the Lenders, and (C) this Agreement shall be deemed amended,
without further action, to the extent necessary to reflect such increased
aggregate total Commitments.

(iv) In connection with Revolving Commitment Increases hereunder, the Lenders
and the Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (A) the Borrowers shall, in coordination with the Agent, (1) repay
outstanding Revolving Loans of certain Lenders, and obtain Revolving Loans from
certain other Revolving Lenders (including the Additional Revolving Commitment
Lenders), or (2) take such other actions as reasonably may be required by the
Agent, in each case to the extent necessary so that all of the Revolving Lenders
effectively participate in each of the outstanding Revolving Loans pro rata on
the basis of their Applicable Percentages (determined after giving effect to any
increase in the aggregate total Revolving Commitments pursuant to this
Section 2.23); and (B) the Borrowers shall pay to the Revolving Lenders any
costs of the type referred to in Section 2.16 in connection with any repayment
and/or prepayment of Revolving Loans required pursuant to preceding clause (A).
Without limiting the obligations of the Borrowers provided for in this
Section 2.23(b), the Agent and the Lenders agree that they will use their
commercially reasonable efforts to attempt to minimize the costs of the type
referred to in Section 2.16 which the Borrowers would otherwise occur in
connection with the implementation of an increase in the aggregate total
Revolving Commitments and the aggregate total Commitments hereunder.

SECTION 2.24 Borrower Agent. Each Borrower hereby designates the Company as its
representative and agent (in such capacity, the “Borrower Agent”) for all
purposes under the Loan Documents, including requests for Loans and Letters of
Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base Certificates and financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Agent, the
Co-Collateral Agent, the Issuing Banks or any Lender. The Borrower Agent hereby
accepts such appointment. The Agent, the Issuing Banks, the Co-Collateral Agent
and the Lenders shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice or communication (including any notice of borrowing)
delivered by Borrower Agent on behalf of any Borrower. The Agent, the Issuing
Banks, the Co-Collateral Agent and the Lenders may give any notice or
communication with a Borrower hereunder to the Borrower Agent on behalf of such
Borrower. Each of the Agent, the Co-Collateral Agent, the Issuing Banks and the
Lenders shall have the right, in its discretion, to deal exclusively with the
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by the Borrower Agent shall be binding upon and
enforceable against it. Anything contained herein to the contrary
notwithstanding, no Borrower (other than the Borrower Agent) shall be authorized
to request any Borrowing or Letter of Credit hereunder without the prior written
consent of the Company.

 

- 76 -



--------------------------------------------------------------------------------

SECTION 2.25 Joint and Several Liability of the Borrowers. (a) Each Borrower
agrees that it is absolutely and unconditionally jointly and severally liable,
as co-borrower, for the prompt payment and performance of all Obligations and
all agreements of each of the Borrowers under the Loan Documents. Each Borrower
agrees that its co-borrower obligations hereunder are direct obligations of
payment and not of collection, that such obligations shall not be discharged
until the Termination Date.

(b) It is agreed among each Borrower, the Agent, the Co-Collateral Agent, the
Issuing Banks and the Lenders that the provisions of this Section 2.25 are of
the essence of the transaction contemplated by the Loan Documents and that, but
for such provisions, the Agent, the Co-Collateral Agent, the Issuing Banks and
the Lenders would decline to make Loans and issue Letters of Credit. Each
Borrower acknowledges that its obligations pursuant to this Section are
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.

(c) Nothing contained in this Agreement (including any provisions of this
Section 2.25 to the contrary) shall limit the liability of (i) any Borrower to
pay Loans made directly or indirectly to that Borrower (including Loans advanced
to any other Borrower and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower), LC Exposure and all accrued interest, fees, expenses
and other related Obligations with respect thereto, for which such Borrower
shall be primarily liable for all purposes hereunder, or (ii) the Company in
respect of all of the Obligations under the Loan Documents. The Agent, the
Co-Collateral Agent, the Issuing Banks and the Lenders shall have the right, at
any time in their discretion, to condition Loans and Letters of Credit upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of such Loans and Letters of Credit to such Borrower.

(d) Each Borrower has requested that the Agent and the Lenders make this credit
facility available to the Borrowers on a combined basis, in order to finance the
Borrowers’ business most efficiently and economically. The Borrowers’ business
is a mutual and collective enterprise, and the Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with the Lenders, all
to the mutual advantage of the Borrowers. The Borrowers acknowledge and agree
that the Agent’s and the Lenders’ willingness to extend credit to the Borrowers
and to administer the Collateral on a combined basis, as set forth herein, is
done solely as an accommodation to the Borrowers and at the Borrowers’ request.

(e) In any action or proceeding involving any state corporate law, or any state,
Federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Borrower under this
Section 2.25 or under this Agreement would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Borrower’s
liability under this Section 2.25 or under this Agreement, then, notwithstanding
any other provision of this Section 2.25 to the contrary, the amount of such
liability shall, without any further action by the Borrowers or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Borrower’s maximum liability
(“Borrower’s Maximum Liability”). This Section 2.25(e) with respect to the
Borrower’s Maximum Liability of each Borrower is intended solely to preserve the
rights of the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Borrower nor any other Person or entity shall have any
right or claim under this Section with respect to such Borrower’s Maximum
Liability, except to the extent necessary so that the obligations of any
Borrower hereunder

 

- 77 -



--------------------------------------------------------------------------------

shall not be rendered voidable under applicable law. Each Borrower agrees that
the Obligations may at any time and from time to time exceed the Borrower’s
Maximum Liability of each Borrower without impairing this Section 2.25 or this
Agreement, or affecting the rights and remedies of the Lenders hereunder,
provided that nothing in this sentence shall be construed to increase any
Borrower’s obligations hereunder beyond its Borrower’s Maximum Liability.

(f) In the event any Borrower (a “Paying Borrower”) shall make any payment or
payments under this Section 2.25 or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Agreement, each other Borrower (each a “Non-Paying Borrower”) shall
contribute to such Paying Borrower an amount equal to such Non-Paying Borrower’s
“Borrower Percentage” of such payment or payments made, or losses suffered, by
such Paying Borrower. For purposes of this Section 2.25, each Non-Paying
Borrower’s “Borrower Percentage” with respect to any such payment or loss by a
Paying Borrower shall be determined as of the date on which such payment or loss
was made by reference to the ratio of (i) such Non-Paying Borrower’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Borrower’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Borrower from any other Borrower after
the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Borrower’s Maximum Liability of all Borrowers hereunder
(including such Paying Borrower) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Borrower’s Maximum Liability has not been determined for any
Borrower, the aggregate amount of all monies received by such Borrowers from any
other Borrower after the date hereof (whether by loan, capital infusion or by
other means). Nothing in this provision shall affect any Borrower’s several
liability for the entire amount of the Obligations (up to such Borrower’s
Maximum Liability). Each of the Borrowers covenants and agrees that its right to
receive any contribution under this Section 2.25 from a Non-Paying Borrower
shall be subordinate and junior in right of payment to the Obligations until the
Termination Date. This provision is for the benefit of all of the Agent, the
Co-Collateral Agent, the Issuing Banks, the Lenders, the Borrowers and the Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

SECTION 2.26 Loan Account; Statement of Obligations. (a) The Agent shall
maintain in accordance with its usual and customary practices an account or
accounts (“Loan Account”) evidencing the Indebtedness of the Borrowers resulting
from each Revolving Loan or issuance of a Letter of Credit from time to time and
all other payment Obligations hereunder or under the other Loan Documents,
including accrued interest, fees and expenses. Any failure of the Agent to
record anything in the Loan Account, or any error in doing so, shall not limit
or otherwise affect the obligation of the Borrowers to pay any amount owing
hereunder. The Agent may maintain a single Loan Account in the name of the
Borrower Agent, and each Borrower confirms that such arrangement shall have no
effect on the joint and several character of its liability for the Obligations.
In the absence of manifest error, entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein.

(b) The Borrowers hereby authorize the Agent, from time to time without prior
notice to the Borrowers, to charge to the Loan Account all interest and all fees
payable hereunder or under any of the other Loan Documents, all costs and
expenses payable by any Loan Party hereunder or under any of the other Loan
Documents, all fees and costs provided for in Section 2.12, and all other
payments due and payable under any Loan Document, which amounts so charged shall
thereafter constitute Revolving Loans hereunder which shall accrue interest at
the rate then

 

- 78 -



--------------------------------------------------------------------------------

applicable to Revolving Loans that are ABR Loans (unless and until converted
into LIBOR Rate Loans in accordance with the terms hereof); provided that the
Agent shall not be authorized to charge any such amount to the Loan Account
unless the same shall not have been paid by any Loan Party when payment of such
amount has otherwise become due and payable hereunder or under any other Loan
Document. Any interest not paid by any Loan Party within two Business Days after
such payment of such amount has otherwise become due and payable hereunder or
under any other Loan Document shall be compounded by being charged to the Loan
Account and shall thereafter constitute Loans hereunder and shall accrue
interest at the rate then applicable to Loans that are ABR Loans (unless and
until converted into LIBOR Rate Loans in accordance with the terms hereof).

SECTION 2.27 Extensions of Revolving Loans and Revolving Commitments. (a) The
Borrower Agent may at any time and from time to time request that all or a
portion of the Revolving Commitments (including any previously extended
Revolving Commitments) existing at the time of such request (each, an “Existing
Revolving Commitment” and any related revolving loans under any such facility,
“Existing Revolving Loans”) be exchanged to extend the termination date thereof
and the scheduled maturity date(s) of any payment of principal with respect to
all or a portion of any principal amount of Existing Revolving Loans related to
such Existing Revolving Commitments (any such Existing Revolving Commitments
which have been so extended, “Extended Revolving Commitments” and any related
Revolving Loans, “Extended Revolving Loans”) and to provide for other terms
consistent with this Section 2.27. Prior to entering into any Extension
Agreement with respect to any Extended Revolving Commitments, the Borrower Agent
shall provide a notice to the Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Class of Existing Revolving Commitments)
(a “Revolving Extension Request”) setting forth the proposed terms of the
Extended Revolving Commitments to be established thereunder, which terms shall
be identical to those applicable to the Existing Revolving Commitments from
which they are to be extended (the “Specified Existing Revolving Commitment
Class”) except (x) all or any of the final maturity dates of such Extended
Revolving Commitments may be delayed to later dates than the final maturity
dates of the Existing Revolving Commitments of the Specified Existing Revolving
Commitment Class, (y) the all-in pricing (including, without limitation,
margins, fees and premiums) with respect to the Extended Revolving Commitments
may be higher or lower than the all-in pricing (including, without limitation,
margins, fees and premiums) for the Existing Revolving Commitments of the
Specified Existing Revolving Commitment Class and (z) the commitment fee rate
with respect to the Extended Revolving Commitments may be higher or lower than
the commitment fee rate for Existing Revolving Commitments of the Specified
Existing Revolving Commitment, in each case, to the extent provided in the
applicable Extension Agreement; provided that, notwithstanding anything to the
contrary in this Section 2.27 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of the Extended Revolving Loans under any Extended Revolving
Commitments shall be made on a pro rata basis with any borrowings and repayments
of the Existing Revolving Loans (the mechanics for which may be implemented
through the applicable Extension Agreement and may include technical changes
related to the borrowing and repayment procedures of this Agreement),
(2) assignments and participations of Extended Revolving Commitments and
Extended Revolving Loans shall be governed by the assignment and participation
provisions set forth in Section 9.04 and (3)(I) in the case of Section 2.09, no
permanent repayment of Extended Revolving Loans (and corresponding permanent
reduction in the related Extended Revolving Commitments) shall be permitted
unless all Existing Revolving Loans and all Existing Revolving Commitments of
the Specified Existing Revolving Commitment Class, shall have been repaid in
full and terminated, respectively and (II) in all other cases, no termination of
Extended Revolving Commitments and no repayment of Extended Revolving Loans
accompanied by a corresponding permanent reduction in

 

- 79 -



--------------------------------------------------------------------------------

Extended Revolving Commitments shall be permitted unless such termination or
repayment (and corresponding reduction) is accompanied by at least a pro rata
termination or permanent repayment (and corresponding pro rata permanent
reduction), as applicable, of the Existing Revolving Loans and Existing
Revolving Commitments of the Specified Existing Revolving Commitment Class (or
all Existing Revolving Commitments of such Class and related Existing Revolving
Loans shall have otherwise been terminated and repaid in full). Any Extended
Revolving Commitments of any Extension Series shall constitute a separate Class
of Revolving Commitments from Existing Revolving Commitments of the Specified
Existing Revolving Commitment Class and from any other Existing Revolving
Commitments (together with any other Extended Revolving Commitments so
established on such date).

(b) The Borrower Agent shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Class are requested to respond. Any Lender (an “Extending Lender”) wishing to
have all or a portion of its Revolving Commitments (or any earlier Extended
Revolving Commitments) of an Existing Class subject to such Extension Request
exchanged into Extended Loans/Commitments shall notify the Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Revolving Commitments (and/or any earlier Extended Revolving
Commitments) which it has elected to convert into Extended Loans/Commitments,
but in no event shall any Lender be required to become an Extending Lender. In
the event that the aggregate amount of Revolving Commitments (and any earlier
Extended Revolving Commitments) subject to Extension Elections exceeds the
amount of Extended Loans/Commitments requested pursuant to the Extension
Request, Revolving Commitments (and any earlier Extended Revolving Commitments)
subject to Extension Elections shall be exchanged to Extended Loans/Commitments
on a pro rata basis based on the amount of Revolving Commitments (and any
earlier Extended Revolving Commitments) included in each such Extension
Election. Notwithstanding the conversion of any Existing Revolving Commitment
into an Extended Revolving Commitment, such Extended Revolving Commitment shall
be treated identically to all Existing Revolving Commitments of the Specified
Existing Revolving Commitment Class for purposes of the obligations of a
Revolving Lender in respect of Swingline Loans under Section 2.05 and Letters of
Credit under Section 2.06, except that the applicable Extension Agreement may
provide that the last day for making Swingline Loans and/or the last day for
issuing Letters of Credit may be extended and the related obligations to make
Swingline Loans and issue Letters of Credit may be continued (pursuant to
mechanics set forth in the applicable Extension Agreement) so long as the
Swingline Lender and/or the applicable Issuing Bank, as applicable, have
consented to such extensions (it being understood that no consent of any other
Lender shall be required in connection with any such extension).

(c) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Agreement”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.27(c) and
notwithstanding anything to the contrary set forth in Section 9.02, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Borrower
Agent, the Agent and the Extending Lenders. Notwithstanding anything to the
contrary in this Section 2.27 and without limiting the generality or
applicability of Section 9.02 to any Section 2.27 Additional Agreements, any
Extension Agreement may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.27 Additional Agreement”) to this Agreement
and the other Loan Documents; provided that such Section 2.27 Additional
Agreements do not become effective prior to the time that such Section 2.27
Additional Agreements have been consented to (including, without

 

- 80 -



--------------------------------------------------------------------------------

limitation, pursuant to consents applicable to holders of any Extended
Loans/Commitments provided for in any Extension Agreement) by such of the
Lenders, Loan Parties and other parties (if any) as may be required in order for
such Section 2.27 Additional Agreements to become effective in accordance with
Section 9.02. It is understood and agreed that each Lender has consented, and
shall at the effective time thereof be deemed to consent to each amendment to
this Agreement and the other Loan Documents authorized by this Section 2.27 and
the arrangements described above in connection therewith except that the
foregoing shall not constitute a consent on behalf of any Lender to the terms of
any Section 2.27 Additional Agreement. In connection with any Extension
Agreement, the Borrower Agent shall deliver an opinion of counsel reasonably
acceptable to the Agent (i) as to the enforceability of such Extension
Agreement, this Agreement as amended thereby, and such of the other Loan
Documents (if any) as may be amended thereby (in the case of such other Loan
Documents as contemplated by the immediately preceding sentence), (ii) to the
effect that such Extension Agreement, including without limitation, the Extended
Loans/Commitments provided for therein, does not conflict with or violate the
terms and provisions of Section 9.02 of this Agreement and (iii) as to any other
matter reasonably requested by the Agent.

SECTION 2.28 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Available Revolving Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, all affected Lenders, the Required
Lenders or the Supermajority Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 9.02);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the lesser of the total of all non-Defaulting
Lenders’ Revolving Commitments and the Borrowing Base and (y) the conditions set
forth in Section 4.02 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three (3) Business Days
following notice by the Agent (x) first, prepay the Swingline Exposure of such
Defaulting Lender and (y) second, cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

- 81 -



--------------------------------------------------------------------------------

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.28(c), the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.28(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.28(c), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Lender hereunder, all
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.28(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.28(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) in the event and on the date that each of the Agent, the Borrower Agent, the
Issuing Banks and the Swingline Lender agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the other Lenders shall
be readjusted to reflect the inclusion of such Lender’s Revolving Commitment and
on such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The execution, delivery and
performance by each of the Loan Parties of each of the Loan Documents to which
it is a party, the borrowing of Loans and the other credit extensions, the use
of the proceeds thereof and the issuance

 

- 82 -



--------------------------------------------------------------------------------

of Letters of Credit hereunder are, to the extent applicable, within each
applicable Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, equityholder action of such Loan
Party. Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity.

SECTION 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each of the Loan Parties of each of the Loan Documents to which
it is a party, the borrowing of Loans and the other credit extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, and (ii) for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents and the Senior Secured Notes Security Documents; except, in each case
other than with respect to the creation of Liens, to the extent that any such
violation, default or right, or any failure to obtain such consent or approval
or to take any such action, would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The unaudited
pro forma consolidated balance sheet of Holdings and its consolidated
Subsidiaries as of April 3, 2010 (including any notes thereto) (the “Pro Forma
Balance Sheet” and such date, the “Pro Forma Balance Sheet Date”), copies of
which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to the consummation of the
Transactions. The Pro Forma Balance Sheet has been prepared in good faith based
upon assumptions believed to be reasonable as of the date thereof, and presents
fairly on a pro forma basis the estimated financial position of Holdings and its
consolidated Subsidiaries as at the Pro Forma Balance Sheet Date, assuming that
the events specified in the preceding sentence had actually occurred at such
date.

(b) The audited consolidated balance sheets of Holdings and its consolidated
Subsidiaries as of December 29, 2007, January 3, 2009, and January 2, 2010 and
the related consolidated statements of income and of cash flows of Holdings and
its consolidated Subsidiaries for the fiscal years ended on such dates, reported
on by PricewaterhouseCoopers LLP, independent public accountants, present fairly
in all material respects the consolidated financial position of Holdings and its
consolidated Subsidiaries as of such dates and the consolidated results of
operations and consolidated cash flows of Holdings and its consolidated
Subsidiaries for the respective fiscal years ended as of such dates. The
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as of April 3, 2010 and the related unaudited consolidated
statements of income and cash flows of Holdings and its consolidated
Subsidiaries for the three-month period ended on such date, and the
corresponding statements of income and cash flows of Holdings and its
consolidated Subsidiaries for the corresponding period of the prior fiscal year,
present fairly in all material respects the consolidated financial condition of
Holdings and its consolidated Subsidiaries as of such dates (subject to the
absence of footnotes and normal year end adjustments) and the consolidated
results of operations and consolidated cash flows of Holdings and its
consolidated

 

- 83 -



--------------------------------------------------------------------------------

Subsidiaries for the three-month period ended as of such dates (subject to the
absence of footnotes and normal year end adjustments). All such financial
statements have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Loan Party has any material
liabilities or material obligations of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and whether due or
to become due, other than liabilities or obligations provided for in the
financial statements referred to in this paragraph, liabilities or obligations
arising in the ordinary course of business consistent with past practice or
liabilities which would not be required to be disclosed in an audited balance
sheet (or in the notes thereto) that is prepared in accordance with GAAP.

(c) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect, since the Effective Date.

SECTION 3.05 Properties. The Company and each of the Subsidiaries has good and
insurable fee simple title to, or valid leasehold interests in, or easements or
other limited property interests in, all its real properties (including all
Mortgaged Properties) and has good and marketable title to its personal property
and assets, in each case, except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Liens (i) permitted by
Section 6.02 or (ii) arising by operation of law (which Liens, in the case of
this clause (ii) do not materially interfere with the ability of Holdings, the
Company or the relevant Subsidiary to carry on its business as now conducted or
to utilize the affected properties or assets for their intended purposes).

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties or any of their Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Documents.

(b) Except for matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect (i) no Loan Party
nor any of its Subsidiaries has received written notice of any claim with
respect to any Environmental Liability and (ii) no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.

SECTION 3.07 Compliance with Laws, No Default. Each Loan Party is in compliance
with all Requirements of Law applicable to it or its property, except where the
failure to be so in compliance, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08 Investment Company Status. No Loan Party is an “investment company”
as defined in, or is required to be registered under, the Investment Company Act
of 1940.

 

- 84 -



--------------------------------------------------------------------------------

SECTION 3.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred in the five year period prior to
the date on which this representation is made or deemed made and is continuing
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect. Except as would
not reasonably be expected to have a Material Adverse Effect, the present value
of all accumulated benefit obligations under all Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plans, in the
aggregate.

SECTION 3.11 Disclosure. (a) All written information (other than the
Projections, the pro forma financial statements and estimates and information of
a general economic or general industry nature) concerning Holdings, the Company,
the Subsidiaries, the Transactions and any other transactions contemplated
hereby prepared by or on behalf of the foregoing or their representatives and
made available to any Lender or the Agent in connection with the Transactions on
or before the date hereof (the “Information”), when taken as a whole, as of the
date such Information was furnished to the Lenders and as of the Effective Date,
did not contain any untrue statement of a material fact as of any such date or
omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements were made (giving effect to all supplements and updates).

(b) The Projections, pro forma financial statements and estimates prepared by or
on behalf of the Company or any of its representatives and that have been made
available to any Lender or the Agent in connection with the Transactions on or
before the date hereof (the “Other Information”) (i) have been prepared in good
faith based upon assumptions believed to be reasonable as of the date thereof
(it being recognized that such Other Information is as to future events and is
not to be viewed as a fact, the Other Information is subject to significant
uncertainties and contingencies, many of which are beyond the control of
Holdings, the Company and the Subsidiaries, that no assurance can be given that
any particular projections will be realized and that actual results during the
period or periods covered by any such Other Information may differ from the
projected results and such differences may be material), and (ii) as of the
Effective Date, have not been modified in any material respect by the Company.

SECTION 3.12 Solvency. As of the Effective Date, and immediately after giving
effect to the Merger and the consummation of the other Transactions to occur on
the Effective Date, (i) the fair value of the assets of the Company and its
Subsidiaries, on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of the
Company and its Subsidiaries, on a consolidated basis; (ii) the present fair
saleable value of the property of the Company and its Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liability of the Company and its Subsidiaries on a consolidated
basis, on their debts and other liabilities, direct, subordinated, contingent or
otherwise,

 

- 85 -



--------------------------------------------------------------------------------

as such debts and other liabilities become absolute and matured; (iii) the
Company and its Subsidiaries, on a consolidated basis, will be able to pay their
debts and liabilities, direct, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (iv) the Company and its
Subsidiaries, on a consolidated basis, will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Effective Date.

SECTION 3.13 Insurance. All insurance required by Section 5.10 is in full force
and effect and all premiums in respect of such insurance have been duly paid.
The Company believes that the insurance maintained by or on behalf of the
Company and the Subsidiaries is adequate and is in accordance with normal
industry practice.

SECTION 3.14 Capitalization and Subsidiaries. As of the date hereof,
Schedule 3.14 sets forth (a) a correct and complete list of the name and
relationship to the Company of each and all of the Company’s Subsidiaries, (b) a
true and complete listing of each class of each of the Company’s and each
Subsidiary’s authorized Equity Interests, of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.14, and
(c) the type of entity of the Company and each of its Subsidiaries. All of the
issued and outstanding Equity Interests of the Subsidiaries owned by any Loan
Party have been (to the extent such concepts are relevant with respect to such
ownership interests) duly authorized and issued and are fully paid and
non-assessable free and clear of all Liens (other than Liens permitted pursuant
to Section 6.02). As of the Effective Date, there are no outstanding purchase
options, warrants, subscription rights, agreements to issue or sell, convertible
interests or powers of attorney granted by the Company or a Subsidiary of the
Company relating to Equity Interests of the Company or any Subsidiary.

SECTION 3.15 Security Interest in Collateral. The provisions of the Collateral
Documents are effective to create legal and valid Liens on the applicable
Collateral described in each therein in favor of the Agent, for the benefit of
the Agent, the Co-Collateral Agent, the Lenders and the other Secured Parties
(to the extent such matter is governed by the law of the United States or a
jurisdiction therein); and upon the taking of all actions described in the Loan
Documents (but subject to the limitations set forth therein), including, without
limitation, the filing of UCC financing statements covering the appropriate
Collateral in the state of organization of each applicable Loan Party and the
filings of short form agreements in respect of registered and applied for United
States federal intellectual property owned by each Loan Party, such Liens will
constitute perfected Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party, and having priority over all
other Liens on the Collateral except in the case of (a) Permitted Encumbrances
and other Liens permitted under Section 6.02, to the extent any such Permitted
Encumbrances or such Liens would have priority over the Liens in favor of the
Agent pursuant to any applicable law or otherwise, (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Agent has not obtained or does not maintain possession of such Collateral and
(c) subject to and as provided for under the terms of the Intercreditor
Agreement, the Liens granted to the Noteholder Collateral Agent under the Senior
Secured Notes Security Documents.

SECTION 3.16 Labor Disputes. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of the Company, threatened, (b) the hours worked by and payments made
to employees of the Loan Parties and the

 

- 86 -



--------------------------------------------------------------------------------

Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
and (c) all payments due from any Loan Party or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Loan Party or such Subsidiary
to the extent required by GAAP. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect the
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which Holdings, the Company or any of its Subsidiaries (or any
predecessor) is a party or by which Holdings, the Company or any of the
Subsidiaries (or any predecessor) is bound.

SECTION 3.17 Federal Reserve Regulations. (a) On the Effective Date, none of the
Collateral is Margin Stock.

(b) None of Holdings, the Company and the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately for any purpose that entails a violation of, or that is inconsistent
with, the provisions of Regulation T, U or X.

SECTION 3.18 Senior Indebtedness. The obligations of the Borrowers under the
Loan Documents (a) for principal (including reimbursement obligations with
respect to Letters of Credit whether or not drawn), interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any insolvency or liquidation proceeding at the rate, including any applicable
post-default rate, specified in the applicable agreement), premium (if any),
fees, indemnifications, reimbursements, expenses, damages and other liabilities
payable under the Loan Documents constitute “Senior Indebtedness” under and as
defined in the Senior Subordinated Note Documents, and (b) for unpaid principal
(including reimbursement obligations with respect to drawn Letters of Credit)
and accrued interest (including, to the extent legally permitted, all interest
accrued thereon after the commencement of any insolvency or liquidation
proceeding at the rate, including any applicable post-default rate, specified in
the applicable agreement) constitute “Designated Senior Indebtedness” under and
as defined in the Senior Subordinated Note Documents. The Secured Obligations
constitute “ABL Debt Obligations” under and as defined in the Intercreditor
Agreement.

SECTION 3.19 Intellectual Property. Each Loan Party owns or has the lawful right
to use all material intellectual property used in the conduct of its business,
without conflict with any intellectual property rights of others, except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, there is no pending
or, to any Borrower’s knowledge, threatened claim that any Loan Party’s
ownership, use, marketing, sale or distribution of any Inventory or other
product violates another Person’s intellectual property rights.

SECTION 3.20 Use of Proceeds. The proceeds of the Revolving Loans, Swingline
Loans and the Letters of Credit shall be used (a) to pay a portion of the Merger
Funds, including, to pay a portion of the amount needed for the redemption,
defeasance and/or tender of the Existing Notes, and (b) for capital
expenditures, working capital needs of the Company and its Subsidiaries and for
general corporate purposes.

 

- 87 -



--------------------------------------------------------------------------------

SECTION 3.21 Anti-Terrorism Laws. Each Loan Party is in compliance in all
material respects with all Anti-Terrorism Laws applicable to it or its property.

ARTICLE IV.

CONDITIONS

SECTION 4.01 Effective Date. This Agreement shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a) Credit Agreement and Loan Documents. The Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence reasonably satisfactory
to the Agent (which may include facsimile or email transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, and (ii) duly executed copies of the other Loan Documents.

(b) Legal Opinions. The Agent shall have received, on behalf of itself and the
Lenders on the Effective Date, a favorable written opinion of (i) Simpson
Thacher & Bartlett LLP, counsel for Holdings and the Company, in form and
substance reasonably satisfactory to the Agent and (ii) local or other counsel
reasonably satisfactory to the Agent as specified on Schedule 4.01(b), in each
case (A) dated the Effective Date, (B) addressed to the Agent and the Lenders
and (C) in form and substance reasonably satisfactory to the Agent and covering
such other matters relating to the Loan Documents as the Agent shall reasonably
request.

(c) Financial Statements and Projections. The Agent shall have received (i) the
Pro Forma Balance Sheet, (ii) the financial statements referred to in
Section 3.04(b) and (iii) pro forma forecasts prepared by management of
Holdings, giving effect to the Transactions, of balance sheets, income
statements and cash flow statements on a monthly basis for the first year
following the Effective Date and on an annual basis commencing with the 2010
fiscal year through the end of the 2014 fiscal year.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the Financial Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership agreement,
and (ii) a good standing certificate for each Loan Party from its jurisdiction
of organization.

 

- 88 -



--------------------------------------------------------------------------------

(e) Specified Representations Certificate. The Agent shall have received a
certificate, signed by a Responsible Officer of the Company, dated the Effective
Date stating that the Specified Representations are true and correct as of such
date.

(f) Fees. The Lenders, the Joint Lead Arrangers, the Agent and the Co-Collateral
Agent shall have received all fees required to be paid on the Effective Date,
and all reasonable out-of-pocket expenses required to be paid on the Effective
Date and for which invoices have been presented to the Company at least two
Business Days prior to the Effective Date (including the reasonable documented
fees and expenses of legal counsel), on or before the Effective Date.

(g) Lien and Judgment Searches. The Agent shall have received the results of
recent lien and judgment searches in each of the jurisdictions contemplated by
the Perfection Certificate, and such search shall reveal no material judgments
and no liens on any of the assets of the Loan Parties except for liens permitted
by Section 6.02 or Liens discharged on or prior to the Effective Date pursuant
to documentation reasonably satisfactory to the Agent.

(h) Intercreditor Agreement. The Agent, the Noteholder Collateral Agent (as
defined in the Intercreditor Agreement) and the Loan Parties shall have executed
and delivered the Intercreditor Agreement.

(i) Funding Account. The Agent shall have received a notice setting forth the
deposit account of the Borrower Agent (the “Funding Account”) to which the Agent
is authorized by the Borrowers to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.

(j) Solvency. The Agent shall have received a customary certificate from the
chief financial officer of the Company certifying that the Company and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions to
occur on the Effective Date, are solvent (within the meaning of Section 3.12).

(k) Borrowing Base Certificate. The Agent shall have received prior to the
Effective Date a Borrowing Base Certificate which calculates the Borrowing Base
as of the last Business Day of the most recent fiscal month ended at least ten
(10) Business Days prior to the Effective Date.

(l) Pledged Stock; Stock Powers; Pledged Notes. The Agent (or its bailee) shall
have received (i) the certificates representing the shares of Equity Interests
required to be pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
required to be pledged to the Agent (or its bailee) pursuant to the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

- 89 -



--------------------------------------------------------------------------------

(m) Perfection Certificate; Filings, Registrations and Recordings. The Agent
shall have received a completed Perfection Certificate dated the Effective Date
and signed by a Responsible Officer of the Company, together with all
attachments contemplated thereby. Each document (including any UCC financing
statement) required by the Collateral Documents or under law or reasonably
requested by the Agent to be filed, registered or recorded in order to create in
favor of the Agent, for the benefit of the Agent, the Co-Collateral Agent, the
Lenders and other Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation; provided that, to the extent any
security interest in any Collateral cannot be provided and/or perfected on the
Effective Date (other than the pledge and perfection of the security interests
(i) in the Equity Interests of the Company and its Domestic Subsidiaries and
(ii) in other assets with respect to which a lien may be perfected by the filing
of a financing statement under the UCC) after your use of commercially
reasonable efforts to do so, then the provision and/or perfection of a security
interest in such Collateral shall not constitute a condition under this
Section 4.01, but instead shall be required to be delivered after the Effective
Date pursuant to arrangements and timing to be mutually agreed by the Agent and
the Company acting reasonably (and in any event within 90 days after the
Effective Date or such longer period as may be reasonably agreed by the Agent).

(n) Material Adverse Effect. (i) Except as set forth in Section 3.6 of the
disclosure schedules to the Acquisition Agreement, since January 2, 2010 through
the date of the Acquisition Agreement, there has not been any event,
circumstance, development, condition, occurrence, state of facts, change or
effect which, individually or in the aggregate, has had a “Company Material
Adverse Effect” (as defined in the Acquisition Agreement) and (ii) since the
date of the Acquisition Agreement, no events, circumstances, developments,
conditions, occurrences, state of facts, changes or effects shall have occurred
that, individually or in the aggregate, have had or would reasonably be expected
to have a Company Material Adverse Effect.

(o) Transactions. (i) The Merger shall have been consummated, or substantially
simultaneously with the Effective Date, shall be consummated, in accordance with
the terms of the Acquisition Agreement, without giving effect to any
modifications, amendments, consents or waivers by TopCo or Merger Sub that are
material and adverse to the Lenders or the Agent as reasonably determined by the
Agent (it being understood that any modification, amendment, consent or waiver
to the definitions of “Company Material Adverse Effect”, “Outside Date” or
“Marketing Period” contained in the Acquisition Agreement shall be deemed to be
material and adverse to the Lenders and the Agent), without the prior consent of
the Agent (such consent not to be unreasonably withheld, delayed or
conditioned), (ii) the Equity Contribution shall have been made in at least the
amount set forth in the recitals to this Agreement, (iii) concurrently with the
consummation of the Merger, the Refinancing shall have been consummated and
(iv) the Company shall have received, or substantially simultaneously with the
Effective Date, shall receive (i) no more than $200,000,000 in aggregate gross
cash proceeds from the issuance of the Senior Subordinated Notes on the terms
set forth in the Senior Subordinated Notes

 

- 90 -



--------------------------------------------------------------------------------

Documentation and (ii) no more than $250,000,000 in aggregate gross cash
proceeds from the issuance of the Senior Secured Notes on the terms set forth in
the Senior Secured Notes Documentation.

(p) Insurance. The Agent shall have received endorsements naming the Agent
(together with the Trustee, as applicable) as an additional insured or loss
payee, as applicable, subject to the terms of the Intercreditor Agreement.

(q) PATRIOT Act. The Agent shall have received on or prior to the Effective
Date, all documentation and other information about the Borrowers and the other
Loan Parties as had been reasonably requested in writing at least 7 days prior
to the Effective Date by the Agent that it reasonably determines is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

The Agent shall notify the Company and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Revolving Lender to make
a Revolving Loan on the occasion of any Revolving Borrowing, and of any Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a) The Agent shall have received, in the case of a Revolving Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Agent shall have received a notice requesting the issuance of such Letter of
Credit as required by Section 2.06(b) or, in the case of a Swingline Borrowing,
the Swingline Lender and the Agent shall have received a Swingline Borrowing
Request as required by Section 2.05(a).

(b) The representations and warranties of the Loan Parties set forth in this
Agreement and in each of the other Loan Documents shall be true and correct in
all material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit (other than an amendment, extension or
renewal of a Letter of Credit without any increase in the stated amount of such
Letter of Credit), as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of such earlier date); provided that on the
Effective Date, only the Specified Representations shall be required to be made.

(c) After the Effective Date, at the time of and immediately after giving effect
to such Borrowing or the issuance, amendment, renewal or extension of such
Letter of Credit (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.

 

- 91 -



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (b) and
(c).

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

SECTION 5.01 Financial Statements; Borrowing Base and Other Information. The
Company will furnish to the Agent (which will promptly furnish such information
to the Lenders):

(a) within ninety (90) days after the end of each fiscal year of the Company
(or, solely with respect to the first fiscal year ending after the Effective
Date, as soon as available, but in any event within 120 days), its audited
consolidated balance sheet and related statements of earnings, shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (whose opinion shall not be qualified as to scope
of audit or as to the status of the Company and its consolidated Subsidiaries as
a going concern) to the effect that such consolidated financial statements
present fairly, in all material respects, the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, solely with respect to the
first three of such fiscal quarters ending after the Effective Date, as soon as
available, but in any event within 60 days), its consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) within thirty (30) days after the end of each of the first two fiscal months
of each fiscal quarter of the Company (or, solely with respect to the first
eight of such fiscal months ending after the Effective Date, as soon as
available, but in any event within 45 days), its consolidated balance sheet and
related statements of earnings and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the corresponding period or periods of the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;

 

- 92 -



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Company in
substantially the form of Exhibit C (i) certifying that no Event of Default or
Default has occurred and, if an Event of Default or Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth, in the case of the financial statements
delivered under clause (a) or (b), reasonably detailed calculations of the Fixed
Charge Coverage Ratio (whether or not a Trigger Event then exists) as of the end
of the period to which such financial statements relate, (iii) describing in
reasonable detail such information with respect to Permitted Acquisitions
consummated during the preceding fiscal quarter as the Agent or the
Co-Collateral Agent may reasonably require, to the extent such information has
not previously been supplied to the Agent or the Co-Collateral Agent hereunder,
(iv) certifying as to the calculations and basis, in reasonable detail, of any
cost savings added back to EBITDA pursuant to the provisions of clause (a)(xiii)
of the definition thereof), and (v) certifying, in the case of the financial
statements delivered under clause (a), a list of names of all Immaterial
Subsidiaries (if any) and Unrestricted Subsidiaries (if any), that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary or Unrestricted Subsidiary, as applicable, and that all Domestic
Subsidiaries listed as Immaterial Subsidiaries in the aggregate comprise less
than 10% of Total Assets of the Company and the Subsidiaries at the end of the
period to which such financial statements relate and represented (on a
contribution basis) less than 10% of EBITDA for the period to which such
financial statements relate;

(e) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under
Section 6.12 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(f) concurrently with any delivery of consolidated financial statements under
clause (a) or (b) above, the related unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(g) within ninety (90) days (or, solely with respect to the first fiscal year
ending after the Effective Date, 120 days) after the beginning of each fiscal
year, a detailed consolidated budget of the Company and its Subsidiaries by
month for such fiscal year (including a projected consolidated balance sheet and
the related consolidated statements of projected cash flows and projected income
of the Company and its consolidated Subsidiaries for each quarter of such fiscal
year);

(h) as soon as available but in any event on or prior to the 20th day of each
fiscal month, a Borrowing Base Certificate as of the close of business on the
last day of the immediately preceding fiscal month, together with such
supporting information in connection therewith as the Agent or the Co-Collateral
Agent may reasonably request, and which may include, without limitation,
Inventory reports by category and location, together with a reconciliation to
the corresponding Borrowing Base Certificate, deliver to the Agent and the
Co-Collateral Agent a reasonably detailed calculation of Eligible Tire
Inventory, Eligible Non-Tire Inventory, Eligible Receivables and the Value of
Inventory; provided that upon the occurrence and during the continuance of a
Liquidity Event, the Company shall deliver a

 

- 93 -



--------------------------------------------------------------------------------

Borrowing Base Certificate and such supporting information on Wednesday of each
week (or if Wednesday is not a Business Day, on the next succeeding Business
Day), as of the close of business on the immediately preceding Saturday (or, at
any time that an Event of Default exists, more frequently as may be requested by
the Agent or the Co-Collateral Agent);

(i) at the Agent’s request, concurrently with the delivery of the Borrowing Base
Certificate, deliver to the Agent and the Co-Collateral Agent a schedule of
Inventory as of the last Business Day of the immediately preceding month or
week, as applicable, of the Borrowers, itemizing and describing the kind, type
and quantity of Inventory, the applicable Borrower’s Cost thereof and the
location thereof.

(j) at the Agent’s request, concurrently with the delivery of the Borrowing Base
Certificate, thereafter deliver to the Agent and the Co-Collateral Agent a
schedule of Receivables which (i) shall be as of the last Business Day of the
immediately preceding month or week, as applicable, (ii) shall be reconciled to
the Borrowing Base Certificate as of such last Business Day, and (iii) shall set
forth a detailed aged trial balance of all of the Borrowers’ then existing
Receivables, specifying the names, balance due and, if an Event of Default then
exists, the addresses, for each Account Debtor obligated on any Receivable so
listed.

(k) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by
Holdings, the Company or any Subsidiary with the SEC, or with any national
securities exchange, or, after an initial public offering of shares of capital
stock of Holdings or the Company, distributed by Holdings or the Company to its
shareholders generally, as the case may be;

(l) not later than any date on which financial statements are delivered with
respect to any period in which a Pro Forma Adjustment is made, a certificate of
an Authorized Officer of the Borrower setting forth the amount of such Pro Forma
Adjustment and, in reasonable detail, the calculations and basis therefor;

(m) promptly following the Agent’s request therefor, all documentation and other
information that the Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act; and

(n) as promptly as reasonably practicable from time to time following the
Agent’s request therefor, such other information regarding the operations,
business affairs and financial condition of Holdings, the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the Agent (on
behalf of any Lender) may reasonably request.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or (B) the
Company’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between

 

- 94 -



--------------------------------------------------------------------------------

the information relating to Holdings (or such parent), on the one hand, and the
information relating to the Company and its Subsidiaries on a standalone basis,
on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under clause (a) of this Section 5.01, such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or other independent public accountants of recognized national standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be qualified as to the scope of audit or as to
the status of Holdings (or such parent) and its consolidated subsidiaries as a
going concern.

Documents required to be delivered pursuant to clauses (a), (b) or (j) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address provided to the Agent from time to time in writing; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that: (i) upon written request by the Agent,
the Company shall deliver paper copies of such documents to the Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by the Agent and (ii) the Company shall notify (which may
be by facsimile or electronic mail) the Agent of the posting of any such
documents and provide to the Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents. Notwithstanding anything contained herein, in
every instance the Company shall be required to provide paper copies of the
compliance certificates required by clause (d) of this Section 5.01 to the
Agent.

SECTION 5.02 Notices of Material Events. The Company will furnish to the Agent
written notice of the following promptly after any Responsible Officer of
Holdings or the Company obtains knowledge thereof:

(a) the occurrence of any Event of Default or Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Company or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any loss, damage or destruction to the Collateral in the amount of
$20,000,000 or more, whether or not covered by insurance;

(d) any default notice received by a Responsible Officer of the Company with
respect to any leased location or public warehouse that contains Inventory in
the amount of $25,000,000 or more; or

(e) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are continuing, would reasonably be expected to result in
a Material Adverse Effect.

 

- 95 -



--------------------------------------------------------------------------------

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Company setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things reasonably necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits (except as
such would otherwise reasonably expire, be abandoned, disposed or permitted to
lapse in the ordinary course of business), necessary or desirable in the normal
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except
(i) other than with respect to Holdings’ or the Company’s existence, to the
extent such failure to do so would not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 6.03.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all material Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and where
such Loan Party or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to (a) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (b) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be properly conducted at all times, except,
in each case, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06 Books and Records; Inspection Rights; Appraisals; Field
Examinations. (a) Each Loan Party will, and will cause each Subsidiary to,
(i) keep proper books of record and account in accordance with GAAP in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (ii) permit any representatives
designated by the Agent or the Co-Collateral Agent (including employees of the
Agent or the Co-Collateral Agent or any consultants, accountants, lawyers and
appraisers retained by the Agent or the Co-Collateral Agent), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, including non-privileged environmental assessment
reports and Phase I or Phase II studies in the possession and control of the
Company, any Loan Party or any Subsidiary, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and with representatives of the
Company present, but not more than two per fiscal year (or, during the
occurrence and continuation of an Event of Default, as often as reasonably
requested).

(b) At reasonable times during normal business hours and upon reasonable prior
notice (except when an Event of Default exists) that the Agent or the
Co-Collateral Agent requests,

 

- 96 -



--------------------------------------------------------------------------------

independently of or in connection with the visits and inspections provided for
in clause (a) above, (i) the Borrowers will grant access to the Agent or the
Co-Collateral Agent (including employees of the Agent or the Co-Collateral Agent
or any consultants, accountants, lawyers and appraisers retained by the Agent or
the Co-Collateral Agent) to such Person’s books, records, accounts and Inventory
so that the Agent or the Co-Collateral Agent or an appraiser retained by the
Agent or the Co-Collateral Agent may conduct an Inventory appraisal and (ii) the
Agent or the Co-Collateral Agent may conduct (or engage third parties to
conduct) such field examinations, verifications and evaluations as the Agent or
the Co-Collateral Agent may deem necessary or appropriate; provided that (i) the
Agent and the Co-Collateral Agent may, together, conduct no more than one such
appraisal and one such field examination in any period of 12 consecutive months
following the date upon which Excess Availability is equal to or greater than
50% of the lesser of (1) the aggregate Revolving Commitments and (2) the
Borrowing Base, (ii) the Agent and the Co-Collateral Agent may, together,
conduct no more than two such appraisals and two such field examinations in any
period of 12 consecutive months following the date upon which Excess
Availability is for five (5) consecutive Business Days equal to or greater than
15%, but less than 50% of the lesser of (1) the aggregate Revolving Commitments
and (2) the Borrowing Base, (iii) the Agent and the Co-Collateral Agent may,
together, conduct up to three (3) such appraisals and three such field
examinations in any period of 12 consecutive months following any date upon
which Excess Availability is for five (5) consecutive Business Days less than
15% of the lesser of (1) the aggregate Revolving Commitments and (2) the
Borrowing Base, and (iv) the Agent or the Co-Collateral Agent may conduct as
many appraisals and field examinations as it may request during the existence
and continuance of an Event of Default. All such appraisals, field examinations
and other verifications and evaluations shall be at the sole expense of the
Borrowers; provided that the Agent or the Co-Collateral Agent shall provide the
Company with a reasonably detailed accounting of all such expenses.

(c) The Loan Parties acknowledge that the Agent or the Co-Collateral Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to the Loan Parties’ assets for internal use
by the Agent and the Co-Collateral Agent and the Lenders, subject to the
provisions of Section 9.12 hereof.

SECTION 5.07 Reserved.

SECTION 5.08 Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply in all material respects with (a) all Anti-Terrorism Laws
and (b) all other Requirements of Law applicable to it or its property, except
in the case of Requirements of Law described in clause (b) where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.09 Use of Proceeds. The proceeds of the Revolving Loans will be used
to pay a portion of the Merger Funds (including to pay a portion of the amount
needed for the redemption, defeasance and/or tender of the Existing Notes), and
for capital expenditures, and for working capital needs and general corporate
purposes. No part of the proceeds of any Loan and no Letter of Credit will be
used, whether directly or indirectly, for any purpose that would entail a
violation of Regulations T, U or X.

SECTION 5.10 Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies (a) insurance
in such amounts and against such risks, as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations (after giving

 

- 97 -



--------------------------------------------------------------------------------

effect to any self-insurance reasonable and customary for similarly situated
companies) and (b) all insurance required pursuant to the Collateral Documents
(and shall cause (i) the Agent to be listed as a loss payee (together with any
other loss payee in accordance with the Intercreditor Agreement) on property and
casualty policies covering loss or damage to Collateral and (ii) the Agent and
the other Secured Parties to be listed as additional insureds on liability
policies). The Company will furnish to the Agent, upon request, information in
reasonable detail as to the insurance so maintained.

SECTION 5.11 Additional Loan Parties; Additional Collateral; Further Assurances.
(a) Subject to applicable law and any exceptions set forth in the Security
Agreement, each Borrower and each Subsidiary that is a Loan Party shall cause
(i) each of its Domestic Subsidiaries (other than any Excluded Subsidiary)
formed or acquired after the date of this Agreement in accordance with the terms
of this Agreement and (ii) any Domestic Subsidiary that was an Excluded
Subsidiary but has ceased to be an Excluded Subsidiary, to become a Loan Party
as promptly thereafter as reasonably practicable by executing a Joinder
Agreement in substantially the form set forth as Exhibit D hereto (the “Joinder
Agreement”). Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will simultaneously therewith or as soon as practicable
thereafter grant Liens to the Agent, for the benefit of the Agent and the
Lenders in any property (subject to the limitations with respect to Equity
Interests set forth in paragraph (b) of this Section 5.11, the limitations with
respect to real property set forth in paragraph (f) of this Section 5.11,
applicable law and any other limitations set forth in the Security Agreement,
and excluding property with respect to which the Agent and the Borrower Agent
have reasonably determined that the cost of granting Loans in such property is
excessive in relation to the value of the security to be afforded by such
property) of such Loan Party which constitutes Collateral, on such terms as may
be required pursuant to the terms of the Collateral Documents and in such
priority as may be required pursuant to the terms of the Intercreditor
Agreement. Subject to the approval of the Agent and the Co-Collateral Agent, any
Domestic Subsidiary that is a Loan Party may be a Borrower hereunder, subject to
(A) execution of a Joinder Agreement pursuant to which such Loan Party agrees to
be bound as a Borrower hereunder and such other agreements, documents or
instruments as the Agent may reasonably request and (B) the completion of a
field examination and appraisal with results satisfactory to the Agent and the
Co-Collateral Agent.

(b) (i) Subject to the limitations set forth or referenced in this Section 5.11,
applicable law and any exceptions set forth in the Security Agreement, each
Borrower and each Subsidiary that is a Loan Party will cause the issued and
outstanding Equity Interests (other than Excluded Equity Interests) of each
Subsidiary directly owned by any Borrower or any Subsidiary that is a Loan Party
to be subject at all times to a first priority (subject to the Intercreditor
Agreement and to other Liens permitted by Section 6.02), perfected Lien in favor
of the Agent pursuant to the terms and conditions of the Loan Documents.

(ii) Subject to the limitations set forth or referenced in this Section 5.11,
applicable law and any exceptions set forth in the Security Agreement, Holdings,
each Borrower and each Subsidiary that is a Loan Party will cause, except with
respect to intercompany Indebtedness, all evidences of Indebtedness for borrowed
money in a principal amount in excess of $2,500,000 (individually) that is owing
to Holdings, a Borrower or any Subsidiary that is a Loan Party to be evidenced
by a duly executed promissory note and pledged and delivered to the Agent (or
its non-fiduciary agent or designee) under the Security Agreement and
accompanied by instruments of transfer with respect thereto endorsed in blank.

 

- 98 -



--------------------------------------------------------------------------------

(iii) Each of Holdings, each Borrower and each Subsidiary that is a Loan Party
agrees that all Indebtedness of Holdings, the Company and each of its
Subsidiaries that is owing to any Loan Party shall be evidenced by the
Intercompany Note, which promissory note shall be required to be pledged and
delivered to the Agent (or its non-fiduciary agent or designee) under the
Security Agreement and accompanied by instruments of transfer with respect
thereto endorsed in blank.

(c) Subject to the limitations set forth or referenced in this Section 5.11,
applicable law and any exceptions set forth in the Security Agreement, and
without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary that is a Loan Party to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable (including the delivery of the Real Property
Collateral Requirements), which may be required by law or which the Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties, provided, however, that no
Borrower and no other Loan Party shall be required to grant any security
interest or take any action to perfect any security interest under the law of
any jurisdiction outside the United States of America.

(d) Subject to the limitations set forth or referred to in this Section 5.11,
applicable law and any exceptions set forth in the Security Agreement, if any
material assets (including any real property or improvements thereto or any
interest therein) are acquired by any Borrower or any Subsidiary that is a Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Agreement that become subject to the Lien in favor of the Agent
upon acquisition thereof), the Borrower Agent will, as soon as reasonably
practicable, notify the Agent and the Co-Collateral Agent thereof, and, if
requested by the Agent or the Co-Collateral Agent, the Borrowers will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the Loan Parties that are Subsidiaries to take, such actions as shall
be necessary or reasonably requested by the Agent or the Co-Collateral Agent to
grant and perfect such Liens, including actions described in paragraph (c) of
this Section, all at the expense of the Loan Parties.

(e) If, at any time and from time to time after the Effective Date, Subsidiaries
that are not Loan Parties because they are Immaterial Subsidiaries comprise in
the aggregate more than 10% of Total Assets as of the end of the most recently
ended fiscal quarter of the Company or more than 10% of EBITDA for the period of
four consecutive fiscal quarters as of the end of the most recently ended fiscal
quarter of the Company, then the Company shall, not later than 45 days after the
date by which financial statements for such quarter are required to be delivered
pursuant to this Agreement, cause one or more such Subsidiaries to become
additional Loan Parties (notwithstanding that such Subsidiaries are,
individually, Immaterial Subsidiaries) such that the foregoing condition ceases
to be true.

(f) Notwithstanding anything to the contrary contained in this Agreement, real
property required to be mortgaged under the Loan Documents shall (i) exclude the
Miami, Florida and Simi Valley, California real estate and (ii) shall be limited
to real property located in the U.S. that is owned in fee by a Loan Party, the
cost or book value of which (whichever is greater) at the

 

- 99 -



--------------------------------------------------------------------------------

time of the acquisition thereof (or, in the case of real property owned on the
Effective Date), the cost or book value of which (whichever is greater) on the
Effective Date is $2,500,000 or more (provided that the cost of perfecting such
Lien is not unreasonable in relation to the benefits to the Lenders of the
security afforded thereby in the reasonable determination of the Borrower Agent
and the Agent).

(g) Notwithstanding anything to the contrary contained herein, the Loan Parties
shall not be required to include as Collateral any Excluded Assets (as defined
in the Security Agreement).

SECTION 5.12 Designation of Subsidiaries. The board of directors of the Company
may at any time after the Effective Date, in accordance with the definition of
Unrestricted Subsidiary, designate any Subsidiary as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Subsidiary; provided that (i) immediately
before and after such designation, no Default or Event of Default shall have
occurred and be continuing, (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Senior Secured Notes or Senior Subordinated Notes and (iii) no Unrestricted
Subsidiary that is designated as a Subsidiary may be redesignated as an
Unrestricted Subsidiary at any time after being so designated as a Subsidiary.
The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an investment by the Company therein at the date of designation in an amount
equal to the net book value of the Company’s investment therein. The designation
of any Unrestricted Subsidiary as a Subsidiary shall constitute the incurrence
at the time of designation of any Indebtedness or Liens of such Subsidiary
existing at such time.

ARTICLE VI.

NEGATIVE COVENANTS

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01;

(c) Indebtedness of the Company to Holdings or any Subsidiary, Indebtedness of
any Subsidiary to the Company, Holdings or any other Subsidiary and Indebtedness
of Holdings to the Company or any Subsidiary; provided that (i) Indebtedness of
any Subsidiary that is not a Loan Party to the Company, Holdings or any
Subsidiary that is a Loan Party shall only be permitted to the extent permitted
as an investment under Section 6.04 and (ii) Indebtedness of the Company or
Holdings to any Subsidiary that is not a Loan Party and Indebtedness of any
Subsidiary that is a Loan Party to any Subsidiary that is not a Loan Party shall
(x) be evidenced by the Intercompany Note or (y) otherwise be outstanding on the
Effective Date so long as such Indebtedness is evidenced by an intercompany note
substantially in the form of Exhibit J or otherwise subject to subordination
terms substantially identical to the subordination terms set forth in Exhibit J
within 60 days of the Effective Date or such later date as the Agent shall
reasonably agree, in each case, to the extent permitted by applicable law and
not giving rise to material adverse tax consequences;

 

- 100 -



--------------------------------------------------------------------------------

(d) Guarantees (i) by Holdings and the Subsidiaries that are Loan Parties of the
Indebtedness of the Company described in clause (m) hereof, so long as the
Guarantee of the Senior Subordinated Notes is subordinated substantially on
terms as set forth in the Senior Subordinated Note Documents, (ii) by Holdings,
the Company or any Subsidiary that is a Loan Party of any Indebtedness of
Holdings, the Company or any Subsidiary that is a Loan Party expressly permitted
to be incurred under this Agreement, (iii) by Holdings, the Company or any
Subsidiary that is a Loan Party of Indebtedness otherwise expressly permitted
hereunder of any Subsidiary that is not a Loan Party to the extent such
Guarantees are permitted as an investment under Section 6.04; provided that
Guarantees by Holdings, the Company or any Subsidiary that is a Loan Party under
this clause (d) of any other Indebtedness of a Person that is subordinated to
other Indebtedness of such Person shall be expressly subordinated to the
Obligations on terms at least as favorable to the Lenders as the Guarantee of
the Senior Subordinated Notes is under the Senior Subordinated Note Documents or
as set forth in the Intercompany Note, and (iv) by Holdings, the Company or any
Subsidiary that is a Loan Party of any real property lease obligations of the
Company or any Subsidiary that is a Loan Party;

(e) Indebtedness (including Capital Lease Obligations) the proceeds of which are
incurred exclusively to finance the acquisition, lease, construction, repair,
renovations, replacement, expansion or improvement of any fixed or capital
assets or otherwise incurred in respect of Capital Expenditures, whether through
the direct purchase of assets or the Equity Interests of any Person owning such
assets in an aggregate principal amount, together with all other Indebtedness
issued or incurred and outstanding under this clause (e), not to exceed the
greater of (i) $45,000,000, and (ii) 2.5% of the Total Assets (in each case
determined at the date of incurrence);

(f) Capital Lease Obligations incurred by the Company or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.06;

(g) Indebtedness which represents an extension, refinancing, refunding,
replacement or renewal of any of the Indebtedness described in clauses (b), (e),
(f), (g), (j), (k), (m), (n), (v), (x) and (y) of this Section 6.01; provided
that, (i) the principal amount (or accreted value, if applicable) thereof does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so extended, refinanced, refunded, replaced or renewed, except by
an amount equal to unpaid accrued interest and premium (including applicable
prepayment penalties) thereon plus fees and expenses reasonably incurred in
connection therewith, (ii) any Liens securing such Indebtedness are not extended
to any additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become obligated with respect thereto, (iv) such extension, refinancing,
refunding, replacement or renewal does not result in a shortening of the average
weighted maturity of the Indebtedness so extended, refinanced, refunded,
replaced or renewed, (v) if the Indebtedness that is extended, refinanced,
refunded, replaced or renewed was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of the extension,
refinancing, refunding, replacement or renewal Indebtedness must include
subordination terms and conditions that are at least as favorable to the Lenders
as those that were applicable to the extended, refinanced, refunded, replaced or
renewed Indebtedness and (vi) with respect to any such extension, refinancing,
refunding, replacement or renewal of the Senior Secured Notes, such refinancing
Indebtedness, if secured, is secured only by assets of the Loan Parties that
constitute Collateral for the

 

- 101 -



--------------------------------------------------------------------------------

Obligations pursuant to a security agreement subject to the Intercreditor
Agreement or another intercreditor agreement in form and substance reasonably
satisfactory to the Agent and in any event that is no less favorable to the
Secured Parties than the Intercreditor Agreement;

(h) Indebtedness incurred by the Company or any of its Subsidiaries constituting
reimbursement obligations with respect to letters of credit, bank guarantees,
banker’s acceptances, warehouse receipts, or similar instruments issued or
created in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

(i) Indebtedness of the Company or any Subsidiary in respect of self-insurance
and in respect of performance bonds, bid bonds, appeal bonds, surety bonds,
performance and completion guarantees and similar obligations, or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;

(j) Indebtedness of a Person that becomes a Subsidiary (or is a Subsidiary that
survives a merger with such Person or any of its Subsidiaries) after the
Effective Date and Indebtedness acquired or assumed in connection with Permitted
Acquisitions; provided that

(i) such Indebtedness exists at the time such Person becomes a Subsidiary or at
the time of such Permitted Acquisition and is not created in contemplation of or
in connection therewith, and

(ii) such Indebtedness is not guaranteed in any respect by Holdings, the Company
or any Subsidiary (other than any such Person that so becomes a Subsidiary or is
the survivor of a merger with such Person or any of its Subsidiaries).

(k) Indebtedness of the Company or any Subsidiary issued or incurred to finance
a Permitted Acquisition; provided that

(w) (A) the terms of such Indebtedness do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to the date
that is 91 days after the latest Maturity Date, other than customary offers to
purchase upon a change of control, asset sale or casualty or condemnation event
and customary acceleration rights upon an event of default, (B) such
Indebtedness is unsecured and, if the primary obligor of such Indebtedness is
not a Loan Party, such Indebtedness shall not be guaranteed in any respect by
Holdings, the Company or any other Loan Party except to the extent permitted
under Section 6.04 and (C) the covenants, events of default, subsidiary
guarantees and other terms for such Indebtedness (provided that such
Indebtedness shall have interest rates, fees, funding discounts and redemption
or prepayment premiums determined by the Company to be market rates and premiums
at the time of issuance of such Indebtedness), taken as a whole, are determined
by the

 

- 102 -



--------------------------------------------------------------------------------

Company to be market terms on the date of issuance and in any event are not more
restrictive on Holdings, the Company and its Subsidiaries than the terms of this
Agreement (as in effect on the Effective Date) and do not require the
maintenance or achievement of any financial performance standards other than as
a condition to taking specified actions; provided that a certificate of an
Responsible Officer of the Company delivered to the Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirements unless the Agent notifies the
Company within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);

(x) (A) the Company or such other relevant Loan Party pledges the Equity
Interests of any Person acquired in such Permitted Acquisition (the “acquired
Person”) to the Agent to the extent required under Section 5.11 and (B) such
acquired Person executes a Joinder Agreement to the extent required under
Section 5.11;

(y) before and after giving effect to such issuance or incurrence of
Indebtedness, no Event of Default shall have occurred or be continuing; and

(z) the Fixed Charge Coverage Ratio as of the end of the most recently ended
Test Period prior to the issuance or incurrence of such Indebtedness and the
consummation of such acquisition, calculated on a Pro Forma Basis, after giving
effect to such incurrence or issuance, to such acquisition and to any related
Pro Forma Adjustment, as if such incurrence or issuance and acquisition had
occurred on the first day of such Test Period, shall be equal to or greater than
1.00 to 1.00.

(l) unsecured Indebtedness in respect of obligations of the Company or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that (i) such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (ii) unsecured Indebtedness in
respect of intercompany obligations of the Company or any Subsidiary in respect
of accounts payable incurred in connection with goods sold or services rendered
in the ordinary course of business and not in connection with the borrowing of
money;

(m) Indebtedness of the Company pursuant to and any Guarantees of (i) the Senior
Secured Notes (and any exchange notes and related exchange guarantees to be
issued in exchange for such Senior Secured Notes) in an aggregate principal
amount that is not in excess of $250,000,000 and (ii) the Senior Subordinated
Note in an aggregate principal amount that is not in excess of $200,000,000;

(n) other Indebtedness not otherwise permitted under this Section 6.01 in an
aggregate principal amount not exceeding the greater of (A) $50,000,000 and
(B) 3.5% of Total Assets at any one time outstanding;

 

- 103 -



--------------------------------------------------------------------------------

(o) Swap Obligations pursuant to Swap Agreements incurred in the ordinary course
of business and not for speculative purposes;

(p) Indebtedness consisting of promissory notes issued by any Loan Party to
future, current or former officers, directors, employees, managers and
consultants thereof or their respective Controlled Investment Affiliates or
Immediate Family Members, in each case to finance the purchase or redemption of
Equity Interests of Holdings (or any direct or indirect parent thereof) or of
the Company (following a Qualified Public Offering of the Company) permitted by
Section 6.08;

(q) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price, earnouts or similar obligations, in each case,
incurred in connection with the disposition of any business, assets or a
Subsidiary, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiaries for the
purpose of financing such acquisition; provided, however, that (i) such
Indebtedness is not reflected on the balance sheet of the Company or any of its
Subsidiaries prepared in accordance with GAAP (contingent obligations referred
to in a footnote to financial statements and not otherwise reflected on the
balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (i)) and (ii) the maximum aggregate liability in respect
of all such Indebtedness shall not exceed the gross proceeds, including the fair
market value of non-cash proceeds (the fair market value of such non-cash
proceeds being measured at the time such proceeds are received and without
giving effect to any subsequent changes in value), actually received by the
Holdings, the Company or any of its Subsidiaries in connection with such
disposition;

(r) Indebtedness consisting of obligations of Holdings, the Company or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with the Transactions and Permitted Acquisitions or
any other investment expressly permitted hereunder;

(s) Indebtedness (i) arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence, (ii) customer deposits
and advance payments received in the ordinary course of business from customers
for goods purchased in the ordinary course of business, and (iii) Indebtedness
in respect of Banking Services provided by banks or other financial institutions
to Holdings, the Company and its Subsidiaries in the ordinary course of
business, in each case incurred or undertaken in the ordinary course of business
on arm’s length commercial terms on a recourse basis;

(t) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(u) Indebtedness incurred by the Company or any Subsidiary in respect of letters
of credit, bank guarantees, bankers’ acceptances or similar instruments issued
or created in the ordinary course of business;

 

- 104 -



--------------------------------------------------------------------------------

(v) (i) the incurrence of Indebtedness of Foreign Subsidiaries of the Company in
an amount not to exceed at any one time outstanding, 5.0% of the Foreign
Subsidiary Total Assets and (ii) the incurrence of Indebtedness of any Foreign
Subsidiary or Subsidiaries of the Company in an amount not to exceed at any one
time outstanding the Foreign Subsidiary Borrowing Base of such Foreign
Subsidiary or Subsidiaries; provided that any Indebtedness incurred under this
clause (v)(ii) shall only be permitted to be used for working capital purposes
of such Foreign Subsidiary or Subsidiaries;

(w) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(x) (i) unsecured Subordinated Indebtedness of the Company and its Subsidiaries;
and (ii) other unsecured Indebtedness of the Company and its Subsidiaries so
long as at the time of any such incurrence under this clause (ii) and after
giving Pro Forma Effect thereto, Excess Availability is equal to or in excess of
the greater than (A) 15% of the lesser of (x) the aggregate Revolving Credit
Commitment and (y) the Borrowing Base and (B) $30,000,000; and

(y) unsecured Vendor Debt, advances and similar financings in an aggregate
principal amount not exceeding $50,000,000.

The accrual of interest and the accretion or amortization of original issue
discount on Indebtedness and the payment of interest in the form of additional
Indebtedness originally incurred in accordance with this Section 6.01 will not
constitute an incurrence of Indebtedness.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Loan Party or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02 and any replacements,
renewals, refinancings, refundings or extensions thereof; provided that (i) such
Lien does not extend to any other property or asset of Holdings, the Company or
any Subsidiary other than after acquired property that is (A) affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted by Section 6.01 and, in each case the proceeds and products thereof
and (ii) such Lien shall secure only those obligations that it secures on the
Effective Date and extensions, renewals, refinancings, refundings and
replacements thereof that do not increase the outstanding principal amount
thereof (except to the extent permitted under Section 6.01(g));

(d) Liens securing Indebtedness permitted under Section 6.01(e) or (f); provided
that (i) such Liens attach concurrently with or within 180 days after the
acquisition, repair, replacement, construction, renovation, expansion or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property

 

- 105 -



--------------------------------------------------------------------------------

except for accessions to such property other than the property financed by such
Indebtedness and the proceeds and the products thereof and (iii) with respect to
Capital Lease Obligations, such Liens do not at any time extend to or cover any
assets (except for accessions to such assets) other than the assets subject to
the applicable capitalized lease; provided that individual financings of
property provided by one lender may be cross collateralized to other financings
of property provided by such lender;

(e) Liens on the Equity Interests in, or other similar Liens resulting from
standard joint venture agreements or stockholder agreements and other similar
agreements applicable to joint ventures;

(f) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(g) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such investment, and (ii) consisting of an
agreement to transfer any property in a disposition permitted under Section 6.05
(other than sales, transfers and dispositions under Section 6.05(j) which
constitute Liens, which sales, transfers and dispositions constituting Liens are
not otherwise permitted under Section 6.05), in each case, solely to the extent
such investment or disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

(h) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Subsidiary permitted under Section 6.01;

(i) Liens in favor of Holdings, the Company or a Subsidiary securing
Indebtedness permitted under Section 6.01, including Liens granted by a
Subsidiary that is not a Loan Party in favor of the Company or another Loan
Party in respect of Indebtedness owed by such Subsidiary;

(j) any interest or title of a lessor under leases or secured by a lessor’s
interests under leases entered into in the ordinary course of business;

(k) Liens arising by operation of law under Article 2 of the UCC in the ordinary
course of business;

(l) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(m) Liens that are rights of set-off (i) relating to the establishment of
depository relations with banks in the ordinary course of business and not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business or (iii) relating to purchase orders
and other agreements entered into with customers in the ordinary course of
business;

 

- 106 -



--------------------------------------------------------------------------------

(n) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted hereunder;

(o) Subordinated Vendor Liens;

(p) Liens in respect of the licensing of patents, copyrights, trademarks, trade
names, other indications of origin, domain names and other forms of intellectual
property in the ordinary course of business;

(q) Other Liens (other than Liens on Borrowing Base Assets) securing obligations
or Indebtedness not in excess of the greater of (i) $20,000,000 and (ii) 1.25%
of total assets, determined at the time of incurrence;

(r) any Lien existing on any property or asset prior to the acquisition thereof
by Holdings, the Company or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Liens attach at all times only to
the specific assets that such Liens secure on the date of such acquisition or
the date such Person becomes a Loan Party or the date of such merger,
amalgamation or consolidation, as the case may be, and not to any Borrowing Base
Assets of Borrowers (other than after-acquired property that is (A) affixed or
incorporated into the property covered by such Lien, (B) after-acquired property
subject to a Lien securing such Indebtedness, the terms of which Indebtedness
require or include a pledge of after-acquired property (it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (C) the
proceeds and products thereof) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party or the date of such merger, amalgamation or
consolidation, as the case may be, and extensions, refinancing, refunding,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (except to the extent permitted under Section 6.01(g));

(s) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-208 and Section 4-210 of the Uniform Commercial Code in effect
in the relevant jurisdiction covering only the items being collected upon,
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, and (iii) in favor of
banking institutions arising as a matter of law or under general terms and
conditions encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry;

(t) Liens (other than Liens on Borrowing Base Assets) arising out of Sale and
Lease-Back transactions permitted by Section 6.06 and any extensions,
refinancing, refunding, replacements and renewals thereof;

(u) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of the Company or any of its Subsidiaries; provided that
such Lien secures only the obligations of the Company or such Subsidiaries in
respect of such letter of credit to the extent permitted under Section 6.01; and
provided, further, that any such goods or inventory and the proceeds thereof, up
to the Value of the Lien, shall not be Eligible Inventory or Eligible
Receivables under this Agreement;

 

- 107 -



--------------------------------------------------------------------------------

(v) Liens arising from precautionary UCC financing statements or similar filings
made in respect of operating leases;

(w) Liens granted under the Senior Secured Notes Security Documents (or, in the
case of other Indebtedness incurred pursuant to Section 6.01(n) or 6.01(m)(ii),
a separate security agreement or agreements substantially similar in all
material respects to the Senior Secured Notes Security Documents) and any
extensions, refinancing, renewals, refundings and replacements thereof; provided
that (i) such Liens secure only the obligations referred to in the Senior
Secured Notes Security Documents or such separate security agreements (and
extensions, refinancing, refundings, renewals and replacements thereof that do
not increase the outstanding principal amount thereof (except to the extent
permitted under Section 6.01(g) or Section 6.01(m)(ii))), (ii) such Liens do not
apply to any asset other than Collateral that is subject to a Lien granted under
a Collateral Document to secure the Secured Obligations and (iii) all such Liens
shall be subject to the terms of, and have the priorities with respect to the
Collateral as set forth in, the Intercreditor Agreement (or, in the case of
other secured Indebtedness incurred pursuant to Section 6.01(n), another
intercreditor agreement in form and substance reasonably acceptable to the Agent
that is no less favorable to the Secured Parties than the Intercreditor
Agreement);

(x) Liens deemed to exist in connection with investments in repurchase
agreements under Section 6.04; provided that such Liens do not extend to any
assets other than those assets that are the subject of such repurchase
agreements;

(y) ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located;

(z) pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar legislation or other insurance related obligations (including,
but not limited to, in respect of deductibles, self insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, in each case incurred in the ordinary
course of business;

(aa) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice prior to the Effective Date and so long as the Lien of such
Person does not attach to any ABL First Lien Collateral or if such Lien attaches
to any ABL First Lien Collateral, such Person has entered into a subordination
agreement with the Agent in form and satisfactory to the Agent;

 

- 108 -



--------------------------------------------------------------------------------

(bb) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph, telephone and cable television lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects and irregularities in title and similar encumbrances)
as to the use of real properties or Liens incidental, to the conduct of the
business of such Person or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not in the aggregate
materially impair their use in the operation of the business of such Person;

(cc) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(v);

(dd) (x) Liens securing Secured Swap Obligations and (y) Liens on cash and
Permitted Investments securing other Swap Agreements if the aggregate amount of
all cash and Permitted Investments subject to Liens permitted by this clause
(y) at no time exceeds $15,000,000;

(ee) leases, sub-leases, licenses or sub-licenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of Holdings, the Company or any of its Subsidiaries and
do not secure any Indebtedness;

(ff) Liens arising from Uniform Commercial Code (or equivalent statute),
financing statement filings regarding operating leases or consignments entered
into by the Company and its Subsidiaries in the ordinary course of business;

(gg) Liens solely on any cash earnest money deposits made by Holdings, the
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted;

(hh) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto and deposits made or other security
provided in the ordinary course of business to secure liability to insurance
carriers;

(ii) Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(jj) Deposits securing obligations owed by Holdings, the Company or any
Subsidiary in respect of any overdraft and related liabilities arising from
Banking Services, including treasury, depository and cash management services or
any ACH transfers of funds; and

(kk) additional Liens securing Indebtedness permitted to be incurred under
Section 6.01; provided that, (i) on a Pro Forma Basis, at the time of, and after
giving effect to, the incurrence of such Indebtedness, the Senior Secured
Leverage Ratio would be no greater than 3.50 to 1.00 and (ii) to the extent that
such Liens are contemplated to be on assets that are Collateral, the holders of
such Indebtedness (or a representative thereof of

 

- 109 -



--------------------------------------------------------------------------------

behalf of such holders) shall have entered into the Intercreditor Agreement or a
similar agreement providing that the Liens securing such Indebtedness shall rank
junior to the Liens of the Agent (or with the same priority as the Senior
Secured Notes) with respect to Collateral.

Notwithstanding the foregoing, for so long as Tire Pros Francorp is not a Loan
Party, Tire Pros Francorp shall not be permitted to incur Liens on its assets
under clauses (h), (g), (w), (cc) and (kk) of this Section 6.02.

SECTION 6.03 Fundamental Changes. (a) No Loan Party will, nor will it permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing.

(i) any Person (including the Company and the Holdings) may merge with or into
the Company or the Holdings, as applicable, in a transaction in which the
surviving entity is the Company or the Holdings, as applicable, or another
Person organized or existing under the laws of the United States of America, any
State thereof or the District of Columbia and such Person (if not the Company or
the Holdings, as applicable) expressly assumes, in writing, all the obligations
the Company or the Holdings, as applicable, under the Loan Documents, in which
event such Person will succeed to, and be substituted for, the Company or the
Holdings, as applicable;

(ii) any Person may merge into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary and, if any party to such merger is a
Subsidiary that is a Loan Party, is or becomes a Subsidiary that is a Loan Party
concurrently with such merger;

(iii) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company, is not materially disadvantageous to the Lenders and such liquidation
or dissolution is accompanied by a disposition of the assets of such Subsidiary
to the Holdings, the Company or any other Subsidiary;

(iv) any Subsidiary may merge with any Person who is not a Loan Party or
Subsidiary to effect an investment permitted under Section 6.04 (other than
Section 6.04(m)); provided, however, if such Subsidiary is a Loan Party, the
surviving Person of such merger shall be a Loan Party;

(v) so long as the same does not result in the liquidation, dissolution or
cessation of existence of the Company or the Holdings, any merger, dissolution
or liquidation may be effected for the purposes of effecting a transaction
permitted by Section 6.05 (other than sales, transfers and dispositions under
Section 6.05(j)) that constitute a merger, dissolution or liquidation which is
not otherwise permitted under Section 6.05); and

(vi) the Transactions may be consummated.

(b) The Company and each Subsidiary that is a Loan Party will not, and will not
permit any of its Subsidiaries to (i) carry on and conduct its business in all
material respects other

 

- 110 -



--------------------------------------------------------------------------------

than in substantially the same manner as it is presently conducted or in a
manner reasonably related or ancillary thereto or (ii) engage to any material
extent in any business other than businesses of the type conducted by the
Company and its Subsidiaries, taken as a whole, on the date of hereof and
businesses reasonably related or ancillary thereto.

(c) Holdings will not engage in any business or operations other than (i) the
ownership, direct or indirect, of all the outstanding shares of capital stock of
the Company, (ii) performance of its obligations under and in connection with
the Loan Documents, the Senior Subordinated Note Documents, the Senior Secured
Note Documents and the other agreements contemplated hereby and thereby,
(iii) actions incidental to the consummation of the Transactions, (iv) actions
required by law to maintain its existence, (v) any public offering of its common
stock, any other issuance of its Equity Interests and performance of its
obligations under any agreements related thereto, (vi) any transaction Holdings
is permitted to enter into in this Article VI and (vii) activities incidental to
the foregoing.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the property and assets or business of another Person or assets of any
other Person constituting a business unit (whether through purchase of assets,
merger or otherwise), except:

(a) Permitted Investments, Investment Grade Securities and loans and advances in
connection with the sale, transfer or disposition of assets other than
Collateral;

(b) investments in existence or contemplated on the date of this Agreement and
described in Schedule 6.04; and any modification, replacement, renewal,
reinvestment or extension thereof (provided that the amount of the original
investment is not increased except as otherwise permitted by this Section 6.04),
and any investments, loans and advances existing on the date hereof by Holdings,
the Company or any Subsidiary in or to Holdings, the Company or any other
subsidiary of the Company;

(c) (i) loans and advances to employees, directors, officers, managers,
distributors and consultants for business-related travel expenses, moving
expenses and other similar expenses or payroll advances, in each case incurred
in the ordinary course of business or consistent with past practices or (ii) to
fund such Person’s purchase of Equity Interests of Holdings, the Company or any
direct or indirect parent company of Holdings (provided that the amount of such
loans and advances shall be contributed to the Company in cash as common equity)
or (iii) advances to, or guarantees of Indebtedness of, employees not in excess
of $5,000,000 outstanding at any one time, in the aggregate;

(d) investments (i) in Holdings, the Company or any other Loan Party, (ii) by
any Subsidiary that is not a Loan Party in Holdings, the Company or any other
Loan Party, and (iii) by Holdings, the Company or any other Loan Party in any
Subsidiary that is not a Loan Party in an aggregate amount for all such
investments under this clause (iii) not to exceed the

 

- 111 -



--------------------------------------------------------------------------------

sum of $5,000,000 and an amount equal to any repayments, interest, returns,
profits, distributions, income and similar amounts actually received in cash in
respect of any such Investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
Investment was made);

(e) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business and investments as a result of
the foreclosure on any secured investment or other transfer of title with
respect to any secured investment in default;

(f) investments made to repurchase or retire Equity Interests of Holdings (or
any direct or indirect parent thereof) or the Company owned by any employee
stock ownership plan or key employee stock ownership plan of Holdings (or any
direct or indirect parent thereof) or the Company;

(g) investments in the form of Swap Agreements permitted by Section 6.01;

(h) investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates or merges with Holdings, the Company
or any of the Subsidiaries (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;

(i) investments and other assets received in connection with the dispositions of
assets permitted by Section 6.05;

(j) investments constituting deposits described in Section 6.02;

(k) accounts receivable or notes receivable arising and trade credit granted in
the ordinary course of business and other credits to suppliers or vendors in the
ordinary course of business;

(l) Permitted Acquisitions;

(m) Liens, Indebtedness, fundamental changes, dispositions, Restricted Payments
and Restricted Debt Payments permitted under Sections 6.01, 6.02, 6.03 (except
to the extent constituting the acquisition of a Person that becomes a Subsidiary
or the acquisition by Holdings, the Company or any Subsidiary of all or
substantially all the assets or businesses of a Person or of assets constituting
a business unit, line of business or division of such Person), 6.05, 6.06 and
6.08, respectively, solely to the extent constituting Liens, Indebtedness,
fundamental changes, dispositions, Restricted Payments and Restricted Debt
Payments which are permitted under the foregoing Sections 6.01, 6.02, 6.03,
6.05, 6.06 and 6.08, respectively, which Liens, Indebtedness, fundamental
changes, dispositions, Restricted Payments and Restricted Debt Payments are not
otherwise permitted by this Section 6.04;

(n) the Transactions;

 

- 112 -



--------------------------------------------------------------------------------

(o) investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(p) in exchange for any other investment or investments (including debt
obligations and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement or delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or received upon the foreclosure with respect to any
secured investment or other transfer of title with respect to any secured
investment and investments in satisfaction of judgments against such other
Person;

(q) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings in accordance with
Section 6.08(a);

(r) advances of payroll payments in the ordinary course of business to satisfy
ordinary course payroll and other obligations of such company;

(s) (i) Investments, purchases and other acquisitions of assets to the extent
that payment for such Investments, purchases and other acquisitions of assets is
made solely with Qualified Equity Interests of Holdings (or of any direct or
indirect parent thereof) or the Company or (ii) Investments, purchases and other
acquisitions of assets to the extent the payment for such Investment, purchases
and other acquisitions of assets is made with the cash proceeds from the
issuance by Holdings (or any direct or indirect parent thereof) or the Company
of Qualified Equity Interests or a substantially contemporaneous capital
contribution in respect of Qualified Equity Interests of Holdings or the
Company;

(t) extensions or advances of trade credit, asset purchases (including purchases
of Inventory, supplies and materials), the lease of any asset and the licensing
or contribution of intellectual property pursuant to joint marketing or other
arrangements with other Persons, in each case in the ordinary course of
business;

(u) guarantees by Holdings, the Company or any Subsidiary of leases (other than
capitalized leases) for which another Loan Party is the lessee or of other
obligations of another Loan Party that do not constitute Indebtedness, in each
case entered into in the ordinary course of business;

(v) other investments, loans and advances; provided that, at the time such
investment, loan or advance is made and after giving effect thereto, each of the
Payment Conditions is satisfied;

(w) other investments, loans and advances which, together with any Restricted
Payments made pursuant to Section 6.08(a)(xii) and Restricted Debt Payments made
pursuant to Section 6.08(b)(vii), do not exceed $25,000,000 in the aggregate;
provided that, at the time such investment, loan or advance is made and after
giving effect thereto, no Event of Default or Liquidity Event exists or has
occurred and is continuing;

 

- 113 -



--------------------------------------------------------------------------------

(x) any investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(y) investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(z) investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts and loans or advances made to
distributors in the ordinary course of business; and

(aa) investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business.

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value thereof.

In connection with any merger (or other acquisition of the assets) of a
Subsidiary that is not a Borrower with and into (or to) a Borrower, or any
Permitted Acquisition or other acquisition of assets permitted hereunder,
whether by purchase of stock, merger, or purchase of assets and whether in a
single transaction or series of related transactions, the Inventory or
Receivables so acquired shall not be included in the Borrowing Base (subject to
the provisions of the definitions “Borrowing Base,” “Eligible Tire Inventory,”
“Eligible Non-Tire Inventory” and “Eligible Receivables” until such time as the
Agent and the Co-Collateral Agent shall have completed their diligence in
respect of such Inventory and Receivables in their Permitted Discretion). In
connection with such diligence, the Agent and the Co-Collateral Agent may
obtain, at the Borrowers’ expense, an appraisal and commercial finance exam with
respect to such Receivables and Inventory as they may reasonably deem desirable
in their Permitted Discretion and such appraisal and exam shall be paid for by
Borrowers and shall not be limited by or included in the number of appraisals
and field exams reimbursable under the terms of Section 5.06(b).

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business, or of property no longer used or useful in the
conduct of the business of the Company and its Subsidiaries;

(b) sales, leases, transfers and dispositions to the Company or any Subsidiary,
provided that any such sales, transfers or dispositions to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) sales, leases, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

 

- 114 -



--------------------------------------------------------------------------------

(d) sales, transfers and dispositions of (i) investments permitted by
clauses (a), (h), (i), (j) and (p) of Section 6.04, (ii) investments permitted
by clause (b) of Section 6.04 by a Loan Party to another Loan Party and by a
Subsidiary that is not a Loan Party to a Loan Party or any Subsidiary and
(iii) other investments to the extent required by or made pursuant to customary
buy/sell arrangements made in the ordinary course of business between the
parties to agreements related thereto;

(e) Sale and Lease-Back transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Company or any Subsidiary (a “Recovery Event”);

(g) Reserved.

(h) sales, transfers and other dispositions of assets that are not otherwise
permitted by any other paragraph of this Section; provided that (i) with respect
to any such sale, transfer or disposition for a purchase price in excess of
$10,000,000, the Company or a Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Permitted Investments; provided that, for
purposes of determining what constitutes cash under this clause (i), (A) any
liabilities (as shown on the Company’s or such Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Company or such
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable sale, transfer or disposition and for which the
Company and all of the Subsidiaries shall have been validly released by all
applicable creditors in writing and (B) any securities received by the Company
or such Subsidiary from such transferee that are converted by the Company or
such Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of the applicable sale, transfer or disposition,
(ii) after giving effect to any such sale, transfer or disposition, no Event of
Default shall have occurred and be continuing, and (iii) to the extent
applicable, the Net Cash Proceeds thereof are used to prepay the Revolving Loans
as required by Section 2.11(c);

(i) sales, leases, transfers and dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property;

(j) sales, leases, transfers and dispositions permitted by Sections 6.03 and
6.08 and Liens permitted by Section 6.02;

(k) leases, subleases, space leases, licenses or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of Holdings, the Company and its Subsidiaries;

(l) sales, leases, transfers and dispositions listed on Schedule 6.05; and

(m) sales, transfers and other dispositions of assets not constituting
Collateral; provided that (i) after giving effect to any such sale, transfer or
disposition, no Event of

 

- 115 -



--------------------------------------------------------------------------------

Default shall have occurred and be continuing and (ii) the Net Cash Proceeds of
such sale, transfer or disposition are concurrently reinvested by the Company
and its Subsidiaries in its business for general working capital purposes.

SECTION 6.06 Sale and Lease-Back Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Lease-Back Transaction”); provided that a Sale and Lease-Back Transaction shall
be permitted so long as (a) such Sale and Lease-Back Transaction (i) is made for
cash consideration in an amount not less than the fair value of such property,
(ii) is pursuant to a lease on market terms and (b) the aggregate amount of
Attributable Debt for all Sale and Lease-Back Transactions does not exceed
$50,000,000 at any time outstanding.

SECTION 6.07 Accounting Changes. The Company will not make any change in method
of determining fiscal year and fiscal quarter end dates; provided, however, that
the Company may, upon written notice to the Agent, change the financial
reporting convention specified above to any other financial reporting convention
reasonably acceptable to the Agent, in which case the Company and the Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) Neither Holdings nor the Company will declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

(i) Holdings may make (A) Restricted Payments payable solely in Qualified Equity
Interests of Holdings, (B) Restricted Payments from the Net Cash Proceeds of the
issuance by Holdings of Qualified Equity Interests or a substantially
contemporaneous capital contributions in respect of Qualified Equity Interests
of Holdings and (C) Restricted Payments from the proceeds of Restricted Payments
permitted under this Section 6.08 that are received from the Company;

(ii) the Company may make Restricted Payments payable solely in Qualified Equity
Interests of the Company and may make Restricted Payments from the Net Cash
Proceeds of the issuance by the Company of Qualified Equity Interests or a
substantially contemporaneous capital contribution in respect of Qualified
Equity Interests of the Company;

(iii) the Company may make Restricted Payments to Holdings (and Holdings may
make Restricted Payments to any direct or indirect parent thereof) the proceeds
of which are used to purchase, repurchase, retire, redeem or otherwise acquire
the Equity Interests of Holdings (or of any such direct or indirect parent of
Holdings) or of the Company (following a Qualified Public Offering of the
Company) (including related stock appreciation rights or similar securities)
held by any future, present or former employee, director, officer, manager or
consultant (or their respective Controlled Investment Affiliates or Immediate
Family Members) of Holdings, the Company, any of its Subsidiaries or any of its
direct or indirect parent companies pursuant to any management equity plan or
stock option plan or any other

 

- 116 -



--------------------------------------------------------------------------------

management or employee benefit plan or agreement, or any stock subscription or
shareholder agreement (including, for the avoidance of doubt, any principal and
interest payable on any notes issued by the Holdings, the Company or any direct
or indirect parent company of Holdings in connection with such purchase,
repurchase, retirement, redemption or other acquisition), including any Equity
Interest rolled over by management of the Holdings, the Company or any direct or
indirect parent company of Holdings in connection with the Transactions;
provided that the aggregate amount of Restricted Payments made under this clause
does not exceed $5,000,000 for any fiscal year (which amount shall be increased
to $10,000,000 on and after the date of a Qualified Public Offering); provided,
further, that each of the amounts in any fiscal year under this clause may be
increased by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Equity Interests) of the Company and, to the extent contributed to the Company,
the cash proceeds from the sale of Equity Interests of Holdings or any direct or
indirect parent company of Holdings, in each case to any future, present or
former employees, directors, officers, managers, or consultants (or their
respective Controlled Investment Affiliates or Immediate Family Members) of
Holdings, the Company, any of its Subsidiaries or any of its direct or indirect
parent companies that occurs after the Effective Date, to the extent the cash
proceeds from the sale of such Equity Interests have not otherwise been applied
to the payment of Restricted Payments by virtue of clause (i) or (ii) of this
Section 6.08(a); plus

(B) the cash proceeds of key man life insurance policies received by Holdings,
the Company or its Subsidiaries after the Effective Date; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iii);

and provided, further, that cancellation of Indebtedness owing to the Company
from any future, present or former employees, directors, officers, managers, or
consultants of the Company (or their respective Controlled Investment Affiliates
or Immediate Family Members), any direct or indirect parent company of the
Company or any of the Company’s Subsidiaries in connection with a repurchase of
Equity Interests of the Issuer or any of its direct or indirect parent companies
will not be deemed to constitute a Restricted Payment for purposes of this
covenant or any other provision of this Agreement;

(iv) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(v) the Company may make Restricted Payments to Holdings (together with loans or
advances made pursuant to Section 6.04(q)) in amounts required for Holdings or
any direct or indirect parent company of Holdings to pay, in each case, without
duplication,

(A) franchise and excise taxes and other fees, taxes and expenses required to
maintain their corporate existence;

 

- 117 -



--------------------------------------------------------------------------------

(B) foreign, federal, state and local income and similar taxes, to the extent
such income taxes are attributable to the income of the Company and its
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes to the extent
attributable to the income of such Unrestricted Subsidiaries; provided that in
each case the amount of such payments in any fiscal year does not exceed the
amount that the Company and its Subsidiaries would be required to pay in respect
of foreign, federal, state and local taxes for such fiscal year were the
Company, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the
extent described above) to pay such taxes separately from any such parent
company;

(C) customary salary, bonus and other benefits payable to employees, directors,
officers and managers of Holdings or any direct or indirect parent company of
Holdings to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Company and its Subsidiaries,
including the Company’s proportionate share of such amounts relating to such
parent entity being a public company;

(D) general corporate operating and overhead costs and expenses of Holdings or
any direct or indirect parent company of Holdings not in excess of $2,000,000 in
any fiscal year, to the extent such costs and expenses are attributable to the
ownership or operation of the Company and its Subsidiaries, including the
Company’s proportionate share of such amounts relating to such parent entity
being a public company;

(E) fees and expenses other than to Affiliates of the Company related to any
unsuccessful equity or debt offering of such parent company;

(F) amounts payable pursuant to the Management Services Agreements, (including
any amendment thereto so long as any such amendment is not materially
disadvantageous in the good faith judgment of the board of directors of the
Company to the Lenders when taken as a whole, as compared to the Management
Services Agreement as in effect on the Effective Date), solely to the extent
such amounts are not paid directly by the Company or its Subsidiaries; and

(G) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Holdings, the Company or any direct or
indirect parent company of Holdings.

(vi) Holdings and the Company may make Restricted Payments to consummate the
Transactions;

(vii) to the extent constituting Restricted Payments, Holdings and the Company
may enter into and consummate transactions expressly permitted by any provision
of Section 6.03 or 6.09 (other than Section 6.09(e));

(viii) the Company may make Restricted Payments to Holdings to finance any
investment permitted to be made pursuant to Section 6.04 (other than
Section 6.04(m));

 

- 118 -



--------------------------------------------------------------------------------

provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such investment and (B) Holdings shall,
immediately following the closing thereof, cause (i) all property acquired
(whether assets or Equity Interests) to be contributed to the Company or its
Subsidiaries or (ii) the merger (to the extent permitted in Section 6.03) of the
Person formed or acquired into the Company or its Subsidiaries in order to
consummate such investment;

(ix) Holdings may make Restricted Payments with the proceeds of the issuance of
Indebtedness of Holdings permitted by Section 6.01 (other than
(x) Section 6.01(c) and (y) any such Indebtedness Guaranteed by or secured
directly or indirectly by the assets of the Company or any of its Subsidiaries);

(x) in addition to the foregoing Restricted Payments, Holdings and the Company
may make additional Restricted Payments; provided that each of the Payment
Conditions is satisfied;

(xi) the distribution, as a dividend or otherwise (and the declaration of such
dividend), of shares of capital stock of, or Indebtedness owed to the Company or
a Subsidiary by, any Unrestricted Subsidiary;

(xii) other Restricted Payments by Holdings and the Company which, together with
investments, loans and advances made pursuant to Section 6.04(w) and Restricted
Debt Payments made pursuant to Section 6.08(b)(vii), do not exceed $25,000,000
in the aggregate; provided that, at the time such Restricted Payments are made
and after giving effect thereto, no Liquidity Event or Event of Default exists
or has occurred and is continuing; and

(xiii) to the extent constituting Restricted Payments, Holdings and the Company
may make any non-compete, bonus or “earn-out” payments payable to former
stockholders of Holdings (or any direct or indirect parent thereof) or the
Company pursuant to agreements in effect on the Effective Date; and

(xiv) Holdings and the Company may make Restricted Payments in respect of any
payments made or expected to be made by Holdings, the Company or any Subsidiary
or any direct or indirect parent company of Holdings in respect of withholding
or similar taxes payable upon exercise of Equity Interests by any future,
present or former employee, director, officer, manager or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members) and any
repurchases of Equity Interests deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants or required withholding or similar taxes.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal on the
Senior Secured Notes, the Senior Subordinated Notes, any other Subordinated
Indebtedness or any Indebtedness that refinances, extends, refunds, replaces or
renews any such Indebtedness (collectively, “Restricted Indebtedness”), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Restricted Indebtedness (collectively, “Restricted Debt Payments”), except:

(i) extensions, refinancings, refundings, replacements and renewals of any such
Restricted Indebtedness to the extent permitted by Section 6.01;

 

- 119 -



--------------------------------------------------------------------------------

(ii) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
(other than Borrowing Base Assets) so long as such sale is permitted by
Section 6.05 (other than sales, transfers and dispositions under
Section 6.05(j));

(iii) payment of Restricted Indebtedness in exchange for or with proceeds of any
substantially contemporaneous issuance of Qualified Equity Interests or
substantially contemporaneous capital contribution in respect of Qualified
Equity Interests of Holdings or the Company;

(iv) payment of Restricted Indebtedness under the Senior Secured Notes (or any
extensions, renewals, refinancing, refundings or replacements thereof permitted
under Section 6.01(g) and Section 6.02(w)), with the Net Cash Proceeds of any
sale, transfer or other disposition of any Senior Secured Notes First Lien
Collateral (as defined in the Intercreditor Agreement), or, in the case of any
such extensions, refinancings, refundings, renewals or replacements, any
property or assets in respect of which the security interest of the holders
thereunder has priority over the security interest of the Agent, for the benefit
of the Secured Parties, in such property or assets, pursuant to the
Intercreditor Agreement or another intercreditor agreement in form and substance
reasonably satisfactory to the Agent that is no less favorable to the Secured
Parties than the Intercreditor Agreement;

(v) payment of Restricted Indebtedness with the Net Cash Proceeds of Qualified
Equity Interests of Holdings or the Company;

(vi) other Restricted Debt Payments; provided that each of the Payment
Conditions is satisfied (it being understood and agreed that, if an irrevocable
notice or contractual obligation is given in, made or arises in respect of any
Restricted Debt Payment, the foregoing conditions only need to be satisfied at
the time of the giving of such irrevocable notice or entering into (or
effectiveness of) any such contractual obligation); and

(vii) other Restricted Debt Payments which, together with any investments, loans
or advances made pursuant to Section 6.04(w) and Restricted Payments made
pursuant to Section 6.08(a)(xii), do not exceed $25,000,000 in the aggregate;
provided that, at the time such Restricted Debt Payments are made and after
giving effect thereto, no Liquidity Event or Event of Default exists or has
occurred and is continuing.

SECTION 6.09 Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are on terms and conditions substantially as
favorable to such Loan Party as would be obtainable by such Loan Party at the
time in a comparable arm’s-length transaction from unrelated third parties that
are not Affiliates, (b) transactions between or among Holdings, the Company and
any Subsidiary (other than an Unrestricted Subsidiary) not involving any other
Affiliate, (c) any investment permitted by Section 6.04, (d) any Indebtedness
permitted under Section 6.01 or Lien permitted under Section 6.02, (e) any
Restricted Payment or Restricted Debt Payment permitted by Section 6.08, (f) the
payment of reasonable fees and out-of-pocket

 

- 120 -



--------------------------------------------------------------------------------

costs to directors of Holdings (or any direct or indirect parent thereof), the
Company or any Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of Holdings (or any direct or indirect parent thereof), the Company or
its Subsidiaries in the ordinary course of business, (g) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by Holdings’ (or its direct or indirect parent
company’s) or the Company’s board of directors, (h) the payment of
(A) management or monitoring or similar fees to the Sponsor and Sponsor
termination fees and related indemnities and reasonable expenses, and
(B) transaction advisory services fees with respect to transactions in respect
of which the Sponsor provides any transaction, advisory or other similar
services, in each case pursuant to, and in accordance with, the Management
Services Agreements as such agreements are in effect as of the Effective Date;
provided that, other than in the case of the payment of indemnities and
expenses, no Event of Default has occurred and is continuing or would result
after giving effect to such payment (and during the existence of any such Event
of Default, such fees may accrue but may not be paid), (i) any contribution to
the capital of Holdings (or any direct or indirect parent company thereof) by
the Sponsor or any Affiliate thereof or any purchase of Equity Interests of
Holdings (or any direct or indirect parent company thereof) by the Sponsor or
any Affiliate thereof, (j) the Transactions, (k) payments by Holdings (and any
direct or indirect parent thereof), the Company and its Subsidiaries pursuant to
the tax sharing agreements among Holdings (and any such parent thereof), the
Company and the Subsidiaries on customary terms to the extent attributable to
the ownership or operation of the Company and its Subsidiaries, (l) transactions
pursuant to permitted agreements in existence on the Effective Date and set
forth on Schedule 6.09 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect and (m) payments by the
Company or any Subsidiary to any of the Sponsor for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including in connection with acquisitions or divestitures,
which payments are approved by a majority of the disinterested members of the
Board of Directors of Holdings (or such parent) or the Company in good faith.

SECTION 6.10 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other contractual arrangement to which it is a party or by which
its property is bound that prohibits, restricts or imposes any condition upon
the ability of such Loan Party or any of its Subsidiaries to create, incur or
permit to exist any Lien upon any of its property or assets for the benefit of
the Secured Parties under the Loan Documents; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law, by any Loan
Document, by the Senior Secured Notes Documents, by the Senior Subordinated
Notes Agreements or by any Vendor Debt, (ii) the foregoing shall not apply to
restrictions and conditions (A) existing on the date hereof identified on
Schedule 6.10 and (B) to the extent any such restrictions or conditions
permitted by clause (A) is set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension,
refunding, replacement or refinancing of such Indebtedness so long as such
renewal, extension, refunding, replacement or refinancing does not expand the
scope of any such restriction or condition, (iii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) the foregoing shall not apply to any agreement or
other instrument of a Person acquired in a Permitted Acquisition or other
investment permitted by Section 6.04 in existence at the time of such Permitted
Acquisition (but not created in connection therewith or in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the

 

- 121 -



--------------------------------------------------------------------------------

properties or assets of any Person, other than the Person, or the property or
assets of the Person so acquired; (v) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (vi) the
foregoing shall not apply to (A) customary restrictions and provisions in joint
venture agreements and other similar agreements applicable to joint ventures to
the extent such joint ventures are permitted hereunder, (B) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
or (C) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business and (vii) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to Indebtedness of
a Subsidiary that is not a Loan Party that is permitted by Section 6.01 or to
any cash or other deposits permitted by Section 6.02.

SECTION 6.11 Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) the
Senior Note Documents (or any instrument or agreement governing any refinancing
Indebtedness in respect thereof permitted under Section 6.01), (b) the Senior
Subordinated Note Documents or any other agreement relating to any Subordinated
Indebtedness, to the extent, in the case of each of the foregoing clauses (a)
and (b), any such amendment, modification or waiver would be adverse to the
Lenders in any material respect, or (c) the Management Services Agreement, to
the extent that any such amendment, modification or waiver would increase the
amount of any management fees payable thereunder from the amounts set forth in
the Management Services Agreement as in effect on the Effective Date.

SECTION 6.12 Fixed Charge Coverage Ratio. The Company will not permit its Fixed
Charge Coverage Ratio as of the last day of any Test Period to be lower than
1.00 to 1.00; provided that such Fixed Charge Coverage Ratio will only be tested
as of the last day of the Test Period ending immediately prior to the date on
which a Trigger Event shall have occurred and shall continue to be tested as of
the last day of each Test Period thereafter until such Trigger Event is no
longer continuing.

ARTICLE VII.

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay (i) any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise, or (ii) any
interest on any Loan or any fee or any other amount payable under this Agreement
or any other Loan Document within five (5) Business Days after it shall become
due and payable;

(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, Borrowing Base Certificate or
other certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any Loan Document, shall prove to have
been materially incorrect when made or deemed made;

 

- 122 -



--------------------------------------------------------------------------------

(c) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained (i) in Section 2.21 (solely with respect to post-closing
collateral perfection obligations of the Loan Parties and the application of
amounts during the continuance of a Liquidity Event), 5.06(b), and 5.09, or in
Article VI (subject to the Cure Right in Section 7.02 in connection with any
Default under Section 6.12), (ii) in Section 5.01(h) (after a two (2) Business
Day grace period), or (iii) in Section 5.02(a) or 5.03 (but only with respect to
Holdings’ or the Company’s existence) (provided that if (A) any such Default
described in this clause (iii) is of a type that can be cured within five
(5) Business Days and (B) such Default could not materially adversely impact the
Lender’s Liens on the Collateral, such Default shall not constitute an Event of
Default for five (5) Business Days after the occurrence of such Default so long
as the Loan Parties are diligently pursuing the cure of such Default);

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clauses (a) and (c) above) and such default shall continue unremedied for a
period of 30 days after notice thereof to the Borrower Agent from the Agent or
the Required Lenders;

(e) (i) any Loan Party shall fail to make any payment beyond the applicable
grace period (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any Material Indebtedness, or (ii) any
event or condition occurs (other than with respect to Material Indebtedness
constituting Derivative Transactions, termination events or equivalent events
pursuant to the terms of the related Swap Agreements in accordance with the
terms thereof and not as a result of any default thereunder by any Loan Party)
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with the giving of notice, if required) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this paragraph (e) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness;

(f) a Change in Control shall occur;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case of
clause (i) or (ii), such proceeding or petition shall continue undismissed and
unstayed for sixty (60) days or an order or decree approving or ordering any of
the foregoing shall be entered;

(h) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and

 

- 123 -



--------------------------------------------------------------------------------

appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary of any Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors;

(i) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts in excess of
the threshold amount that constitutes Material Indebtedness as they become due;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (in each case to the extent not covered by third-party
insurance as to which the insurer has been notified of such judgment and does
not deny coverage), shall be rendered against any Loan Party or any combination
of Loan Parties and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed,
satisfied or bonded, or any writ or warrant of attachment or execution or
similar process is issued against all or any material part of the property of
any Loan Party and is not released, vacated, stayed or bonded within sixty
(60) days after its issue;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in a Material Adverse Effect;

(l) the Loan Guaranty at any time after its execution and delivery and for any
reason, other than as expressly permitted hereunder or thereunder, shall fail to
remain in full force or effect, or any action shall be taken by any Loan Party
to discontinue or to assert the invalidity or unenforceability of the Loan
Guaranty, or any Loan Guarantor shall deny or disaffirm in writing that it has
any further liability under the Loan Guaranty to which it is a party;

(m) (i) any Collateral Document after delivery thereof pursuant to the terms of
the Loan Documents shall for any reason, other than pursuant to the terms
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.05), fail to create a valid and perfected security interest
with the priority required by the Collateral Documents (subject to the
Intercreditor Agreement) in any Collateral purported to be covered thereby,
except to the extent that any such loss of perfection or priority results from
the failure of the Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file UCC continuation statements and except as to Collateral consisting of
real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has been notified and has not denied coverage,
or (ii) any Collateral Document shall fail to remain in full force or effect or
any action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of any Collateral Document;

(n) any material provision of any Loan Document at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 6.03
or 6.05) or as a result of

 

- 124 -



--------------------------------------------------------------------------------

the occurrence of the Termination Date, ceases to be in full force and effect,
or any Loan Party shall challenge in writing the validity or enforceability of
any Loan Document or any Loan Party shall deny in writing that it has any
further liability or obligation under any Loan Document (other than as a result
of the occurrence of the Termination Date) or purports in writing to revoke or
rescind any Loan Document; or

(o) the Obligations referred to in Section 3.18(a) shall cease to constitute
senior indebtedness under the subordination provisions of any document or
instrument evidencing any permitted Subordinated Indebtedness (including the
Indebtedness under the Senior Subordinated Notes as evidenced by the Senior
Subordinated Note Documents) or such subordination provision shall be
invalidated or otherwise cease, for any reason, to be valid, binding and
enforceable obligations of the parties thereto;

then, and in every such event (other than an event with respect to any Loan
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Agent, take any
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower,
and (iii) require that the Borrowers deposit in the LC Collateral Account an
amount in cash equal to 103% of the then outstanding LC Exposure; provided that
upon the occurrence of an event with respect to any Loan Party described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower,
and the obligation of the Borrowers to cash collateralize the outstanding
Letters of Credit as aforesaid shall automatically become effective, in each
case without further act of the Agent or any Lender.

SECTION 7.02 Cure Right. (a) Notwithstanding anything to the contrary contained
in this Article VII, in the event that the Company fails to comply with the
requirements of Section 6.12, until the expiration of the 10th day subsequent to
the date the certificate calculating the Fixed Charge Coverage Ratio is required
to be delivered pursuant to Section 5.01(d), Holdings (or any direct or indirect
parent thereof) shall have the right to issue Permitted Cure Securities for cash
or otherwise receive cash contributions to (or in the case of any direct or
indirect parent of Holdings receive equity interests in Holdings for its cash
contributions to) the capital of Holdings (collectively, the “Cure Right”), and
upon contribution by Holdings of such cash in return for common Equity Interests
or for existing Equity Interests to the Company (the “Cure Amount”) pursuant to
the exercise by the Company of such Cure Right, the Fixed Charge Coverage Ratio
under Section 6.12 shall be recalculated giving effect to the following pro
forma adjustments:

(i) EBITDA shall be increased with respect to such applicable fiscal quarter and
any Test Period that contains such fiscal quarter, solely for the purpose of
measuring the Fixed Charge Coverage Ratio under Section 6.12 and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount; and

 

- 125 -



--------------------------------------------------------------------------------

(ii) if, after giving effect to the foregoing pro forma adjustments, the Company
shall then be in compliance with Section 6.12, the Company shall be deemed to
have satisfied the requirements of Section 6.12 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 6.12
that had occurred shall be deemed cured for purposes of this Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each four
fiscal-quarter period there shall be at least two fiscal quarters during which
the Cure Right is not exercised, (ii) the Cure Amount shall be no greater than
the amount required for purposes of complying with Section 6.12 and (iii) all
Cure Amounts shall be disregarded for purposes of determining any baskets or
ratios with respect to the other covenants contained in the Loan Documents.

SECTION 7.03 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (g) or (h) of
Section 7.01, any reference in any such paragraph to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such paragraph; provided that if it is necessary
to exclude more than one Subsidiary from paragraph (g) or (h) of Section 7.01
pursuant to this Section 7.03 in order to avoid an Event of Default thereunder,
all excluded Subsidiaries shall be considered to be a single consolidated
Subsidiary for purposes of determining whether the condition specified above is
satisfied.

ARTICLE VIII.

THE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the Agent
and the Co-Collateral Agent (each, an “Appointed Agent”) as its agent and
authorizes each Appointed Agent to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to each Appointed Agent by the terms of the Loan Documents, together
with such actions and powers as are reasonably incidental thereto. Without
limiting the generality of the foregoing, the Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document from any Loan Party or other Person; (c) act as collateral
agent for Secured Parties for purposes of perfecting and administering Liens
under the Loan Documents, and for all other purposes stated therein;
(d) together with the Co-Collateral Agent, manage, supervise or otherwise deal
with Collateral; and (e) take any enforcement action or otherwise exercise any
rights or remedies with respect to any Collateral under the Loan Documents,
applicable law or otherwise. The Appointed Agents alone shall be authorized to
determine whether any Accounts or Inventory constitute Eligible Receivables or
Eligible Inventory, or whether to impose or release any reserve, which
determinations and judgments, if exercised in good faith, shall exonerate each
Appointed Agent from liability to any Lender or other Person for any error in
judgment.

Any bank serving as an Appointed Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Appointed Agent, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Loan Parties or any subsidiary of a Loan Party or other Affiliate
thereof as if it were not the Agent hereunder.

 

- 126 -



--------------------------------------------------------------------------------

No Appointed Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) no Appointed Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) no Appointed Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that such Appointed Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, no Appointed Agent shall have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Loan Party or any of its subsidiaries that is communicated to or obtained by
the bank serving as an Appointed Agent or any of its Affiliates in any capacity.
No Appointed Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of, or for any losses not directly
and solely caused by, its own gross negligence or willful misconduct. No
Appointed Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to such Appointed Agent by the Borrower
Agent or a Lender, and no Appointed Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Agent.

If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Agent and the other Lenders thereof in writing. Each Lender
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of the Agent and the Required Lenders, it will not take any
enforcement action, accelerate the Obligations under any Loan Documents, or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral.
Notwithstanding the foregoing, however, a Lender may take action to preserve or
enforce its rights against a Loan Party where a deadline or limitation period is
applicable that would, absent such action, bar enforcement of the Obligations
held by such Lender, including the filing of proofs of claim in a Bankruptcy
Proceeding.

Each Appointed Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Appointed Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. Each Appointed Agent may consult with legal counsel (who may be counsel
for any Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Each Appointed Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more agents, co-agents or sub-agents
appointed by such Appointed

 

- 127 -



--------------------------------------------------------------------------------

Agent. Each Appointed Agent and any such agents, co-agents or sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The Lenders shall execute and deliver such documents
as any Appointed Agent deems appropriate to vest any rights or remedies in such
agents, co-agents or sub-agent. The exculpatory provisions of the preceding
paragraphs shall apply to any such agents, co-agents or sub-agent and to the
Related Parties of any Appointed Agent and any agents, co-agents or such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as such Appointed Agent.

Subject to the appointment and acceptance of a successor to any Appointed Agent
as provided in this paragraph, any Appointed Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Agent. Upon any such
resignation, the Required Lenders shall have the right, with the consent (not to
be unreasonably withheld or delayed) of the Company, to appoint a successor;
provided that, during the existence and continuation of an Event of Default, no
consent of the Company shall be required. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Appointed Agent gives notice of its
resignation, then the retiring Appointed Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Agent which shall be a commercial bank or
an Affiliate of any such commercial bank reasonably acceptable to the Company.
Upon the acceptance of its appointment as an Appointed Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Appointed Agent, and the
retiring Appointed Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Company to a successor Appointed Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company and such successor. After the Appointed Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Appointed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Appointed Agent. Any successor
to Bank of America, N.A. by merger or acquisition of stock or this loan shall
continue to be the Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.

Each Lender acknowledges that it has, independently and without reliance upon
any Appointed Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Appointed Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or related
agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of any Appointed Agent; (b) no Appointed Agent
(i) makes any representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report or
(ii) shall be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Agent undertakes no obligation to update, correct or supplement the
Reports; (d) it will keep all

 

- 128 -



--------------------------------------------------------------------------------

Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold each Appointed Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorneys’
fees) incurred by any Appointed Agent or such other Person as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender and any action such Lender may take as a result
of or any conclusion it may draw from any such Report.

The co-arrangers, joint bookrunners and syndication agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.

ARTICLE IX.

MISCELLANEOUS

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

if to any Loan Party, to the Borrower Agent at:

American Tire Distributors, Inc.

12200 Herbert Wayne Court, Suite 150

Huntersville, North Carolina 28078

Attention: David Dyckman

Facsimile No.: (704) 992-1451

if to Bank of America, N.A., as the Agent, an Issuing Bank or the Swingline
Lender, at:

Bank of America, N.A.

300 Galleria Parkway, Suite 800

Atlanta, Georgia 30339

Attention: American Tire Loan Administration Manager

Facsimile No.: 404-607-3277

if to General Electric Capital Corporation, as the Co-Collateral Agent, at:

General Electric Capital Corporation

350 S. Beverly Dr., Suite 200

Beverly Hills, California 90212

Attention: ATD Account Manager

Facsimile No.: 310-785-0644

 

- 129 -



--------------------------------------------------------------------------------

if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices pursuant to Article II or to compliance
and no Event of Default certificates delivered pursuant to Section 5.01(d)
unless otherwise agreed by the Agent and the applicable Lender. The Agent or the
Borrower Agent (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Agent, an
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, to the extent permitted by law, the making of a Loan or issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Agent, any Lender or an Issuing Bank may have had
notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document (other than any such amendment to effectuate

 

- 130 -



--------------------------------------------------------------------------------

any modification thereto expressly contemplated by the terms of such other Loan
Documents), pursuant to an agreement or agreements in writing entered into by
the Agent and the Loan Party or Loan Parties that are parties thereto, with the
consent of the Required Lenders; provided that no such agreement shall
(A) increase the Commitment of any Lender (including any Defaulting Lender)
without the written consent of such Lender; it being understood that a waiver of
any condition precedent set forth in Article IV or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Revolving Commitments, or the
making of any Protective Advance, so long as in compliance with the provisions
of Section 2.04, shall not constitute an increase of any Revolving Commitment of
any Revolving Lender; provided that any change to the second proviso to the
second sentence of Section 2.04(a) shall require the written consent of each
Revolving Lender, (B) reduce or forgive the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby (including any Defaulting Lender), (C) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby; provided that only
the consent of the Required Lenders shall be necessary to amend the provisions
of Section 2.13(c) providing for the default rate of interest, or to waive any
obligations of the Borrowers to pay interest at such default rate, (D) increase
the advance rates set forth in the definition of Borrowing Base without the
written consent of the Super Majority Lenders, (E) change any of the provisions
of this Section or the definition of “Required Lenders”, “Super Majority
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Revolving Lenders (or Revolving Lenders of any Class) required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Revolving Lender,
(F) release any all or substantially all of the Loan Guarantors from their
obligations under the Loan Guaranty (except as otherwise permitted herein or in
the other Loan Documents, including pursuant to Section 6.03, 6.05 or 10.11
hereof), without the written consent of each Lender, (G) except as provided in
clause (c) or (d) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender
or (H) make any change to the definition of “Borrowing Base”, “Eligible Tire
Inventory”, “Eligible Non-Tire Inventory”, “Eligible Receivable” or “Net Orderly
Liquidation Value” or “Value” or add any new categories of eligible assets, in
each case, that would have the effect of increasing the amount of the Borrowing
Base, without the written consent of the Super Majority Lenders; and provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Agent, the Co-Collateral Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the Agent, the
Co-Collateral Agent, such Issuing Bank or the Swingline Lender, as the case may
be. The Agent may also amend the Commitment Schedule to reflect assignments
entered into pursuant to Section 9.04. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased without the consent of such Lender (it being
understood that any Commitment or Loan held or deemed held by any Defaulting
Lender shall be excluded from a vote of the Lenders hereunder requiring any
consent of the Lenders).

(c) The Lenders hereby irrevocably agree that the Liens granted to the Agent by
the Loan Parties on any Collateral shall be automatically released (i) upon the
Termination Date, (ii) upon the sale or other disposition of the property
constituting such Collateral (including as part of or in connection with any
other sale or other disposition permitted hereunder) to any Person other than
another Loan Party, to the extent such sale or other disposition is made in
compliance with the

 

- 131 -



--------------------------------------------------------------------------------

terms of this Agreement (and the Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent such Collateral is comprised of property
leased to a Loan Party, upon termination or expiration of such lease,
(iv) subject to paragraph (b) of this Section 9.02, if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders, (v) to
the extent the property constituting such Collateral is owned by any Loan
Guarantor, upon the release of such Guarantor from its obligations under its
Loan Guaranty in accordance with the provisions of this Agreement, (vi) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Agent and the Lenders pursuant
to the Collateral Documents, and (vii) as required pursuant to the terms of the
Intercreditor Agreement; provided that the Agent may, in its discretion, release
the Lien on Collateral valued in the aggregate not in excess of $5,000,000
during each fiscal year without consent of any Lender. Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral to the extent required under the provisions of the Loan Documents.

(d) Notwithstanding anything to the contrary contained in Section 9.02,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Agent and may be amended and waived with the consent of the
Agent at the request of the Borrower Agent without the need to obtain the
consent of any other Lenders if such amendment or waiver is delivered in order
(i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Revolving Lender”, “each Lender”, “each Revolving Lender
directly affected thereby” or “each Lender directly affected thereby”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the Agent
shall agree, as of such date, to purchase for cash at par the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, (ii) the
replacement Lender shall pay the processing and recordation fee referred to in
Section 9.04(b)(ii)(C), if applicable in accordance with the terms of such
Section, (iii) the replacement Lender shall grant its consent with respect to
the applicable proposed amendment, waiver or consent and (iv) the Borrowers
shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrowers hereunder to and including the date
of termination, including, without limitation, payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

 

- 132 -



--------------------------------------------------------------------------------

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable documented out-of-pocket expenses incurred by the Agent, the
Co-Collateral Agent, each of the Joint Bookrunners and their respective
Affiliates, including the reasonable fees, charges and disbursements of Parker,
Hudson, Rainer & Dobbs LLP and Fried, Frank, Harris, Shriver & Jacobson LLP,
counsel for the Agent and the Co-Collateral Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation of the Loan Documents and related documentation,
(ii) all reasonable documented out-of-pocket expenses incurred by the Agent, the
Co-Collateral Agent and their respective Affiliates, including the reasonable
fees, charges and disbursements of one firm of outside legal counsel to the
Agent and the Co-Collateral Agent, in connection with any amendments,
modifications or waivers of the provisions of any Loan Documents (whether or not
the transactions contemplated thereby shall be consummated), (iii) all
reasonable documented out-of-pocket expenses incurred by the Agent, the
Co-Collateral Agent, Issuing Banks or the Lenders, including the reasonable
documented fees, charges and disbursements of any counsel for the Agent, for the
Co-Collateral Agent and for one law firm retained by the Lenders, in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable documented out-of-pocket expenses incurred during any workout,
restructuring or related negotiations in respect of such Loans of Letters of
Credit, and (iv) subject to any other provisions of this Agreement and the Loan
Documents, all reasonable documented out-of-pocket expenses incurred by the
Agent and the Co-Collateral Agent in the administration of the Loan Documents.
Expenses reimbursable by the Company under this Section include, without
limiting the generality of the foregoing, subject to any other applicable
provision of any Loan Document, reasonable documented out-of-pocket costs and
expenses incurred in connection with:

(i) appraisals;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Agent or the Co-Collateral Agent or
(notwithstanding any reference to “out-of-pocket” above in this Section 9.03)
the internally allocated fees for each Person employed by the Agent or the
Co-Collateral Agent with respect to each field examination;

(iii) lien and title searches, title insurance and endorsements to Title
Insurance Policies;

(iv) taxes, fees and other charges for recording any Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

Other than to the extent required to be paid on the Effective Date, all amounts
due under this paragraph (a) shall be payable by the Company within ten
(10) Business Days of receipt of an invoice relating thereto and setting forth
such expenses in reasonable detail.

 

- 133 -



--------------------------------------------------------------------------------

(b) Each Borrower shall indemnify the Agent, the Co-Collateral Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related reasonable and documented out-of-pocket fees, expenses
(including the reasonable fees, disbursements and other charges of one counsel
for all Indemnitees and, if necessary, of a single separate firm of local
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all Indemnitees (and, in the case
of an actual or perceived conflict of interest (as reasonably determined by the
Indemnitee affected by such conflict) where such Indemnitee informs the Company
of such conflict and thereafter retains its own counsel, of another firm of
counsel for such affected Indemnitee) incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by any Borrower, any other Loan Party or any of their respective
Affiliates); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses or fees (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, its Affiliates or
any of its Related Parties, (ii) result from a material breach of the
obligations of any such Indemnitee or one of its Related Parties under the Loan
Documents or (iii) disputes brought by and between and among Indemnities (not
involving an act or omission of the Borrowers, the Loan Parties or their
Affiliates as determined by a court of competent jurisdiction in a final and
non-appealable decision); provided that the Agent, the Co-Collateral Agent,
Issuing Banks and Swingline Lender shall remain indemnified in respect of such
disputes to the extent otherwise entitled to be so indemnified.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Agent, the Co-Collateral Agent, an Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Agent, the Co-Collateral Agent, such Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Applicable Total Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Agent, the
Co-Collateral Agent, any Issuing Bank or the Swingline Lender in its capacity as
such.

(d) To the extent permitted by applicable law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

- 134 -



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be paid, unless otherwise
specified, promptly after written demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Company
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Company without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (any attempted assignment or
transfer not complying with the terms of this Section shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Company; provided that no consent of the Company shall be required if an
Event of Default specified in paragraphs (a), (g) or (h) of Section 7.01 has
occurred and is continuing;

(B) the Agent; and

(C) each Issuing Bank.

(ii) Notwithstanding the foregoing or anything to the contrary set forth herein,
any assignment of any Loans or Commitments to any Purchasing Debt Affiliate
shall also be subject to the requirements of Section 9.04(f).

(iii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or the principal amount of Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds (as
defined below)) shall not be less than $1,000,000 unless each of the Company and
the Agent otherwise consent, provided that no such consent of the Company shall
be required if an Event of Default specified in paragraphs (a), (g) or (h) of
Section 7.01 has occurred and is continuing;

 

- 135 -



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver on or prior to the
effective date of such assignment, (1) to the Agent an Administrative
Questionnaire and (2) to the Borrower Agent (with a copy to the Agent) the tax
forms required by Sections 2.17(e) and (f).

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and circumstances
occurring on or prior to the effective date of such assignment). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(v) The Agent, acting for this purpose as an agent of the Borrowers, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower Agent, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax forms required by Section 9.04(b)(iii)(D)(2) (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by

 

- 136 -



--------------------------------------------------------------------------------

paragraph (b) of this Section, the Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(c) or 9.03(c), the Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(vii) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of any Borrower or any Subsidiary or the
performance or observance by any Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.04(a) or delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Assumption; (v) such assignee will independently and without reliance upon the
Agent, the Co-Collateral Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vi) such assignee appoints and authorizes the Agent and
the Co-Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Agent or the
Co-Collateral Agent, as the case may be, by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(c) (i) Any Lender may, without the consent of any Borrower, the Borrower Agent,
the Agent, the Co-Collateral Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the Agent,
the Co-Collateral Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or

 

- 137 -



--------------------------------------------------------------------------------

instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Company agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation, acting solely as a non-fiduciary agent (solely for
tax purposes) of the Borrower, shall maintain a register for the recordation of
the names and addresses of the Participants and principal amount (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender, each Loan
Party and the Agent shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. No Participant shall be entitled to the benefits of
Section 2.17 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) or (f), as applicable, as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower Agent, the option to provide to the Borrowers all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to the Borrowers pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof and. The making of a Loan by an SPC hereunder shall utilize
the Commitment of the Granting Lender to the same extent, and as if, such Loan
were made by such Granting Lender. Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 2.15, 2.16 or 2.17), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement (all liability for which
shall remain with the Granting Lender) and (iii) the Granting Lender shall for
all purposes including approval of any amendment,

 

- 138 -



--------------------------------------------------------------------------------

waiver or other modification of any provision of the Loan Documents, remain the
Lender of record hereunder. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrowers, the Borrower Agent and the Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

(f) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Commitments and/or Loans to any
Purchasing Debt Affiliate in accordance with Section 9.04(f); provided that:

(i) no Default or Event of Default has occurred or is continuing or would result
therefrom; and

(ii) no Loan or Commitment may be assigned to a Purchasing Debt Affiliate
pursuant to this Section 9.04(f), if after giving effect to such assignment,
Purchasing Debt Affiliates in the aggregate would own in excess of 10% of all
Commitments then outstanding.

Notwithstanding anything to the contrary in this Agreement, no Purchasing Debt
Affiliate shall have any right to (A) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Agent or any Lender to
which representatives of the Loan Parties are not invited, and (B) receive any
information or material prepared by the Agent or any Lender or any communication
by or among the Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Commitments and
Loans required to be delivered to Lenders pursuant to Article II), or (C) make
or bring (or participate in, other than as a passive participant in or recipient
of its pro rata benefits of) any claim, in its capacity as a Lender, against the
Agent, the Co-Collateral Agent or any other Lender with respect to any duties or
obligations or alleged duties or obligations of such Agent or any other such
Lender under the Loan Documents.

(g) Notwithstanding anything in Section 9.04 or the definitions of “Required
Lenders” or Super Majority Lenders” to the contrary, for purposes of determining
whether the Required Lenders, the Super Majority Lenders or any other requisite
Class vote required by this Agreement have (i) consented (or not consented) to
any amendment, modification, waiver, consent or other action with respect to any
of the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Agent, Co-Collateral Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, all Commitments held by any Purchasing Debt Affiliate
shall be deemed to be not outstanding for all purposes of calculating whether
the Required Lenders, the Super Majority Lenders (or requisite vote of any Class
of Lenders) have taken any actions.

 

- 139 -



--------------------------------------------------------------------------------

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent, the Co-Collateral Agent, an Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreement with respect to fees payable to
the Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07 Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Revolving Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Revolving Lender or Affiliate to or for the credit or the account
of any Borrower or any Loan Guarantor against any of and all the Secured
Obligations held by such Revolving Lender, irrespective of whether or not such
Revolving Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured. The applicable Revolving Lender
shall notify the Borrower Agent and the Agent of such set-off or application,
provided that

 

- 140 -



--------------------------------------------------------------------------------

any failure to give or any delay in giving such notice shall not affect the
validity of any such set-off or application under this Section. The rights of
each Revolving Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Revolving Lender may
have.

NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE SECURED OBLIGATIONS
SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL
EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE
LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO AGENT PURSUANT TO THE COLLATERAL
DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE SPECIFIED,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

(b) Each party hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in New York,
New York, in any action or proceeding arising out of or relating to any Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

- 141 -



--------------------------------------------------------------------------------

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Agent, the Co-Collateral Agent, each
Issuing Bank and the each Lender (the “Subject Persons”) agrees (and each Lender
agrees to cause its SPC, if any) to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed
(a) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by applicable law or compulsory legal process based on the advice of counsel (in
which case each Subject Person agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, to inform the Company promptly
thereof prior to disclosure), (b) upon the request or demand of any regulatory
authority having jurisdiction over such Subject Person or any of its Affiliates
(in which case such Subject Person agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority) to the extent
practicable and not prohibited by applicable law, to inform the Company promptly
thereof prior to disclosure), (c) to the extent that such information becomes
publicly available other than by reason of improper disclosure by a Subject
Person or any of its Affiliates or any Related Parties thereto in violation of
this Agreement or any other confidentiality obligations owing to the Company or
its Related Parties, (d) to the extent that such information is received by a
Subject Person from a third party that is not, to such Subject Person’s
knowledge, subject to contractual or fiduciary confidentiality obligations owing
to the Company or any of its Related Parties, (e) to the extent that such
information is independently developed by such Subject Person, (f) to the
Subject Persons’ Affiliates and to its and their respective employees, legal
counsel, independent auditors, professionals and other experts or agents who
need to know such information in connection with this Agreement, the other Loan
Documents and the Transactions (including in connection with protecting or
enforcing the Subject Persons’ rights with respect to the Loan Documents) and
who are informed of the confidential nature of such information and are or have
been advised of their obligation to keep information of this type confidential,
(g) to potential or prospective Lenders, Participants or Assignees and to any
direct or indirect, actual or prospective, contractual counterparty to any Swap
Agreement relating to the Company or any of its Subsidiaries, in each case who
are instructed that they shall be bound by the terms of this paragraph

 

- 142 -



--------------------------------------------------------------------------------

(or language substantially similar to this paragraph), (h) to another Subject
Person, (i) if the Company provides its prior written consent to the proposed
disclosure, or (j) for purposes of establishing a “due diligence” defense;
provided that the disclosure of any such information to any Lenders,
Participants, Assignees or counterparties or to prospective Lenders,
Participants, Assignees or counterparties referred to above shall be made
subject to the acknowledgment and acceptance by such persons that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
the Company). For the purposes of this Section, “Information” means all
information received from any Loan Party relating to the Loan Parties or their
businesses, the Sponsor or the Transactions other than any such information that
is available to the Agent, the Co-Collateral Agent, any Issuing Bank or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any Margin Stock for
the repayment of the Borrowings provided for herein and acknowledges that the
Collateral shall not include any Margin Stock. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Banks nor any
Lender shall be obligated to extend credit to any Borrower in violation of any
Requirement of Law.

SECTION 9.14 USA PATRIOT Act. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the PATRIOT Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to indentify it in accordance with the PATRIOT Act.
Agent and Lenders will also require information regarding each personal
guarantor, if any, and may require information regarding Borrowers’ management
and owners, such as legal name, address social security number and date of
birth.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Agent, the Co-Collateral Agent and/or their respective
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates. In addition, each Loan Party and each Lender hereby acknowledges
that an Affiliate of the Agent was an initial purchaser of the Senior Secured
Notes.

SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Agent, the Co-Collateral Agent and the Lenders, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender or the Co-Collateral Agent obtain possession of
any such Collateral, such Lender or the Co-Collateral Agent shall notify the
Agent thereof, and, promptly upon the Agent’s request therefor shall deliver
such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions.

 

- 143 -



--------------------------------------------------------------------------------

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18 Cumulative Effect; Conflict of Terms; Entire Agreement; Credit
Inquiries; No Advisory or Fiduciary Responsibility. Each Loan Party hereby
agrees and confirms that, notwithstanding the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement:

(a) The provisions of the Loan Documents are cumulative. The parties acknowledge
that the Loan Documents may use several limitations, tests or measurements to
regulate similar matters, and they agree that these are cumulative and that each
must be performed as provided. Except as otherwise provided in another Loan
Document (by specific reference to the applicable provision of this Agreement),
if any provision contained herein is in direct conflict with any provision in
another Loan Document (other than the Intercreditor Agreement), the provision
herein shall govern and control.

(b) Time is of the essence of the Loan Documents. The Loan Documents constitute
the entire contract among the parties relating to the subject matter hereof, and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

(c) Each Loan Party hereby authorizes the Agent and the Lenders (but they shall
have no obligation) to respond to usual and customary credit inquiries from
third parties concerning any Borrower or Subsidiary.

(d) In connection with all aspects of each transaction contemplated by any Loan
Document, the Borrowers acknowledge and agree that (a)(i) this credit facility
and any related arranging or other services by the Agent, the Co-Collateral
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between the Borrowers and such Person; (ii) the
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) the Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of the Agent, the Co-Collateral Agent, the Lenders, their
Affiliates and any arranger is and has been acting solely as a principal in
connection with this credit facility, is not the financial advisor, agent or
fiduciary for the Borrowers, any of their Affiliates or any other Person, and
has no obligation with respect to the transactions contemplated by the Loan
Documents except as expressly set forth therein; and (c) the Agent, the
Co-Collateral Agent, Lenders, their Affiliates and any arranger may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrowers and their Affiliates, and have no obligation to disclose any of
such interests to the Borrowers or their Affiliates.

 

- 144 -



--------------------------------------------------------------------------------

SECTION 9.19 Confirmation, Ratification and Affirmation by Loan Parties. Each
Loan Party hereby agrees and confirms that, notwithstanding the amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement:

(a) The obligations of each Guarantor contained in the Loan Guaranty shall
remain in full force and effect and are hereby confirmed, renewed, affirmed and
continued by this Agreement.

(b) All rights, benefits, interests, duties, liabilities and obligations of the
parties to the Security Documents and the agreements, documents and instruments
executed and delivered in connection therewith are hereby confirmed, renewed,
affirmed and continued hereby. Without limitation of the foregoing, all security
interests, pledges, assignments and other Liens previously granted by any
Guarantor, as a Grantor, pursuant to the Security Documents are hereby
confirmed, renewed, affirmed and continued, and all such security interests,
pledges, assignments and other Liens shall remain in full force and effect as
security for all Secured Obligations with no change in the priority applicable
thereto, in each case, subject only to Liens permitted under the Loan Documents,
to the extent provided therein.

(c) This affirmation under this Section 9.18 does not extinguish the
indebtedness or liabilities outstanding in connection with the Existing Credit
Agreement, the Loan Guaranty or the Security Documents, nor does it constitute a
novation with respect thereto; rather, such indebtedness and liabilities have
been redenominated, as set forth herein.

(d) Each reference in the Loan Guaranty and each Security Document to the
“Credit Agreement” or “Revolving Facility Credit Agreement” shall mean and be a
reference to this Agreement, and each reference to any other term defined in the
Existing Credit Agreement shall be a reference to such term as amended by the
execution and delivery of this Agreement.

(e) Each Guarantor acknowledges and stipulates that the Loan Guaranty, the
Security Documents and each other Loan Document (including, without limitation,
in each reference herein to the Loan Documents), each Banking Services Agreement
and each Swap Agreement in respect of Secured Swap Obligations executed by such
Guarantor are legal, valid and binding obligations of such Guarantor that are
enforceable against such Guarantor in accordance with the terms thereof, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium, or other laws affecting creditors’ rights generally
and by general principles of equity, as set forth in such Loan Documents, and
the security interests and liens granted under Security Documents and each other
Loan Document by such Guarantor in favor of the Agent, for the benefit of the
Secured Parties, are and continue to be, duly perfected, security interests and
liens having the priority set forth in the Intercreditor Agreement, in each
case, to the full extent provided by the terms of the Security Documents and
each other Loan Document and subject only to Liens permitted under the Loan
Documents, to the extent provided therein.

 

- 145 -



--------------------------------------------------------------------------------

SECTION 9.20 INTERCREDITOR AGREEMENT. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER (A) CONSENTS TO THE SUBORDINATION OF LIENS
PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (B) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT AS ABL AGENT AND ON BEHALF OF SUCH LENDER. THE FOREGOING
PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THIS AGREEMENT TO
EXTEND CREDIT TO BORROWERS AND SUCH LENDERS ARE INTENDED THIRD PARTY
BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

ARTICLE X.

LOAN GUARANTY

SECTION 10.01 Guaranty. Each Loan Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety, and
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations (collectively the “Guaranteed
Obligations”). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Agent, the Co-Collateral Agent, any Issuing Bank or any Lender to sue any
Borrower, any Loan Guarantor, any other guarantor, or any other Person obligated
for all or any part of the Guaranteed Obligations (each, an “Obligated Party”),
or otherwise to enforce its payment against any collateral securing all or any
part of the Guaranteed Obligations.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than as expressly provided in
Section 10.11), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other guarantor of or
other Person liable for any of the Guaranteed Obligations; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Obligated
Party, or their assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other
rights which any Loan Guarantor may have at any time against any Obligated
Party, the Agent, the Co-Collateral Agent, any Issuing Bank, any Lender, or any
other Person, whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or Regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

- 146 -



--------------------------------------------------------------------------------

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Agent, the
Co-Collateral Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of each Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other Person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Agent, the Co-Collateral Agent, any Issuing Bank or any Lender with respect to
any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than as expressly provided in
Section 10.11).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
termination of a Loan Guarantor’s obligations hereunder as expressly provided in
Section 10.11. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party, or any other Person. The Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agent, the Co-Collateral Agent, the Issuing Banks
and the Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be

 

- 147 -



--------------------------------------------------------------------------------

reinstated at such time as though the payment had not been made. If acceleration
of the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Lender.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Agent, the Co-Collateral Agent, any Issuing Bank or any Lender shall
have any duty to advise any Loan Guarantor of information known to it regarding
those circumstances or risks.

SECTION 10.08 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section 10.09 with respect to the Maximum Liability of each Loan Guarantor
is intended solely to preserve the rights of the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other Person or entity shall have any right or claim under this Section with
respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder, provided that nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability. Notwithstanding the foregoing, nothing contained in this
Agreement (including any provisions of this Article X to the contrary) shall
limit the liability of the Company in respect of all of the Obligations under
the Loan Documents.

SECTION 10.09 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Guarantor Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from any Borrower after the date

 

- 148 -



--------------------------------------------------------------------------------

hereof (whether by loan, capital infusion or by other means) to (ii) the
aggregate Maximum Liability of all Loan Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from any
Borrower after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
termination of a Loan Guarantor’s obligations hereunder as expressly provided in
Section 10.11. This provision is for the benefit of all of the Agent, the
Co-Collateral Agent, the Issuing Banks, the Lenders, the Borrowers and the Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

SECTION 10.10 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agent, the Co-Collateral Agent, the
Issuing Banks and the Lenders under this Agreement and the other Loan Documents
to which such Loan Party is a party or in respect of any obligations or
liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

SECTION 10.11 Termination; Release of Loan Guarantors and Borrowers. The Loan
Guaranty of all Loan Guarantors shall terminate on the Termination Date.
Notwithstanding anything in Section 9.02(b) to the contrary (i) a Loan Guarantor
or a Borrower that is a Subsidiary shall automatically be released from its
obligations hereunder and its Loan Guaranty and obligations as a Borrower shall
be automatically released upon the consummation of any transaction permitted
hereunder as a result of which such Loan Guarantor or Borrower ceases to be a
Subsidiary of the Company and (ii) so long as no Event of Default has occurred
and is continuing, (A) if a Loan Guarantor or Borrower is or becomes an Excluded
Subsidiary, then such Loan Guarantor shall be automatically released from its
obligations hereunder and its Loan Guaranty and obligations as a Borrower shall
be automatically released upon notification thereof from the Borrower Agent to
the Agent. In connection with any such release, the Agent shall execute and
deliver to any Loan Guarantor or Borrower that is a Subsidiary, at such Loan
Guarantor’s or Borrower’s expense, all documents that such Loan Guarantor or
Borrower shall reasonably request to evidence termination or release. Any
execution and delivery of documents pursuant to the preceding sentence of this
Section 10.11 shall be without recourse to or warranty by the Agent.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

- 149 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMERICAN TIRE DISTRIBUTORS, INC., as a Borrower

By

 

/s/ J. Michael Gaither

  Name: J. Michael Gaither   Title:   Executive Vice President, General
            Counsel and Secretary

AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC., as Holdings

By

 

/s/ J. Michael Gaither

  Name: J. Michael Gaither   Title:   Executive Vice President, General
            Counsel and Secretary

AM-PAC TIRE DIST. INC., as a Borrower

By

 

/s/ J. Michael Gaither

  Name: J. Michael Gaither   Title:   Vice President and Secretary



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as Agent, Collateral Agent, Issuing
Bank, a Lender and Swingline Lender

By

 

/s/ Seth Benefield

 

Name: Seth Benefield

 

Title:   Senior Vice President



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Co-Collateral Agent and a Lender

By

 

/s/ Robert M. Brichacek

 

Name: Robert M. Brichacek

 

Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND), as Syndication Agent and a
Lender

By

 

/s/ Brian Kennedy

 

Name: Brian Kennedy

 

Title: Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By

 

/s/ Kevin Cullen

 

Name: Kevin Cullen

 

Title: Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender

By

 

/s/ Pierre Noriega

 

Name: Pierre Noriega

 

Title: Attorney-in-Fact



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender

By  

/s/ Mary E. Evans

  Name: Mary E. Evans  

Title:   Associate Director Banking

Products Services, US

By  

/s/ Irja R. Otsa

  Name: Irja R. Otsa  

Title:   Associate Director Banking

Products Services, US



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc.

By  

/s/ Todd Pacifico

  Name: Todd Pacifico   Title:   Vice President



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

LENDER

   REVOLVING COMMITMENT

Bank of America, N.A.

   $ 135,000,000

Wachovia Capital Finance Corporation (New England)

   $ 120,000,000

General Electric Capital Corporation

   $ 120,000,000

RBS Business Capital

   $ 30,000,000

UBS Loan Finance LLC

   $ 20,000,000

Royal Bank of Canada

   $ 15,000,000

Barclays Bank PLC

   $ 10,000,000       

TOTAL

   $ 450,000,000.00